--------------------------------------------------------------------------------

FIRST AMENDED AND RESTATED
ASSET PURCHASE AGREEMENT

This First Amended and Restated Asset Purchase Agreement (the “Agreement”),
dated as of January 26, 2001, is by and between Hughes Supply, Inc., a Florida
corporation (“Parent”), Allstate Pool Supplies, Inc., a Delaware Corporation
(“Allstate”) and Allstate Pool Business, L.P., a Delaware limited partnership
(“Pool LP” and, together with Allstate, the “Seller”), on the one hand, and
Superior Pool Products LLC (“Superior”), SCP Distributors LLC (“Distributors”)
and SCP Acquisition Co. LLC (“Acquisition”), each a Delaware limited liability
company (collectively, the “Purchaser”), on the other hand.

WHEREAS, Parent, Seller and Purchaser entered into that certain Asset Purchase
Agreement dated as of January 19, 2001 (the “Original Agreement”), and the
parties desire to amend and restate the Original Agreement to make certain minor
corrections;

NOW, THEREFORE, the parties hereby agree to amend and restate the Original
Agreement in its entirety as follows:

WHEREAS, Parent and Seller desire to sell to Purchaser, and Purchaser desires to
purchase from Parent and Seller, substantially all the assets, properties and
business of Parent and Seller used in its business of the wholesale distribution
of pool supplies (the “Business”), upon the terms and subject to the conditions
of this Agreement.

WHEREAS, in addition to the other defined terms used herein, certain terms are
defined in Article 7 hereof.

NOW, THEREFORE, in consideration of the respective representations, warranties
and covenants contained herein and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged by Parent, Seller and
Purchaser, the parties agree as follows:

ARTICLE 1
PURCHASE AND SALE

1.1      Purchase and Sale. On the terms and subject to the conditions of this
Agreement, at the Closing (as defined in Section 2.1), Parent and Seller shall
sell, assign, transfer, convey and deliver to Purchaser, and Purchaser shall
purchase from Parent and Seller all the right, title and interest as of the
Closing of Parent and Seller, in, to and under the Acquired Assets (as defined
in Section 1.2), for (i) an aggregate purchase price equal to $48,000,000 (the
“Purchase Price”), subject to adjustment as set forth in Section 1.5, and (ii)
the assumption of the Assumed Liabilities (as defined in Section 1.4) and
Purchaser’s portion of the Shared Liabilities (as defined in Section 1.4). The
purchase and sale of the Acquired Assets and the assumption of the Assumed
Liabilities is referred to in this Agreement as the “Acquisition.”

1.2      Acquired Assets. The term “Acquired Assets” means all the business,
properties, assets, goodwill and rights of Parent and Seller of whatever kind
and nature, real or personal, tangible or intangible, wherever located and by
whomever possessed, that are owned, leased or licensed by Parent or Seller on
the Closing Date and used, held for use or intended to be used exclusively in
the operation or conduct of the Business, including without limitation, the
following:

1.

--------------------------------------------------------------------------------

  (a)

all real property owned by Parent or Seller and listed in Schedule 3.4(a)(i), in
each case together with Seller’s right, title and interest in all buildings,
improvements and fixtures thereon, all other appurtenances thereto and related
easements and rights of way (the “Owned Premises”);


  (b)

all rights and interests of the Parent or Seller under the real property leases
listed on Schedule 3.4(a)(ii)(the “Real Property Leases”);


  (c)

all finished goods, supplies, parts, spare parts and other inventories of the
Business that are undamaged, of merchantable quality and suitable for sale in
the ordinary course of business, including without limitation those listed on
Schedule 1.2(c) (collectively, the “Inventory”); provided, however, that any
items of Excess Inventory may be retained by Seller as an Excluded Asset at its
option;


  (d)

all other tangible personal property and interests therein, including without
limitation all machinery, equipment, furniture, furnishings and vehicles of the
Business including without limitation those listed on Schedule 1.2(d)(the
“Personal Property”);


  (e)

all accounts receivable and notes receivable of the Business including without
limitation those listed on Schedule 1.2(e) but excluding receivables of the
Business that are in collection by Parent or Seller as of the Closing Date (the
“Receivables”);


  (f)

all service marks, trade names, business names, brand names, copyrights,
designs, design registrations, and all rights to any of the foregoing used in
the Business including without limitation those listed on Schedule 1.2(f)(the
“Intellectual Property”);


  (g)

all trade secrets, confidential information, know-how, procedures, market
surveys and marketing know-how of the Business (the “Technology”);


  (h)

all claims and rights of the Parent or Seller under all agreements, contracts,
leases (other than Real Property Leases), subleases, licenses, indentures,
agreements, commitments and all other legally binding arrangements, whether oral
or written, to which Parent or Seller is a party or by which Parent or Seller is
bound to the extent they relate exclusively to the Business, including without
limitation those listed on Schedule 3.4(a)(iv)and Schedule 3.8(the “Contracts”);


  (i)

all rights in and to products sold or leased (including products returned after
the Closing and rights of rescission, replevin and reclamation) in the operation
or conduct of the Business to the extent owned by Parent or Seller;


  (j)

all credits, rebates or adjustments from suppliers, prepaid expenses, deferred
charges, advance payments, security deposits and prepaid items related to the
Business;


  (k)

all books of account, ledgers, general, financial, accounting and personnel
records, files, invoices, customers’and suppliers’lists, other distribution
lists, billing records, sales and promotional literature, manuals, customer and
supplier correspondence of the Business (in all cases, in any form or medium)
(the “Records”);


  (l)

to the extent transferable, all permits, licenses, franchises, orders,
registrations, certificates, variances, approvals and similar rights obtained
from governments and governmental agencies related to the Business and all data
and records pertaining thereto including, without limitation, those listed on
Schedule 3.14(the “Licenses and Permits”);


2.

--------------------------------------------------------------------------------

  (m)

all claims, refunds, credits, causes of action, rights of recovery and rights of
set-off of every kind and nature related to the Business other than those
arising out of Excluded Assets or the Excluded Liabilities (as defined in
Section 1.3 and 1.4(b), respectively);


  (n)

all rights to receive and retain mail and other communications related to the
Business; and(o) all goodwill generated by or associated with the Business and
all other intangible property of the Parent or Seller associated with the
Business.


1.3      Excluded Assets. Notwithstanding the foregoing, the following assets
(the “Excluded Assets”) are expressly excluded from the purchase and sale
contemplated hereby:

  (a)

All cash, cash equivalents and marketable and other investment securities or
stock of any corporation;


  (b)

all moneys to be received by Seller from Purchaser pursuant to this Agreement
and all other rights of Parent or Seller under this Agreement;


  (c)

Parent’s and Seller’s corporate charter and all qualifications of Parent and
Seller to conduct business as a corporation, arrangement with registered agents
relating to foreign qualifications, taxpayer and other identification numbers,
seals, minute books, stock transfer books and blank stock certificates and other
documents relating to the organization, maintenance and existence of each of
Parent and Seller as a corporation;


  (d)

all insurance policies;


  (e)

Parent’s or Seller’s Returns and tax refunds;


  (f)

all bank accounts of Parent or Seller;


  (g)

assets of any Seller Benefit Plan (as defined in Section 3.17(a));


  (h)

all rights and claims of Parent or Seller relating to an Excluded Asset or
Liability;


  (i)

any other assets that are identified on Schedule 1.3(i); and


  (j)

all other assets of Parent or Seller not listed in Section 1.2.


1.4      Assumption of Certain Liabilities. (a) Upon the terms and subject to
the conditions of this Agreement, Purchaser shall assume, effective as of the
Closing, and from and after the Closing, Purchaser shall pay, perform and
discharge when due, only the following liabilities, obligations and commitments
of Parent and Seller (subject to Purchaser’s right to dispute such liabilities
and obligations in good faith with parties to whom such obligations are owed)
(such liabilities, obligations and commitments being the “Assumed Liabilities”):

3.

--------------------------------------------------------------------------------

  (i)

all of Parent’s or Seller’s payment and performance obligations under the
Contracts, Real Property Leases and the Licenses and Permits (but in each case
not including any liability or obligations for breaches thereof arising out of
or related to events or occurrences prior to the Closing);


  (ii)

all of Parent’s or Seller’s current accrued liabilities, to the extent that such
items are properly recorded in accordance with GAAP as current liabilities on
the Closing Net Asset Value Statement prepared by Seller and delivered to
Purchaser in accordance with Section 1.5;


  (iii)

the accounts payable of Parent or Seller listed on the Closing Net Asset Value
Statement, including, without limitation, those listed on Schedule 1.4(a)(iii);
and


  (iv)

all other liabilities, obligations and commitments, whether known or unknown,
express or implied, absolute, contingent or otherwise, arising out of the
operation or conduct of the Business or Acquired Assets after the Closing.


  (b)

Except as set forth in Section 1.4(c), Purchaser will not assume or in any way
become liable for Parent’s or Seller’s debts, taxes, liabilities or obligations
of any nature whatsoever, whether accrued, absolute or contingent, whether known
or unknown, whether disclosed or undisclosed, whether due or to become due and
whether related to the Acquired Assets, the Business or otherwise, and
regardless of when or by whom incurred, other than the Assumed Liabilities and
any liabilities or obligations of any nature whatsoever to the extent such
liabilities or obligations are caused by or arise out of Purchaser’s use of the
Acquired Assets or operation of the Business after the Closing (collectively,
the “Excluded Liabilities”).


  (c)

The following liabilities and obligations relating to the Business and the
Acquired Assets (the “Shared Liabilities”) shall be shared between Purchaser, on
the one hand, and Parent and Seller, on the other hand, as follows:


  (i)

with respect to utility charges that relate to billing periods beginning before
the Closing Date and ending after the Closing Date, the responsibility for
payment shall be prorated between the parties on the basis of measured utility
usage before and after the Closing Date (if meter or other measured service
readings are made at or near such time) or otherwise on the basis of the
proportional number of calendar days in the relevant billing period before and
after the Closing Date, respectively;


  (ii)

with respect to rentals or other amounts payable on the Real Property Leases and
Contracts that relate to lease or contract periods beginning before and ending
after the Closing Date, the responsibility for payment will be allocated between
the parties on the basis of the proportional number of calendar days in the
relevant lease period before and after the Closing Date, respectively; and


  (iii)

with respect to ad valoremproperty, real estate and similar taxes for the
applicable tax year, the responsibility for payment will be allocated between
the parties on the basis of the proportional number of calendar days in the
relevant tax year before and after the Closing Date, respectively.


4.

--------------------------------------------------------------------------------

If either party pays all or any portion of the Shared Liabilities for which the
other party is entirely or partially responsible hereunder, then the responsible
party will promptly (but in no event later than 30 days after demand by the
paying party) reimburse the paying party for that payment, provided that any
demand for reimbursement shall be accompanied by appropriate evidence of payment
thereof.

1.5      Adjustment to the Purchase Price. (a) As soon as practicable, but in no
event later than 90 days following the Closing Date, Seller shall determine the
Business’ Closing Net Asset Value and Purchaser shall afford Seller or its
representatives reasonable access to the books, records and personnel of the
Business for the purpose of making such determination. Within such 90-day period
Seller shall deliver to Purchaser a written statement (the “Closing Net Asset
Value Statement”) setting forth its determination of the Closing Net Asset Value
along with the computation of such value. If Purchaser objects to the Closing
Net Asset Value Statement, such objection shall be made in writing and delivered
to Seller within 15 days following Purchaser’s receipt of the Closing Net Asset
Value Statement, failing which such statement shall be deemed to have been
accepted by Purchaser. Any objections that are not resolved between Seller and
Purchaser within 15 days following Seller’s receipt of Purchaser’s statement of
objections shall be submitted to binding arbitration to be conducted by Arthur
Andersen, or such other independent accounting firm as may be mutually agreeable
to the parties and selected within 30 days of the date of the submission of the
statement of objections. The fees of the accounting firm shall be divided
equally between Purchaser and Seller. Such arbitrating body shall make its
determination within 90 days of the date the objections are first submitted for
arbitration, and such determination shall be final, non-appealable and binding
upon the parties.

  (b)

If the Closing Net Asset Value determined pursuant to Section 1.5(a) is equal to
$30,000,000, then there shall be no adjustment to the Purchase Price. If the
Closing Net Asset Value determined pursuant to Section 1.5(a) exceeds
$30,000,000, then Purchaser shall, within five business days of the earlier of
the date that Purchaser accepts the Closing Net Asset Value Statement or any
disputes with respect to the Closing Net Asset Value Statement have otherwise
been resolved (the “Acceptance Date”), pay Seller in cash the amount of such
excess. If the Closing Net Asset Value determined pursuant to Section 1.5(a) is
less than $30,000,000, then Seller shall, within five business days of the
Acceptance Date, pay Purchaser in cash the amount of such deficiency. Interest
shall accrue and be due with respect to any payments due by one party to the
other hereunder at the rate of 7% per annum beginning on the Closing Date, and
any such payments (including any interest accrued thereon) shall be made by bank
wire transfer of immediately available funds to an account specified in writing
by payee to payor.


1.6      Purchase Price Allocation. Purchaser and Seller agree that the
allocation of the Purchase Price among each of the Acquired Assets transferred
hereunder will be as determined by mutual agreement of the parties. Purchaser
and Seller will each file or cause to be filed all federal, state and local
Returns in accordance with such allocation.

1.7      Accounts Payable. Each of Parent and Seller shall pay all of its
accounts and wages payable and liabilities arising out of the ownership or
operation of the Acquired Assets or the Business prior to the Closing Date,
except those accounts payable listed on the Closing Net Asset Value Statement.
In the event Purchaser receives an invoice, bill or other demand for payment
relating to any accounts payable or other liabilities in connection with the
ownership or operation of the Acquired Assets or the Business prior to the
Closing Date and which is not listed on the Closing Net Asset Value Statement,
such invoice, bill or demand for payment, as the case may be, shall be forwarded
to Seller, which agree to promptly make payment therefor.

5.

--------------------------------------------------------------------------------

1.8      Taxes. At Closing, Purchaser shall pay all stamp, transfer,
documentary, excise, sales or other comparable taxes due with respect to the
sale of the Acquired Assets. Parent and Seller shall be responsible for and
shall pay all income, gross revenue, or similar taxes with respect to the
Business and the Acquired Assets accruing before the Closing Date. Purchaser
shall pay any taxes accruing with respect to the Business and the Acquired
Assets on and after the Closing Date. All taxes referred to in this Section 1.8
shall include any penalties and interest incurred in relation to such taxes.

1.9      Risk of Loss. Risk of loss or destruction or damage to the Acquired
Assets shall pass to Purchaser at and upon Closing, regardless of the physical
location of the Acquired Assets. Purchaser and Parent and Seller shall take all
steps and actions as may be required to put Purchaser in actual possession,
operation, control and responsibility for the Acquired Assets on the Closing
Date.

1.10      Cost of Transfer. Parent and Seller shall bear all responsibilities
and pay any and all costs associated with the transfer and delivery of the
Acquired Assets from Parent and Seller to Purchaser. Purchaser shall bear all
responsibilities and pay any and all costs associated with registering its
ownership interest in the Acquired Assets.

ARTICLE 2
CLOSING

2.1      Closing. The closing of the sale and purchase of the Acquired Assets
(the “Closing”) shall take place at 10:00 a.m., eastern standard time, on
January 26, 2001 or such other date and time as may be mutually agreed upon in
writing by Purchaser and Parent and Seller (the “Closing Date”), and the
Acquisition shall be effective as of 11:59 p.m., eastern standard time, on the
Closing Date.

2.2      Items to be Delivered at Closing. At the Closing and subject to the
terms and conditions herein contained:

  (a)

Parent and Seller shall deliver to Purchaser the following:


  (i)

one or more Bills of Sale, Assignment and Assumption Agreement (the “Bill of
Sale”) in the form attached hereto as Exhibit A, and such other bills of sale
and other good and sufficient instruments and documents of conveyance and
transfer, in form reasonably satisfactory to Purchaser and its counsel, as shall
be necessary and effective to transfer and assign to, and vest in, Purchaser all
of Parent’s and Seller’s right, title and interest in and to the Acquired Assets
and assigning to Purchaser all Assumed Liabilities, including without limitation
all Real Property Leases and Contracts included in the Acquired Assets to the
extent assignable (to the extent non-assignable, it is understood and agreed
that the Purchaser shall receive the economic benefit thereto, to the extent
reasonably practicable, as provided in Section 2.3);


  (ii)

an Assignment and Assumption of Lease Agreements, in the form attached as
Exhibit B, as shall be necessary and effective to transfer and assign to
Purchaser each of the Real Property Leases listed on Schedule 3.4(a)(ii);


6.

--------------------------------------------------------------------------------

  (iii)

copies of all of the documents, books, records, papers, files, computer
programs, data and other tangible property belonging to Parent and Seller which
relate to or are part of the Acquired Assets; and


  (iv)

evidence of the release of any mortgages, liens, pledges, security interests,
charges, claims, restrictions and encumbrances affecting any of the Acquired
Assets;
and simultaneously with such delivery, all such steps will be taken as may be
required to put Purchaser in actual possession and operating control of the
Acquired Assets.


  (b)

Distributors shall deliver to Seller the amount of $23 million in cash by wire
transfer to an account or accounts specified in writing by Seller to
Distributors, Acquisition shall execute and deliver a promissory note and
security agreement (the “Note and Security Agreement”) in the form attached as
Exhibit C, payable to Pool LP and in the principal amount of $25 million, and
each of Distributors and Superior shall execute and deliver a guaranty agreement
(the “Guaranty Agreement”) in the form attached as Exhibit D.


  (c)

The parties shall deliver to each other the following:


  (i)

the certificates and opinions referred to in Article 6;


  (ii)

the Transition Services Agreement;


  (iii)

the Seller Leases in the form attached as Exhibit E; and


  (iv)

such other documents as may be necessary to consummate the Acquisition.


2.3      Assignment of Certain Contracts. Except as otherwise provided in
Section 8.9, to the extent that Parent’s or Seller’s rights under any Real
Property Lease or Contract to be assigned to Purchaser hereunder may not be
assigned without the consent of another person which has not been obtained, this
Agreement shall not constitute an agreement to assign the same if an attempted
assignment would constitute a breach thereof or be unlawful, and each of Parent
and Seller, at its expense, shall use its best efforts to obtain any such
required consent(s) as promptly as possible. If any such consent shall not be
obtained or if any attempted assignment would be ineffective or would impair
Purchaser’s rights under the Real Property Lease or Contract in question so that
Purchaser would not in effect acquire the benefit of all such rights, Parent and
Seller, to the maximum extent permitted by law and the Real Property Lease or
Contract, shall act after the Closing as Purchaser’s agent in order to obtain
for it the benefits thereunder and shall cooperate, to the maximum extent
permitted by law and the Real Property Lease or Contract, with Purchaser in any
other reasonable arrangement designed to provide such benefits to Purchaser.

2.4      Further Assurances. Parent and Seller from time to time after the
Closing, at Purchaser’s request, will execute, acknowledge and deliver to
Purchaser such other instruments of conveyance and transfer and will take such
other actions and execute and deliver such other documents, certifications and
further assurances as Purchaser may reasonably require in order to vest more
effectively in Purchaser, or to put Purchaser more fully in possession of, any
of the Acquired Assets.

7.

--------------------------------------------------------------------------------

ARTICLE 3
REPRESENTATIONS AND WARRANTIES
OF PARENT AND SELLER

Parent and Seller hereby represent and warrant to Purchaser as follows:

3.1      Corporate Existence of Parent and Seller. Parent is a corporation duly
organized, validly existing and in good standing under the laws of the State of
Florida. Allstate is a corporation duly organized, validly existing and in good
standing under the laws of the State of Delaware, and Pool LP is a limited
partnership duly organized, validly existing and in good standing under the laws
of the State of Delaware. Each Seller has all requisite corporate or partnership
power, as the case may be, to carry on its business as currently conducted and
to own and operate the Acquired Assets.

3.2      Corporate Power of Parent and Seller; Authorization; Enforceable
Obligations. Each of Parent and Seller has the corporate or partnership, as the
case may be, power, authority and legal right to execute, deliver and perform
this Agreement. The execution, delivery and performance of this Agreement by
each of Parent and Seller have been duly authorized by all necessary corporate,
partnership and shareholder action, as applicable. This Agreement has been duly
executed and delivered on behalf of each of Parent and Seller by duly authorized
officers or representatives, and constitutes the legal, valid and binding
obligation of each of Parent and Seller, enforceable against each in accordance
with its terms.

3.3      No Approvals or Conflicts. Neither the execution, delivery or
performance by each of Parent and Seller of this Agreement nor the consummation
by it of the transactions contemplated by this Agreement will (a) violate,
conflict with or result in the breach of any provision of the charter documents,
by-laws, articles of partnership, or partnership agreement, as applicable, of
Parent and Seller, (b) violate, conflict with or result in a breach of any
provision of, or constitute a default under, or result in the termination or
cancellation of, or accelerate the performance required by, or result in the
creation of any Lien upon the Acquired Assets, or upon any of the properties of
the Business under, any note, bond, mortgage, indenture, license, lease,
contract, agreement or other instrument or commitment or obligation to which
Parent or Seller or any of its properties may be bound or affected, (c) violate
any order, writ, injunction, decree, judgment, ruling, law, rule or regulation
of any court or governmental authority, domestic or foreign, applicable to
Parent or Seller or any of its respective properties, or (d) except for any
required filings under the HSR Act, those that have already been obtained or
those listed on Schedule 3.4(a)(ii) and (a)(vi), require any consent, approval
or authorization of, or notice to, or declaration, filing or registration with,
any governmental or regulatory authority in connection with the execution,
delivery and performance of this Agreement by Parent or Seller.

3.4     Properties. (a) The following Schedules set forth the information
indicated:

  (i)

Schedule 3.4(a)(i) is a description of the Owned Premises;


  (ii)

Schedule 3.4(a)(ii) is a list of the Real Property Leases;


  (iii)

Schedule 3.4(a)(iii) is a list of the Personal Property;


8.

--------------------------------------------------------------------------------

  (iv)

Schedule 3.4(a)(iv)is a list of the Acquired Assets that are not owned by
Seller, but are leased to Seller, such that the interest therein to be conveyed
to Purchaser is that of a leasehold interest, together with an identification of
each such lease;


  (v)

Schedule 3.4(a)(v) is a list of all leases to which any of the Acquired Assets
owned by Seller are subject;


  (vi)

Schedule 3.4(a)(vi)is a list of all premises that will be shared with Purchaser
following the Closing pursuant to the Seller Leases and the key terms of such
Seller Leases.


  (b)

With respect to the Owned Premises:


  (i)

Except as set forth on Schedule 3.4(b)hereof, Seller has good, valid and
marketable title to the Owned Premises free and clear of any Liens other than
Permitted Liens.


  (ii)

Other than Permitted Liens, there are no commitments made by Seller to any
governmental or quasi-governmental authority having jurisdiction, or to any
third party, to dedicate or grant any portion of the Owned Premises for
easements, rights-of-ways, or other public purposes, or to subject the Owned
Premises to any restrictions, or to incur any other expense or obligation
relating to the Owned Premises.


  (c)

Seller has good, valid and marketable title to all of the Acquired Assets free
and clear of any Liens (other than the Owned Premises, as to which the title
warranty is limited to that set forth in Section 3.4(b)(i) hereof) except for
(i) any Acquired Assets subject to a leasehold interest, as identified on
Schedule 3.4(a)(v), and (ii) such Inventory as has been disposed of in the
ordinary course of business.


  (d)

With respect to the Real Property Leases, Seller represents as follows:


  (i)

Seller has provided Purchaser with complete and correct copies of the Real
Property Leases;


  (ii)

None of the Real Property Leases have been modified, amended or assigned by
Seller, and each of them is legally valid, binding and enforceable against
Seller and against each other party thereto in accordance with its respective
terms and is in full force and effect;


  (iii)

There are no monetary defaults by Seller and no material nonmonetary defaults by
Seller, or, to the Knowledge of Seller, any other party to the Real Property
Leases;


  (iv)

Seller has not received notice of any default, offset, counterclaim or defense
under any of the Real Property Leases;


  (v)

No condition or event has occurred which with the passage of time or the giving
of notice or both would constitute a default or breach by Seller of the terms of
any of the Real Property Leases. All of the rent, security deposits, reserve
funds, and other sums and charges due and payable under the Real Property Leases
have been paid in full through the date hereof; and


9.

--------------------------------------------------------------------------------

  (vi)

To the Knowledge of Seller there are no purchase contracts, options or other
agreements of any kind whereby any Person as of the date hereof, has acquired or
will have any basis to assert any right, title or interest in, or right to the
possession, use, enjoyment or proceeds of, any part or all of the interests in
the property subject to the Real Property Leases.


3.5      Financial Statements. Schedule 3.5 sets forth the unaudited proforma
balance sheets as of January 28, 2000, and the related unaudited proforma
statements of earnings of the Business as of and for the year ended January 28,
2000, and the unaudited proforma balance sheet as of November 30, 2000 and the
related unaudited proforma statement of earnings of the Business for the ten
months ended November 30, 2000 (the “Business Financial Statements”) provided by
Parent to Purchaser (the most recent balance sheet included in the Business
Financial Statements being the “Latest Balance Sheet”). The Business Financial
Statements have been prepared from the books and records of Parent in conformity
with GAAP consistently applied and fairly present (subject, in the case of any
interim statements, to normal, recurring year-end adjustments) the financial
condition and results of operations of the Business as of the respective dates
thereof and for the respective periods indicated.

3.6      Absence of Undisclosed Liabilities. Except as disclosed on Schedule 3.6
or as disclosed in the Business Financial Statements, Seller has no Knowledge of
any basis for the assertion against Parent or Seller of any material liability
in connection with or affecting the Business or the Acquired Assets, and there
are no circumstances, conditions, happenings, events, or arrangements,
contractual or otherwise, which may give rise to such liabilities, except
commercial liabilities and obligations incurred in the ordinary course of
business by Seller and consistent with past practice.

3.7      Inventory. Except to the extent of reserves required by GAAP, the
Inventory is generally of a quality and quantity usable and salable at customary
gross margins and with customary markdowns consistent in all material respects
with past practice in the ordinary course of business and is reflected on the
Latest Balance Sheet and in the books and records of the Business in accordance
with GAAP. Except as set forth in Schedule 3.7, since the date of the Latest
Balance Sheet, there have not been any write-downs of the value of, or
establishment of any reserves against, any Inventory of the Business, except for
write-downs and reserves in the ordinary course of business and consistent with
past practice.

3.8      Status of Contracts. Set forth on Schedule 3.8 is a list of all
contracts and commitments of Parent or Seller relating to the operation of the
Business or the Acquired Assets (including without limitation, mortgages,
indentures, loan agreements, long-term supply contracts and open contracts),
except (a) any contracts entered into in the ordinary course of business that
involve an aggregate expenditure in any year of less than $10,000, provided that
all of such undisclosed contracts do not involve expenditures in excess of
$100,000 in the aggregate, (b) any purchase orders or commitments entered into
in the ordinary course of business, and (c) any contracts relating to Excluded
Assets. Except as set forth on Schedule 3.8, all such contracts or agreements
are valid and in full force and effect and, neither Seller nor to the Knowledge
of Seller, any other party thereto is in default in any material respect under
the terms thereof.

3.9      Receivables. All the Receivables (a) represent actual indebtedness
incurred by the applicable account debtor, (b) have arisen from bona fide
transactions in the ordinary course of business and (c) are not subject to any
deduction, setoff or similar right, except for customer rebates in accordance
with Seller’s policies, except to the extent of reserves required by GAAP, and
except those which if exercised would not have a Material Adverse Effect. Since
the date of the Latest Balance Sheet, there have not been any write-offs as
uncollectible of any Receivables, except for write-offs in the ordinary course
of business and consistent with past practices.

10.

--------------------------------------------------------------------------------

3.10      Intellectual Property. (a) Seller owns or has the right to use
pursuant to license, sublicense, agreement, or permission the Intellectual
Property. The consummation of the transactions contemplated by this Agreement
will not result in the termination, modification or cancellation of the
interests of Seller in the Intellectual Property to be transferred to Purchaser
hereunder.

  (b)

Seller has not interfered with, infringed upon, misappropriated, or otherwise
come into conflict with any intellectual property rights of third parties, and
Seller has not received any charge, complaint, claim, demand, or notice alleging
any such interference, infringement, misappropriation, or violation (including
any claim that Seller must license or refrain from using any intellectual
property rights of any third party). To the Knowledge of Seller, no third party
has interfered with, infringed upon, misappropriated, or otherwise come into
conflict with any Intellectual Property rights of Seller.


  (c)

Seller has delivered to Purchaser correct and complete copies of all
registrations, applications, licenses, agreements, and permissions (as amended
to date) relating to the Intellectual Property and has made available to
Purchaser correct and complete copies of all other written documentation
evidencing ownership and prosecution (if applicable) of the Intellectual
Property. With respect to each item of Intellectual Property:


  (i)

Seller possesses all right, title, and interest in and to the item, free and
clear of any Lien, encumbrance, privilege, or other security interest in favor
of a third person;


  (ii)

the item is not subject to any outstanding injunction, judgment, order, decree,
ruling, or charge;


  (iii)

no action, suit, proceeding, hearing, investigation, charge, complaint, claim,
or demand is pending or is threatened which challenges the legality, validity,
enforceability, use, or ownership of the item; and


  (iv)

Seller has never agreed to indemnify any person other than Purchaser for or
against any interference, infringement, misappropriation, or other conflict with
respect to the item.


3.11      Fair Consideration. The Purchase Price under this Agreement represents
fair and adequate consideration for the Acquired Assets. The transactions
contemplated by this Agreement were not entered into by Parent or Seller with
the intent to hinder, delay or defraud any of Parent’s or Seller’s creditors.

3.12      Litigation and Claims. There is no action, suit, investigation or
proceeding at law or in equity, any arbitration or any administrative or other
proceeding relating to the Business or the Acquired Assets or to Parent’s or
Seller’s ability or right to sell the Acquired Assets, by or before any court,
governmental instrumentality or agency, pending or, to the Knowledge of Seller,
threatened or contemplated in writing against or affecting Seller, or any of its
properties or rights, that is likely to have a Material Adverse Effect. Neither
Parent nor Seller is currently subject to any judgment, order or decree entered
in any lawsuit or proceeding affecting or relating to the Business or the
Acquired Assets.

11.

--------------------------------------------------------------------------------

3.13      Compliance with Laws. (a) Each of Parent and Seller is in compliance
in all material respects with, and is not in default or violation in any
material respect under, and has not conducted its operations in violation in any
material respect of, any law, rule, regulation, decree or order applicable to
the Business or the Acquired Assets.

  (b)

At no time during the last five years has Parent or Seller been notified in
writing that it was the subject of any federal, state or local criminal
investigation, or been notified in writing by any federal, state or local
governmental authority of any violation of any law, regulation, ordinance, rule
or order applicable to the Business or the Acquired Assets (including those
described in other subsections of this Section 3).


3.14      Licenses and Permits. Parent or Seller possesses such federal, state,
and local licenses, permits and other authorizations necessary for the continued
conduct of the Business in the ordinary course, consistent with past practices,
without material interruption, (collectively “Permits”), and such Permits are in
full force and effect and have been and are being fully complied with by Parent
or Seller in all material respects. None of the governmental agencies or
instrumentalities that have issued the Permits has notified Parent or Seller in
writing of its intent to modify, revoke, terminate or fail to renew any such
Permit, and, to the Knowledge of Seller, no such action has been threatened. No
Permit shall be modified, revoked or shall lapse as a result of the Acquisition.

3.15      Environmental Compliance. (a) With respect to the Business and the
Acquired Assets, Seller possesses all necessary Permits that are required under,
and at all times in the past has been, in compliance with, all Environmental
Laws, including all Environmental Laws governing the generation, use,
collection, treatment, storage, transportation, recovery, removal, discharge or
disposal of Hazardous Materials and all Environmental Laws imposing
record-keeping, maintenance, testing, inspection, notification and reporting
requirements with respect to Hazardous Materials.

  (b)

Seller has not been subject to any administrative or judicial proceeding
pursuant to, or has received any notice of any violation of, or claim alleging
liability under, any Environmental Laws with respect to the Business or the
Acquired Assets. No facts or circumstances exist that would be likely to result
in a claim, citation or allegation against Seller for a violation of, or
alleging liability under any Environmental Law with respect to the Business or
the Acquired Assets.


  (c)

Except as set forth on the environmental reports listed on Schedule 3.15(c),
copies of which have been previously provided to Purchaser, there are no
underground tanks of any type (including tanks storing gasoline, diesel fuel,
oil or other petroleum products) or disposal sites for Hazardous Materials or
any other regulated waste, located on or under the Owned Premises or, to the
Knowledge of Seller, the immovable property subject to the Real Property Leases.


  (d)

Except in the ordinary course of business, and in all cases in compliance with
all Environmental Laws, Seller has not engaged any third party to handle,
transport or dispose of Hazardous Materials (including for this purpose,
gasoline, diesel fuel, oil or other petroleum products) on its behalf with
respect to the Business or the Acquired Assets.


12.

--------------------------------------------------------------------------------

3.16      Taxes. (a) Seller has properly completed and filed on a timely basis
in correct form all Returns required to be filed on or prior to the date hereof
with respect to the Business and the Acquired Assets. As of the time of filing,
the foregoing Returns correctly reflected the facts regarding the income,
business, assets, operations, activities, status or other matters of the
Business and the Acquired Assets or any other information required to be shown
thereon. No extension of time within which to file any Return with respect to
the Business and the Acquired Assets which has not been filed has been requested
or granted.

  (b)

Seller has paid all taxes imposed on the Business and the Acquired Assets or for
which Seller is or could be liable whether to any taxing authority or to any
other person with respect to all taxable periods or portions thereof ending on
or before the Closing Date.


  (c)

There are no liens for Taxes (other than for current Taxes not yet due and
payable) upon the Acquired Assets.


  (d)

None of the Acquired Assets is property that is required to be treated as owned
by a Person other than the Seller under the Code.


  (e)

None of the Acquired Assets directly or indirectly secures any debt the interest
on which is tax-exempt under Section 103(a) of the Code.


  (f)

None of the Acquired Assets is "tax-exempt use property" within the meaning of
Section 168(b) of the Code.


  (g)

Each of Parent and Seller is a United States person within the meaning of the
Code.


  (h)

The transactions contemplated herein are not subject to the tax withholding
provisions of Code Section 3406, or of subchapter A of Chapter 3 of the Code or
of any other provision of federal or state law.


  (i)

With respect to the Business and the Acquired Assets, neither Parent nor Seller
has made any payments, is not obligated to make any payments, and is not a party
to any agreement that could obligate it to make any payments, that will not be
fully deductible under Sections 162(m) or 280G of the Code (or any similar
provision of foreign, state or local law).


3.17      Benefit Plans. (a) Schedule 3.17(a) contains a list of all “employee
pension benefit plans” (as defined in Section 3(2) of ERISA), maintained or
contributed to by Parent or Seller for the benefit of any officers or employees
of the Business (“Seller Pension Plans”) and all “employee welfare benefit
plans” (as defined in Section 3(1) of ERISA), bonus, stock option, stock
purchase, deferred compensation plans or arrangements and other employee fringe
benefit plans maintained, or contributed to, by Parent or Seller or any of its
affiliates for the benefit of any officers or employees of the Business (the
“Benefit Arrangements”) (all the foregoing, including Seller Pension Plans,
being herein called “Seller Benefit Plans”). Seller has made available to
Purchaser true, complete and correct copies of each Seller Benefit Plan (or, in
the case of any unwritten Seller Benefit Plans, descriptions thereof).

13.

--------------------------------------------------------------------------------

  (b)

Except as set forth in Schedule 3.17(b), no employee of the Business will become
entitled to any bonus, retirement, severance, job security or similar benefit or
any enhanced benefit solely as a result of the sale of the Acquired Assets by
Seller on the Closing Date.


  (c)

The Seller Pension Plans (i) comply in form and in operation in all material
respects with the Code and all applicable laws (including, without limitation,
the Code, ERISA and the Age Discrimination in Employment Act) as in effect on
the date of this Agreement and except for instances of noncompliance that,
individually or in the aggregate would not have a Material Adverse Effect, and
(ii) if any Seller Pension Plan is intended to be qualified under Section 401(a)
of the Code, such Plan has received a favorable determination letter from the
Internal Revenue Service that it is qualified and, to Seller’s Knowledge,
no event has occurred and no condition exists which could reasonably be expected
to result in the revocation of any such favorable determination letter.


  (d)

Each of Parent and Seller has complied in all material respects with the
requirements of COBRA. Neither Parent nor Seller has any obligation or liability
to provide post-employment welfare benefits to any current or former employee of
the Business (other than as required by COBRA).


  (e)

None of the Acquired Assets are subject to any Lien in favor of or asserted by
the Internal Revenue Service, the Pension Benefit Guaranty Corporation, the
Department of Labor or any other governmental authority, agency, department or
government-owned corporation.


  (f)

Neither Parent, Seller nor any member of Seller’s controlled group, as defined
in Section 414 of the Code, (i) maintains or has ever maintained (A) a
“multiemployer plan”(as defined in Section 3(37) of ERISA), a (B) an employee
benefit plan subject to Title IV of ERISA (other than a defined contribution
plan), (C) a plan to which Section 412 of the Internal Revenue Code applies, or
(ii) has engaged in, within the last five years, a transaction described in
Section 4069 of ERISA.


  (g)

Schedule 3.17(g)lists the employees in the Business who are on sick leave,
personal absence, or short term disability leave as of the date hereof.


3.18      Absence of Changes or Events. Except as set forth in Schedule 3.18 or
as expressly provided for elsewhere herein, neither Parent nor Seller has, with
respect to the Business or the Acquired Assets, since the date of the Latest
Balance Sheet: (a) incurred any Indebtedness (b) permitted any of the Acquired
Assets to be subjected to any Lien, other than a Permitted Lien, (c) sold,
transferred or otherwise disposed of any assets that would constitute Acquired
Assets, except for dispositions or consumptions of assets or Inventory in the
ordinary course of business, (d) made any material capital expenditure or
commitment therefor except in the ordinary course of business, (e) made any loan
to any Person, (f) waived any rights or settled any claims, except for such
waivers or settlements granted or entered into in the ordinary course of
business, (g) granted any increase in the rate of wages, salaries or other
compensation or benefits to any of its employees, other than increases or
payments in the ordinary course of its business consistent with past practice,
(h) adopted, or amended or modified in any respect, any Benefit Arrangement or
Employee Plan, (i) made any change in any method of accounting practice, (j)
suffered or incurred any damage, destruction, fire, explosion, accident, flood,
or other casualty loss or act of God (whether or not covered by insurance) that
has had a Material Adverse Effect, (k) amended or terminated, or suffered any
amendment or termination of, any Permit, contract, lease, license, purchase
order or similar commitment or right that is likely to have a Material Adverse
Effect, (l) suffered any labor disputes or disturbances that is likely to have a
Material Adverse Effect, (m) otherwise failed to operate its business in the
ordinary course consistent with past practices so as to preserve its business
organization intact and to preserve the goodwill of its customers, suppliers,
employees and others with whom it has business relations, or (n) agreed to do
any of the foregoing.

14.

--------------------------------------------------------------------------------

3.19      Employment Relations. There are no (a) unfair labor practice
complaints against Parent or Seller relating to the Business or the Acquired
Assets pending before the National Labor Relations Board, (b) labor strikes,
slowdowns or stoppages pending or, to the Knowledge of Seller, threatened
against or involving the employees of the Business, (c) labor unions that claims
to represent the employees of the Business, (d) collective bargaining agreements
currently being negotiated by Seller with respect to the employees of the
Business, (e) pending labor or labor related grievances related to the Business
that is likely to have a Material Adverse Effect, (f) arbitration proceedings
arising out of or under any collective bargaining agreement of Seller and no
claim therefor has been asserted, and (g) material labor difficulties that have
been experienced by Seller relating to the Business or the Acquired Assets
during the past three years. There are no employment contracts or agreements
with any employees of the Business, except for those agreements listed on
Schedule 3.19.

3.20      Transactions with Affiliates. Except as set forth in Schedule 3.20,
none of the Contracts set forth in Schedule 3.20 between the Business, on the
one hand, and Parent, Seller or any of their Affiliates, on the other hand, will
continue in effect subsequent to the Closing. Except as set forth in Schedule
3.20, after the Closing none of Parent’s or Seller’s Affiliates (other than
Parent or Seller) will have any material interest in any property (real or
personal, tangible or intangible) or Contract used in or pertaining to the
Business. Except as set forth in Schedule 3.20, neither Parent nor Seller
provides any material services to the Business.

3.21      Suppliers. Except as set forth in Schedule 3.21, between the date of
the Latest Balance Sheet and the date of this Agreement, Seller has not entered
into or made any contract or commitment for the purchase of merchandise in
connection with the Business, other than in the ordinary course of business
consistent with past practice. Set forth on Schedule 3.21 are the top ten
suppliers (in terms of dollars spent) of goods or services purchased by the
Business during its most recent full fiscal year. Except as set forth in
Schedule 3.21, since the date of the Latest Balance Sheet there has not been (i)
any material adverse change in the business relationship of the Business with
any supplier of merchandise named in Schedule 3.21 or (ii) any change in any
material term (including credit terms) of the supply agreements or related
arrangements with any such supplier.

3.22      Product Liability. Except as set forth in Schedule 3.22 and except for
those liabilities which would not have a Material Adverse Effect, Seller has no
liabilities that have not been satisfied (and to the Knowledge of Seller, there
is no basis for any present or future action, suit, proceeding, hearing,
investigation, charge, complaint, claim, or demand against Seller giving rise to
any liability) arising out of any injury to individuals or property as a result
of any defective product manufactured, sold or delivered by Seller and relating
to the Business.

3.23      Purchaser’s Ability to Operate the Business. Except as disclosed on
Schedule 3.23, upon the sale to Purchaser of the Acquired Assets and the
assumption by Purchaser of the Assumed Liabilities and Purchaser’s allocated
portion of the Shared Liabilities hereunder, Purchaser shall have received from
Seller all the property, equipment, inventory, contracts, permits, intellectual
property, leasehold interests, books and records, and other assets and rights
necessary for Purchaser to conduct the Business in substantially the same manner
as it is presently conducted by Seller.

15.

--------------------------------------------------------------------------------

3.24      Broker’s or Finder’s Fees. No agent, broker, person or firm acting on
behalf of the Seller is, or will be, entitled to any commission or broker’s or
finder’s fees from any party hereto, or any Affiliate of the parties hereto, in
connection with the Acquisition.

ARTICLE 4
REPRESENTATIONS AND WARRANTIES
OF PURCHASER

Purchaser hereby represents and warrants to Parent and Seller as follows:

4.1      Corporate Existence. Each of Superior, Distributors and Acquisition is
a limited liability company duly organized, validly existing and in good
standing under the laws of the State of Delaware.

4.2      Corporate Power; Authorization; Enforceable Obligations. Each of
Superior, Distributors and Acquisition has the corporate power, authority and
legal right to execute, deliver and perform this Agreement. The execution,
delivery and performance of this Agreement by each of Superior, Distributors and
Acquisition have been duly authorized by all necessary corporate and shareholder
action. This Agreement has been duly executed and delivered on behalf of each of
Superior, Distributors and Acquisition by a duly authorized officer of it, and
constitutes the legal, valid and binding obligations of each enforceable against
it in accordance with its terms.

4.3      No Approvals or Conflicts. Neither the execution, delivery or
performance by each of Superior, Distributors and Acquisition of this Agreement
nor the consummation by it of the transactions contemplated by this Agreement
will (a) violate, conflict with or result in the breach of any provision of its
formation documents or limited liability company agreement, (b) violate,
conflict with or result in a breach of any provision of, or constitute a default
under, or result in the termination or cancellation of, or accelerate the
performance required by, or result in the creation of any Lien upon any of its
properties under, any note, bond, mortgage, indenture, license, lease, contract,
agreement or other instrument or commitment or obligation to which it or any of
its properties may be bound or affected, (c) violate any order, writ,
injunction, decree, judgment, ruling, law, rule or regulation of any court or
governmental authority, domestic or foreign, applicable to it or any of its
respective properties, or (d) except for any required filings under the HSR Act
or those that have already been obtained, require any consent, approval or
authorization of, or notice to, or declaration, filing or registration with, any
governmental or regulatory authority in connection with the execution, delivery
and performance of this Agreement by it.

4.4      Litigation and Claims. There is no action, suit, investigation or
proceeding at law or in equity, any arbitration or any administrative or other
proceeding by or before any court, governmental instrumentality or agency,
pending or, to the Knowledge of Purchaser, threatened or contemplated in writing
against or affecting any of Superior, Distributors or Acquisition, or any of its
respective properties or rights, that is likely to have a Material Adverse
Effect.

4.5      Financial Statements. Purchaser has previously provided to Seller the
audited consolidated balance sheets of SCP Pool Corporation (“SCP”) and the
related audited consolidated statements of income, stockholders’ equity and cash
flows as of and for the year ended December 31, 1999 (the “Audited SCP Financial
Statements”), and the unaudited consolidated balance sheets as of September 30,
2000 and the related unaudited consolidated statements of income, stockholders’
equity and cash flows of SCP for the nine months ended September 30, 2000 (the
“Interim SCP Financial Statements and, together with the Audited SCP Financial
Statements, the “SCP Financial Statements”). The Audited SCP Financial
Statements have been audited by Ernst & Young LLP, independent auditors, in
accordance with generally accepted auditing standards, and the SCP Financial
Statements fairly present (subject, in the case of the Interim SCP Financial
Statements, to normal, recurring year-end adjustments) the financial condition
and results of operations of SCP and its subsidiaries as of the respective dates
thereof and for the respective periods indicated.

16.

--------------------------------------------------------------------------------

4.6      Absence of Undisclosed Liabilities. Except as disclosed in the SCP
Financial Statements, Purchaser has no Knowledge of any basis for the assertion
against SCP or Purchaser of any material liability, and there are no
circumstances, condition, happenings, events, or arrangements, contractual or
otherwise, which may give rise to such liabilities, except commercial
liabilities and obligations incurred in the ordinary course of business by
Purchaser and consistent with past practice.

4.7      Compliance with Laws. (a) Purchaser is in compliance in all material
respects with, and is not in default or violation in any material respect under,
and has not conducted its operations in violation in any material respect of,
any applicable law, rule, regulation, decree or order.

  (b)

At no time during the last five year has Purchaser been notified in writing that
it was the subject of any federal, state or local criminal investigation, or
been notified in writing by any federal, state or local governmental authority
of any violation of any applicable law, regulation, ordinance, rule or order.


4.8      Taxes. (a) SCP has properly completed and filed on a timely basis in
correct form all Returns required to be filed on or prior to the date hereof. As
of the time of filing, the foregoing Returns correctly reflected the facts
regarding the income, business, assets, operations, activities, status or other
matters of SCP or any other information required to be shown thereon. No
extension of time within which to file any Return which has not been filed has
been requested or granted.

  (b)

SCP has paid all taxes imposed on it or for which SCP is or could be liable
whether to any taxing authority or to any other person with respect to all
taxable periods or portions thereof ending on or before the Closing Date.


4.9      Broker’s or Finder’s Fees. No agent, broker, person or firm acting on
behalf of either Superior or Distributors is, or will be, entitled to any
commission or broker’s or finder’s fees from any party hereto, or any Affiliate
of the parties hereto, in connection with the Acquisition.

ARTICLE 5
PRE-CLOSING COVENANTS

From the date hereof through the Closing Date, the parties covenant and agree as
follows:

5.1      Cooperation and Best Efforts.Each party will cooperate with the other
and use its best efforts to (a) procure all necessary and appropriate consents
and approvals, (b) complete and file all necessary and appropriate applications,
notifications, filings and certifications, (c) satisfy all requirements
prescribed by law for, and all conditions set forth in this Agreement to, the
consummation of the Acquisition, and (d) effect the Acquisition at the earliest
practicable date.

17.

--------------------------------------------------------------------------------

5.2      Press Releases. Purchaser and Seller will consult with each other
before issuing, and provide each other the opportunity to review and comment
upon, any press releases or other public statements with respect to the
transactions contemplated in this Agreement, and shall not issue any such press
releases or make any such public statement prior to such consultations, except
as may be required by applicable law, court process or by obligations pursuant
to a listing agreement with the Nasdaq National Market or the New York Stock
Exchange.

5.3 Review of the Business. Prior to the Closing Date, the Seller will afford
the Purchaser and its representatives, during regular business hours and upon
reasonable notice, such access to the properties, personnel and books and
records of the Business as the Purchaser may reasonably request in connection
with the Acquisition. To the extent the obligations hereunder would not require
the interruption of existing services, the unreasonable devotion of managerial
resources or attention, or materially interfere with customer relations, Seller
shall fully cooperate in locating and affording access to all such properties,
assets, books and records for the Purchaser, and shall make such properties and
assets available for such inspection by Purchaser. An employee or representative
of Seller, shall be entitled to be present at any or all inspections of the
Business’ properties, assets and records by Purchaser or Purchaser’s
representatives.

5.4 Conduct of Business Prior to the Closing Date. The Seller shall conduct the
operations of the Business in the ordinary and usual course of business,
preserve intact the Business and maintain the current relationships of the
Business with suppliers, distributors, customers and others having business
relationships with it. Without the prior written consent of the Purchaser, the
Seller shall not commit or omit to do any act, that (i) would cause a breach of
any agreement, commitment or covenant of the Seller contained in this Agreement
in any material respect, or (ii) would cause the representations and warranties
contained in Section 3 to become untrue in any material respect.

5.5 Notification of Changes. (a) Each of the Seller and the Purchaser shall
promptly notify the other of any event that causes any representation or
warranty given by either of them, respectively, in Sections 3 and 4 to become
untrue.

  (b)

The Seller shall have the right until the Closing to supplement or amend any of
the Schedules described in Section 3 with respect to any matter arising or
discovered after the date of this Agreement which, if existing or known on the
date of this Agreement, would have been required to be set forth or described in
such Schedules. For all purposes of this Agreement, including for purposes of
determining whether the conditions set forth in Section 6 have been fulfilled,
the Schedules shall be deemed to include only that information contained therein
on the date of this Agreement and shall be deemed to exclude all information
contained in any supplement or amendment thereto, except to the extent that they
reflect an event or condition that would be beneficial to the Purchaser;
provided, however, that if the Closing shall occur, then all matters disclosed
pursuant to any such supplement or amendment shall be deemed included in the
Schedules at Closing (without necessity of a written waiver or other action on
the part of any party) and to modify the applicable representations and
warranties for all purposes.


18.

--------------------------------------------------------------------------------

ARTICLE 6
CONDITIONS PRECEDENT TO THE CLOSING

6.1      Conditions to Each Party’s Obligation. The obligations of each party
hereto to consummate the transactions contemplated by this Agreement are subject
to the satisfaction or waiver on or prior to the Closing of the following
conditions:

  (a)

Governmental Approvals. The waiting period under the HSR Act, if applicable to
the consummation of the Acquisition, shall have expired or been terminated. All
other authorizations, consents, orders or approvals of, or declarations or
filings with, or expirations of waiting periods imposed by, any Governmental
Entity necessary for the consummation of the Acquisition shall have been
obtained or filed or shall have occurred.


  (b)

No Threatened or Pending Litigation. No suit, action or other proceeding, or
injunction or final judgment relating thereto, shall be threatened or be pending
before any court or governmental or regulatory official, body or authority in
which it is sought to restrain or prohibit or to obtain damages or other relief
in connection with this Agreement or the consummation of the transactions
contemplated hereby, and no investigation that might result in any such suit,
action or proceeding shall be pending or threatened. No statute, rule,
regulation, executive order or decree shall have been enacted, promulgated or
enforced which prohibits or restricts the consummation of the transactions
contemplated by this Agreement.


6.2     Additional Conditions Precedent to Purchaser's Obligations.The
obligations of Purchaser to consummate the transactions contemplated by this
Agreement are subject to the satisfaction or waiver, prior to or at the Closing,
of each of the following conditions: (a) Representations and Warranties. The
representations and warranties of Seller contained in this Agreement that are
qualified as to materiality shall be true and correct and such representations
and warranties that are not so qualified shall be true and correct in all
material respects on the Closing Date.


  (b)

Compliance with this Agreement.Seller shall have performed and complied with all
agreements and conditions required by this Agreement to be performed or complied
with by it prior to or at the Closing.


  (c)

Closing Certificate.Purchaser shall have received a certificate from Seller
dated the Closing Date, certifying in such detail as Purchaser may reasonably
request that the conditions specified in Sections 6.2(a) and 6.2(b) hereof have
been fulfilled.


  (d)

Transition Services Agreement.The parties shall have entered into a Transition
Services Agreement upon mutually agreeable terms.


  (e)

Leases.The parties shall have entered into the Seller Leases in substantially
the form attached hereto as Exhibit E.


  (f)

Tax Clearance Certificates.Seller shall have provided Purchaser with any
clearance certificate or similar document that may be required by any state
taxing authority in order to relieve Purchaser of any obligations to withhold
any portion of the Purchase Price.


19.

--------------------------------------------------------------------------------

  (g)

Legal Opinion.Purchaser shall have received an opinion of counsel to Seller
substantially in the form attached hereto as Exhibit F.


6.3     Additional Conditions Precedent to Seller's Obligations. The obligations
of Seller to consummate the transactions contemplated by this Agreement are
subject to the satisfaction or waiver, prior to or at the Closing, of each of
the following conditions:

  (a)

Representations and Warranties. The representations and warranties of Purchaser
contained in this Agreement that are qualified as to materiality shall be true
and correct and such representations and warranties that are not so qualified
shall be true and correct in all material respects on the Closing Date.


  (b)

Compliance with this Agreement. Purchaser shall have performed and complied with
all agreements and conditions required by this Agreement to be performed or
complied with by it prior to or at the Closing.


  (c)

Closing Certificate. Seller shall have received a certificate from Purchaser
dated the Closing Date certifying in such detail as Seller may reasonably
request that the conditions specified in Sections 6.3(a) and 6.3(b) hereof have
been fulfilled.


  (d)

Note and Security Agreement. Acquisition shall have executed and delivered to
Seller the Note and Security Agreement in substantially the form attached hereto
as Exhibit C.


  (e)

Guaranty Agreement.Distributors and Superior shall have executed and delivered
to Seller the Guaranty Agreement in substantially the form attached hereto as
Exhibit D.


  (f)

Legal Opinion.Seller shall have received an opinion of Jones, Walker, Waechter,
Poitevent, Carrere & Denegre, LLP, counsel for Purchaser, substantially in the
form attached hereto as Exhibit G.


ARTICLE 7
INDEMNIFICATION; SURVIVAL OF REPRESENTATIONS

7.1      Indemnification. (a) After the Closing Date, subject to the terms and
conditions of this Section 7, including the limits on indemnity set forth in
Section 7.4, Parent and Seller shall, jointly and severally, indemnify and hold
harmless the Purchaser and its Affiliates, and their respective officers,
directors, employees, agents and representatives (the “Purchaser Indemnitees”)
from, and will pay to the Purchaser Indemnitees the amount (net of any proceeds
received by the Purchaser Indemnitee from insurance or any quantifiable tax
benefits in the year incurred (but giving effect to any tax detriment from
receipt of indemnification proceeds), obtained) of, any loss, liability,
judgment, damage, cost or expense (including interest, penalties, and the
reasonable fees, disbursements and expenses of attorneys, accountants and other
professional advisors) (collectively, “Losses”) arising from or in connection
with (i) any breach of any representation or warranty of Parent or Seller
contained in Section 3, (ii) a breach of any agreement or covenant contained
herein that by its terms is to be performed by Parent or Seller after the
Closing Date, (iii) Parent’s and Seller’s allocated portion of the Shared
Liabilities or (iv) any Excluded Liabilities.

20.

--------------------------------------------------------------------------------

  (b)

After the Closing Date, subject to the terms and conditions of this Section 7,
including the limits on indemnity set forth in Section 7.4, the Purchaser shall
indemnify and hold harmless Parent and Seller and their Affiliates and their
respective officers, directors and representatives (the “Seller Indemnitees”)
from, and will pay to the Seller Indemnitees the amount (net of any proceeds
received by the Seller Indemnitee from insurance any quantifiable tax benefits
in the year incurred (but giving effect to any tax detriment from receipt of
indemnification proceeds) obtained) of, any Losses arising from or in connection
with (i) any breach of any representation or warranty of the Purchaser contained
in Section 4, (ii) a breach of any agreement or covenant contained herein that
by its terms is to be performed by the Purchaser after the Closing Date, (iii)
any Assumed Liabilities or Purchaser’s allocated portion of the Shared
Liabilities, or (iv) the operations or conduct of the Business or the ownership
or use of the Acquired Assets after the Closing Date.


7.2      Notice and Defense of Claims. (a) A Person seeking indemnification
under this Section 7 (the “Indemnified Person”) shall give prompt written notice
to the indemnifying person or persons, or successors thereto (the “Indemnifying
Person”), of any matter with respect to which the Indemnified Person seeks to be
indemnified (the “Indemnity Claim”). Such notice shall state the nature of the
Indemnity Claim and, if known, the amount of the Loss. If the Indemnity Claim
arises from a claim of a third party, the Indemnified Person shall give such
notice within a reasonable time after the Indemnified Person has actual notice
of such claim, and in the event that a suit or other proceeding is commenced,
within 20 days after receipt of written notice by the Indemnified Person
thereof. Notwithstanding anything in this paragraph to the contrary, the failure
of an Indemnified Person to give timely notice of an Indemnity Claim shall not
bar such Indemnity Claim except and to the extent that the failure to give
timely notice has impaired materially the ability of the Indemnifying Person to
defend the Indemnity Claim.

  (b)

If the Indemnity Claim arises from the claim or demand of a third party, the
Indemnifying Person shall assume its defense, including the hiring of counsel
and the payment of all fees and expenses. The Indemnified Person shall have the
right to employ separate counsel and to participate in the defense thereof, but
the fees and expenses of such counsel shall be at the expense of the Indemnified
Person unless both the Indemnified Person and the Indemnifying Person are named
as parties and the Indemnified Person shall in good faith determine that
representation by the same counsel is inappropriate. In the event that the
Indemnifying Person, within 30 days after notice of any such action or claim,
fails to assume the defense thereof, the Indemnified Person shall have the right
to undertake the defense, compromise or settlement of such action, claim or
proceeding for the account of the Indemnifying Person, subject to the right of
the Indemnifying Person to assume the defense of such action, claim or
proceeding at any time prior to the settlement, compromise or final
determination thereof. Anything in this Section 7 to the contrary
notwithstanding, the Indemnifying Person shall not, without the Indemnified
Person’s prior consent, settle or compromise any action or claim or consent to
the entry of any judgment with respect to any action, claim or proceeding for
anything other than money damages paid by the Indemnifying Person. The
Indemnifying Person may, without the Indemnified Person’s prior consent, settle
or compromise any such action, claim or proceeding or consent to entry of any
judgment with respect to any such action or claim that requires solely the
payment of money damages by the Indemnifying Person and that includes as an
unconditional term thereof the release by the claimant or the plaintiff of the
Indemnified Person from all liability in respect of such action, claim or
proceeding.


21.

--------------------------------------------------------------------------------

  (c)

If the Indemnity Claim does not arise from the claim or demand of a third party,
the Indemnifying Person shall have 30 days after receipt of written notice of
such Indemnity Claim to object to such claim by giving written notice to the
Indemnified Person specifying the reasons for such objection or objections. If
the Indemnifying Person has not so objected to the Indemnity Claim as of the
close of business on such thirtieth day, the total amount of the Indemnity Claim
shall thereupon become chargeable to and payable by the Indemnifying Person in
accordance with the terms and conditions of this section. If the Indemnifying
Person objects to the Indemnity Claim, the parties shall attempt to resolve the
challenge through negotiation in good faith. If the parties are unable to settle
any such dispute within ten Business Days after notice of the Indemnifying
Person’s objection is received by the Indemnified Person, either party may
submit such matter to a single arbitrator. The arbitrator will be selected by
the joint agreement of the parties, but if they do not agree within 20 calendar
days of the lapse of the ten-Business Day period referred to above, the
selection shall be made in accordance with the Commercial Arbitration Rules of
the American Arbitration Association (the “Rules”). If no such arbitrator is
appointed within 45 calendar days of any such request to such association,
either party may apply to a court having jurisdiction to make such appointment.
The arbitrator shall conduct the arbitration in Orlando, State of Florida, in
accordance with the Rules and shall make a final determination, to be provided
in writing to each party, that resolves the dispute. The prevailing party shall
be entitled to recover from the other party the fees of the arbitrator and the
administrative costs of the arbitration. The arbitrator shall apply the
statutory and decisional law of the State of Florida in substantially the same
manner as do the courts of the State of Florida in the case of contracts made
and wholly performed within that jurisdiction. All results of the arbitration
proceeding shall be final, conclusive and binding on all parties to this
Agreement, and judgment upon the arbitrator’s award may be entered in any court
of the State of Florida having competent jurisdiction, unless such results or
award are clearly erroneous on the record before the arbitrator.


7.3      Survival of Representations and Warranties. The right to
indemnification under Section 7.1 for any breach of the representations and
warranties made by each party herein shall survive until the second anniversary
of the Closing Date, except that the representations set forth in Sections 3.16
and 3.17 shall survive until the sixth anniversary of the Closing Date, and the
representations set forth in Sections 3.4 shall survive indefinitely.

7.4     Limitations. Notwithstanding anything to the contrary in this Agreement:

  (a)

Subject to paragraph (e), neither the Seller or Parent, on the one hand, nor the
Purchaser, on the other hand, shall have any obligation to make indemnification
payments with respect to Indemnity Claims arising under Sections 7.1(a)(i) or
7.1(b)(i), respectively, until the net aggregate of all claims against it
hereunder exceeds $100,000 and then only to the extent of any excess.


  (b)

Subject to paragraph (e), neither the Seller or Parent, on the one hand, nor the
Purchaser, on the other hand, shall have any liability with respect to Indemnity
Claims arising under Sections 7.1(a)(i) or 7.1(b)(i) in excess of $5 Million in
the aggregate for all such Indemnity Claims.


  (c)

In no event shall any recovery under this Agreement include the loss of
anticipated profits, loss of managerial time, or lost opportunity.


  (d)

In the absence of fraud and except as otherwise provided in Sections 8.3, 8.9
and 8.10, this Article 7 shall serve as the sole and exclusive remedy of the
Purchaser Indemnitees and the Seller Indemnitees for Losses and for any other
claims in any way relating to this Agreement to the exclusion of all other
statutory or common law remedies (including rights under the Comprehensive
Environmental Response, Compensation and Liability Act of 1980, as amended),
whether based on contract, tort, strict liability or otherwise.


22.

--------------------------------------------------------------------------------

  (e)

The limitations of paragraph (a) and (b) do not apply with respect to any claim
which arises under clause 7.1(a)(ii), (iii) or (iv) or 7.1(b)(ii), (iii) or
(iv), irrespective of whether any such claim could also arise under clause
7.1(a)(i) or 7.1(b)(i), respectively.


7.5     Adjustment to Purchase Price. If Seller makes any payment pursuant to
this Article 7, then such amount shall be treated as an adjustment to the
Purchase Price.

ARTICLE 8
POST CLOSING MATTERS

8.1      Maintenance of Books and Records. Seller and Purchaser shall preserve
until the fifth anniversary of the Closing Date, or such longer period required
by law, all records possessed or to be possessed by such party relating to any
of the Acquired Assets or the Business. After the Closing Date, where there is a
legitimate purpose, such party shall provide the other party with access, upon
prior reasonable written request specifying the need therefor, during regular
business hours, to (a) the officers and employees of such party and, subject to
certain limitations described below, (b) the books of account and records of
such party, but, in each case, only to the extent relating to the Acquired
Assets or the Business prior to the Closing Date, and the other party and its
representatives shall have the right to make copies of such books and records.
Such records may nevertheless be destroyed by a party if such party sends to the
other party written notice of its intent to destroy records, specifying with
particularity the contents of the records to be destroyed. Such records may then
be destroyed after the thirtieth day after such notice is given unless the other
party objects to the destruction in which case the party seeking to destroy the
records shall deliver such records to the objecting party.

8.2      Mail and Other Communications. From and after the Closing Date, Seller
shall promptly refer all inquiries and forward all mail with respect to the
Acquired Assets to Purchaser.

8.3      Limited Covenant Not to Compete. (a) Each of Parent and Seller agrees
that for a period of five years after the Closing Date, it will not, directly or
indirectly, carry on or engage in any business that competes with, or is similar
to, the Business within the United States; provided however, that it shall not
be deemed a violation of this Section 8.3 if (i) Parent or Seller sells, in the
ordinary course of business, materials of the type that it normally stocks and
sells in its building materials and water systems businesses, and which
materials may be utilized, directly or indirectly, in the Business, provided
that such materials are not of a type that are used exclusively in the Business,
(ii) Parent or Seller sell or otherwise dispose of Excess Inventory, or (iii)
Parent or Seller continues to operate the business of Chad Supply in the
ordinary and usual course of business consistent with prior practices. The
parties hereto specifically acknowledge and agree that the remedy at law for any
breach of the foregoing will be inadequate and that the Purchaser, in addition
to any other relief available to it, shall be entitled to temporary and
permanent injunctive relief without the necessity of proving actual damage. In
the event that the provisions of this Section 8.3 should ever be deemed to
exceed the limitation provided by applicable law, then the parties hereto agree
that such provisions shall be reformed to set forth the maximum limitations
permitted. Notwithstanding the foregoing, however, in the event there shall
arise a default by Purchaser in the payment when due of any principal or
interest under the Note and such default has not been cured within 30 days, then
Parent’s and Seller’s obligations under this covenant shall immediately
terminate and shall be of no further force and effect.

23.

--------------------------------------------------------------------------------

  (b)

Each of Parent and Seller agrees that for a period of five years after the
Closing Date, it will not solicit, recruit or hire any employee of the Business
(listed on Schedule 8.3) who at the time is paid by Purchaser or any of its
affiliates more than $40,000 in annual base salary, while such employee is
employed in the Business or employed by Purchaser or any of its affiliates or
within 12 months following any such employment; provided that the foregoing
shall not prohibit Parent or Seller and its affiliates from making general
solicitations or advertising for employees in any media.


  (c)

Notwithstanding any other provision of this Agreement, it understood and agreed
that the remedy of indemnity payments pursuant to Article 7 and other remedies
at law would be inadequate in the case of any breach of the covenants contained
in this Section 8.3, and Purchaser shall be entitled to seek equitable relief,
including the remedy of specific performance, with respect to any breach or
attempted breach of such covenants.


8.4      Collection of Receivables. (a) From and after the Closing Date,
Purchaser shall use commercially reasonable efforts in accordance with Parent’s
and Seller’s past practices to collect the Receivables and other related items
that are included in the Acquired Assets. Purchaser shall have the right and
authority to endorse with the name of Parent or Seller any checks or drafts
received with respect to any Receivables or such other related items. For the
purpose of determining amounts collected by Purchaser with respect to the
Receivables, all payments by an account debtor shall first be applied in
accordance with the account debtor’s instructions and if no such instructions
are given, to the oldest outstanding invoice due from that account debtor.
Purchaser shall not be required to bring any suit or take any other action to
collect any of the Receivables that is not consistent with the past practices of
Parent and Seller.

  (b)

If on the one hundred eightieth (180th) day following the Closing Date, any of
the Receivables remain uncollected (the “Uncollected Receivables”), Purchaser
shall assign promptly thereafter all of the Uncollected Receivables to Parent
and Seller and Parent and Seller shall pay to Purchaser an amount equal to the
aggregate face value of the Uncollected Receivables.


  (c)

In the event that prior to any assignment to Parent and Seller of any
Receivables under this Section 8.4, Parent or Seller shall receive any
remittance from or on behalf of any account debtor with respect to such
Receivables, Parent or Seller shall endorse without recourse such remittance to
the order of Purchaser and forward such remittance to Purchaser promptly upon
receipt thereof.


  (d)

In the event that after any assignment to Parent and Seller of any Uncollected
Receivables, Purchaser shall receive any remittance from or on behalf of any
account debtor with respect to such Uncollected Receivables, Purchaser shall
endorse without recourse such remittance to the order of Parent or Seller and
forward such remittance to Parent or Seller promptly upon receipt thereof.


  (e)

Purchaser shall provide Parent and Seller with statements on a monthly basis
during the 180 day period following Closing setting forth the status of its
efforts to collect the Receivables. Purchaser and Parent and Seller hereby agree
to cooperate with each other to maximize the collection of the Receivables.


24.

--------------------------------------------------------------------------------

8.5      Employee Matters. Purchaser shall take all steps necessary and
appropriate so that at and immediately after the Closing Date substantially all
individuals who are employed by the Seller exclusively in the Business, or whose
time or compensation is derived primarily from the Business, including those on
vacation, sick leave, personal absence, holiday, jury duty or short
term disability, shall be employed by Purchaser at the same base salary,
commission rate, and bonus opportunity, as in effect prior to the Closing Date
(such employees being the “Continuing Employees”). Set forth on Schedule 8.5 is
a list of the Continuing Employees. Purchaser shall not be required to employ
any individual who is receiving benefits under Seller’s long term disability
plan at the time of Closing Date and such individuals shall remain the
responsibility of Seller.

8.6      Benefit Plan Matters. (a) Benefit Liabilities (i) Unless otherwise
specifically set forth in this Agreement to the contrary, Seller shall retain
and be fully responsible for all liabilities, obligations and commitments
relating to all wages, salaries and other forms of compensation and related
expenses incurred or accrued on or prior to the Closing Date and all benefits
incurred or accrued under Seller Benefit Plans maintained or contributed to by
Seller or any affiliate on or prior to the Closing Date except for unpaid
bonuses, commissions and vacation pay for Continuing Employees. Unpaid bonuses,
commissions and vacation pay for Continuing Employees will be accrued as a
compensation expense on the Closing Net Asset Value Statement.

  (ii)

Effective as of the Closing Date, the Continuing Employees shall cease to
participate in any Seller Pension Plan. Seller shall retain responsibility under
all Seller Pension Plans and Purchaser shall incur no liability for any such
plan.


  (iii)

Effective as of the Closing Date, the Continuing Employees shall cease to
participate in any Benefit Arrangements, except as provided in Section
8.6(a)(iv) below. Seller shall retain responsibility under all Benefit
Arrangements for all costs of coverage and all amounts payable by reason
of claims incurred by Continuing Employees on or prior to the Closing Date,
including claims that are not submitted until after the Closing Date except for
any unpaid vacation pay for Continuing Employees. A claim shall be deemed to
have been incurred on the date of occurrence of (A) death or dismemberment in
the case of claims under life insurance and accidental death and dismemberment
benefits, (B) the date the employee became entitled to receive disability in the
case of claims under disability benefits, or (C) the date on which the charges
or expense giving rise to such claim is incurred in the case of all other
claims. Seller shall be responsible for worker compensation claims of Continuing
Employees based on injuries occurring prior to the Closing Date.


  (iv)

Seller shall remain responsible for all record keeping and benefits with respect
to any employees or former employees of the Business who are, as of the Closing
Date on or eligible for COBRA continuation coverage. Continuing Employees who
participate in a Seller’s medical, hospitalization, or dental plan will be
offered the opportunity to continue their coverage pursuant to COBRA. If
Continuing Employees participate in a Seller medical flexible spending account
(“FSA”), Seller will offer the Continuing Employee an opportunity to continue
his medical FSA under COBRA, provided such employee’s maximum available benefit
under the medical FSA for the remainder of the plan year exceeds the amount that
the medical FSA can charge such employee for COBRA continuation coverage for the
remainder of the plan year.


  (v)

For purposes of any vesting periods in the Purchaser’s 401(k) plan for which a
Continuing Employee may be eligible after the Closing, Purchaser shall grant
credit for service with Parent or Seller and its respective affiliates by any
such Continuing Employee based upon the dates of employment and reemployment
contained in records to be provided to Purchaser by Seller within 90 days of
Closing.


25.

--------------------------------------------------------------------------------

  (b)

Compensation. Seller shall pay to the Continuing Employees promptly following
the Closing Date all wages and salaries for all periods up to the Closing Date,
shall pay all payroll taxes with respect to all amounts due to such employees
for all periods up to the Closing Date and shall provide benefits under the
Seller Pension Plans for such employees up to the Closing Date in accordance
with the terms of such plans and Seller’s established policies and procedures.


  (c)

Severance Plan. Seller shall be responsible for any severance benefits or other
liabilities incurred pursuant to any severance plan of Seller or any affiliated
company that may arise with respect to, or as a result of the severance of the
employment of the Continuing Employees with Seller or any such affiliated
company in connection with the Closing; provided Purchaser pays the Continuing
Employees at the same rate of pay or greater following the Closing Date and if
not, then Purchaser shall be responsible for any such severance to such
Continuing Employee.


  (d)

Post-Closing Benefit Plans. (i) Purchaser will use its best efforts to cause to
be provided as soon as practical after the Closing Date the employee benefit
plans then made available to similarly situated employees of Purchaser, subject
to the terms and conditions of such benefit plans. Nothing herein shall prevent
Purchaser from terminating the employment of any such employee or modifying or
terminating such plans. Continuing Employees will receive credit for purposes of
deductibles and co-payments under Purchaser’s medical plan for amounts paid or
payable by reason of claims incurred under Seller’s comparable plan during the
calendar year in which the Closing Date occurs.


8.7      Post-Closing Cooperation. (a) Purchaser and Seller shall cooperate with
each other, and shall cause their officers, employees, agents, auditors and
representatives to cooperate with each other, after the Closing to ensure the
orderly transition of the Business from Seller to Purchaser and to minimize any
disruption to the Business and the other respective businesses of Seller and
Purchaser that might result from the transactions contemplated hereby.

  (b)

After the Closing, upon reasonable written notice, Purchaser and Seller shall
furnish or cause to be furnished to each other, as promptly as practicable, such
information and assistance (to the extent within the control of such party)
relating to the Acquired Assets (including, access to books and records) as is
reasonably necessary for the filing of all Returns, and making of any election
related to Taxes, the preparation for any audit by any taxing authority, and the
prosecution or defense of any claim, suit or proceeding related to any Return.
Seller and Purchaser shall cooperate with each other in the conduct of any audit
or other proceeding relating to Taxes involving the Business.


8.8      Confidentiality. (a) Until the earlier of the Closing Date or five
years after the termination of this Agreement, Seller will hold and will cause
its representatives to hold in confidence all documents and information
concerning the Purchaser and its operations furnished to Seller in connection
with the transactions contemplated by this Agreement, except to the extent (a)
Seller is compelled by law to disclose such information, in which case Seller
shall provide Purchaser with reasonable notice prior to such disclosure to allow
Purchaser the opportunity to seek an appropriate protective order or (b) such
information is (i) in the public domain through no fault of Seller or Seller’s
representatives or (ii) later lawfully acquired by Seller from other sources.

26.

--------------------------------------------------------------------------------

  (b)

Until the earlier of the Closing Date or five years after the termination of
this Agreement, Purchaser will hold and will cause its representatives to hold
in confidence all documents and information concerning the Seller, its
operations and the Business furnished to Purchaser in connection with the
transactions contemplated by this Agreement, except to the extent (a) Purchaser
is compelled by law to disclose such information, in which case Purchaser shall
provide Seller with reasonable notice prior to such disclosure to allow Seller
the opportunity to seek an appropriate protective order or (b) such information
is (i) in the public domain through no fault of Purchaser or Purchaser’s
representatives or (ii) later lawfully acquired by Purchaser from other sources.


8.9      Third Party Consents. (a) Following the Closing, Parent and Seller
shall use their commercially reasonable efforts to secure the written approval
of all parties necessary for the assignment of Seller’s interest in the Real
Property Leases and the Contracts to Purchaser. Said consent shall include a
statement that no default currently exists under the respective Real Property
Lease or Contract, as the case may be, that no monetary or non-monetary default
currently exists under the respective Real Property Lease or Contract, as the
case may be; and in the case of the Real Property Leases, an agreement on the
part of the landlord and its lender, if any, that they will not disturb the
possession of Purchaser under the Real Property Lease on the condition that
Purchaser remains in compliance with the terms of the Real Property Lease.

  (b)

Each of Parent, Seller and Purchaser agree and acknowledge that certain of the
Real Property Leases require the consent of the landlord for assignment of the
Real Property Leases (the “Consents”), and that as of the date hereof, none of
the Consents have been obtained. Each of Parent and Seller hereby agrees to
indemnify and hold harmless the Purchaser Indemnitees, and pay on behalf or
reimburse such Purchaser Indemnitees in respect of (i) 50% of any increase in
rents or other additional amounts Purchaser may have to pay in order to obtain
the Consents under the Real Property Leases until the earliest applicable
termination date thereunder; or (ii) in the event that a Consent cannot be
obtained under a Real Property Lease and Purchaser has to relocate to another
comparable facility, 50% of the Purchaser’s expenses incurred in such relocation
and 50% of the excess of (x) the rent payable by Purchaser at such substitute
facility which is attributable on a pro rata basis to the same number of square
feet leased by Purchaser under such Lease over (y) the rent which would have
been payable under the applicable Lease until the date of the earliest
termination date provided under the applicable Lease (the “New Facility
Additional Rent”); provided, however, that Parent and Seller shall only be
liable under this subsection (ii) for such reimbursement to the extent that the
New Facility Additional Rent exceeds by more than 10% the rent that would have
been payable under the applicable Lease and then only to the extent of any such
excess.


8.10      Environmental Compliance. (a) After the Closing, Purchaser shall use
its commercially reasonable efforts to obtain, as quickly as practicable,
certificates of occupancy and any other permits and licenses as shall be
required in order for Purchaser to continue to conduct the Business from the
Owned Premises and the property subject to the Real Property Leases.

  (b)

If in connection with Purchaser’s applying for, or obtaining of, any such
certificate, license or permit, it shall be determined that any of the Owned
Premises or property subject to any of the Real Property Leases is no longer in
compliance with (i) any Environmental Law or (ii) any other law, statute,
ordinance, requirement, building code, fire and zoning code or local, city,
state or federal regulation, including, without limitation, the Americans With
Disabilities Act (collectively, the “Building Laws”), applicable on the Closing
Date, then Parent hereby agrees to reimburse Purchaser for 50% of the costs of
any improvements that may be required to be made to such Owned Premises or
property subject to Real Property Leases in order to bring such premises or
property into compliance, provided that Parent’s reimbursement obligation with
respect to any violation of Building Laws shall not exceed $2,500 per premise or
property. No claim by Purchaser under this Section 8.10 may be made after, and
Parent’s obligation hereunder shall terminate on, December 31, 2001.


27.

--------------------------------------------------------------------------------

8.11      Use of Hughes Name. Purchaser shall use its commercially reasonable
efforts to (a) remove the Hughes Supply name and any abbreviation thereof and
any associated trade or service mark from all Acquired Assets upon consummation
of the Acquisition and (b) take all other steps reasonably necessary to avoid
any public use of the Hughes Supply name in connection with the operation of the
Business following the Closing, in each case, as soon as practicable.

8.12      Transition Period Asset Removal. (a) Purchaser acknowledges that
Parent has Excluded Assets that are currently located at one or more facilities
listed on Schedules 3.4(a)(i) and 3.4(a)(ii). The parties hereby agree that
Parent shall dispose of or relocate such Excluded Assets from such facilities on
or before February 12, 2001, and Parent shall not be obligated to pay Purchaser
rent or any other charges while such Excluded Assets continue to be located at
such facilities during such period.

  (b)

Likewise, as to any Acquired Assets that are located on facilities of Parent
other than those listed on Schedules 3.4(a)(i) and 3.4(a)(ii),the parties
further agree that Purchaser shall dispose of or relocate such Acquired Assets
from such facilities on or before February 12, 2001, and Purchaser shall not be
obligated to pay Parent rent or any other charges while such Acquired Assets
continue to be located at such facilities during such period.


ARTICLE 9
TERMINATION

9.1      Termination. This Agreement may, by notice given at or prior to the
Closing, be terminated:

  (a)

By the mutual written consent of the Parent and Seller and the Purchaser.


  (b)

By the Purchaser or Parent and Seller if there has been a material breach by the
other of any covenant contained in this Agreement that is not or cannot be cured
within 45 days after written notice of such breach is given to the party
committing such breach, provided that the right to effect such cure shall not
extend beyond the date set forth in subparagraph (c) below.


  (c)

By the Purchaser or Parent and Seller if (i) any condition to Closing required
by Section 6 has not been met or waived by each party entitled to grant such
waiver by February 28, 2001, (ii) any such condition cannot be met by such date
and has not been waived by each party in whose favor such condition runs or
(iii) the Acquisition has not occurred by such date; provided, however, that the
right to terminate this Agreement pursuant to this paragraph shall not be
available to a party if its failure to fulfill or perform any obligation under
this Agreement has been a substantial cause of, or has substantially results in,
the failure of the Closing to occur or be capable of occurring on or before such
date.


9.2      Effect of Termination; Survival. Upon termination of this Agreement
pursuant to this Article 9, this Agreement shall be void and there shall be no
liability by reason of this Agreement, or the termination thereof, on the part
of any party or their respective directors, officers, employees, agents or
shareholders except for any liability of a party hereto arising out of a willful
and material breach of its representations and warranties contained herein or
arising out of a willful and material breach of any covenant in this Agreement
prior to the date of termination or any covenant that survives pursuant to the
following sentence. The following provisions shall survive any termination of
this Agreement: Section 8.8 and Article 11.

28.

--------------------------------------------------------------------------------

ARTICLE 10
DEFINITIONS

For all purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, each of the following terms shall have
the meanings set forth below:

     “Acceptance Date” has the meaning specified in Section 1.5(b).

     “Acquired Assets” has the meaning specified in Section 1.2.

     “Acquisition” means the purchase and sale of the Acquired Assets and the
assumption of the Assumed Liabilities.

     An “Affiliate” means, with respect to any natural person, corporation,
partnership, limited liability company, trust and any other entity or
organization of any kind (“Person”), any other Person that, directly or
indirectly, through one or more intermediaries, controls, has the right to
control (in fact or by agreement), is controlled by, or is under control with,
such Person.

     “Assignment and Assumption of Lease Agreements” has the meaning specified
in Section 2.2(a).

     “Assumed Liabilities” has the meaning specified in Section 1.4(a).

     “Audited SCP Financial Statements” has the meaning specified in Section
4.5.

     “Benefit Arrangements” has the meaning specified in Section 3.17(a).

     “Benefit Plans” means all “employee welfare benefit plans” or “employee
pension benefit plans” as those terms are respectively defined in sections 3(1)
and 3(2) of ERISA, and all retirement or deferred compensation plans, incentive
compensation plans, stock plans, vacation pay, severance pay, bonus or other
benefit arrangements, insurance or hospitalization programs, life insurance,
disability, or any fringe benefit arrangements which do not constitute “employee
benefit plans” (as defined in section 3(3) of ERISA) covering any employee.

     “Bill of Sale” means the Bill of Sale, Assignment and Assumption Agreement.

     “Building Laws” has the meaning specified in Section 8.10(b).

     “Business Financial Statements” has the meaning specified in Section 3.5.

     “Closing” has the meaning specified in Section 2.1.

     “Closing Net Asset Value” means the Net Asset Value of the Business as of
the Closing Date.

29.

--------------------------------------------------------------------------------

     “Closing Net Asset Value Statement” has the meaning specified in Section
1.5(a).

     “COBRA” means Sections 601 et seq. of ERISA, Section 4980B(f) of the Code
and applicable Department of Labor and Internal Revenue Service pronouncements,
including treasury regulations, notices, rulings, procedures and opinions.

     The “Code” means the Internal Revenue Code of 1986, as amended.

     “Consents” has the meaning specified in Section 8.9.

     “Continuing Employees” has the meaning specified in Section 8.5.

     “Contracts” has the meaning specified in Section 1.2(h).

     “Employee Plan” means (a) a plan or arrangement as defined in Section 3(3)
of ERISA that (i) is maintained, administered or contributed to by the Business,
the Seller or any ERISA Affiliate or (ii) covers any employee or former employee
of the Business, the Seller or any ERISA Affiliate, and (b) a plan or
arrangement as defined in Section 3(37) and Section 4001(a)(3) of ERISA that
covers, or covered at any time during the five year period prior to the Closing
Date, any employee or former employee of the Business, the Seller or any ERISA
Affiliate.

     “Environmental Laws” shall mean all federal, state and local laws,
statutes, ordinances, regulations, criteria, guidelines, rules of common or
civil law now or hereafter in effect, and in each case as amended, and any
judicial for administrative interpretation thereof, including any judicial or
administrative order, consent decree or judgment relating to the regulation and
protection of human health, safety, the environment and natural resources
(including, without limitation, ambient air, surface water, groundwater,
wetlands, land, surface or subsurface strata, and wildlife, aquatic species and
vegetation), including, without limitation, laws and regulations relating to
emissions, discharges, disposal, releases or threatened releases of Hazardous
Materials or otherwise relating to the manufacture, processing, distribution,
use, treatment, storage, disposal, transport or handling of Hazardous Materials.

     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended.

     “Excess Inventory” means the amount of any item or SKU of Inventory (other
than items or SKUs that were first offered for sale by Seller or Purchaser
during its respective most recent fiscal year) on hand at Closing that exceeds
the amount sold by both Seller and Purchaser during the 12 months prior to
Closing.

     “Excluded Asset” has the meaning specified in Section 1.3.

     “Excluded Liability” has the meaning specified in Section 1.4(b).

     “FSA” means any medical flexible spending account of the Seller.

     “GAAP” means generally accepted accounting principles, consistently
applied.

     “Guaranty Agreement” has the meaning specified in Section 2.2(b).

30.

--------------------------------------------------------------------------------

     “Hazardous Materials” shall mean, collectively, (a) any petroleum or
petroleum products, flammable explosives, radioactive materials, asbestos in any
form that is or could become friable, lead paint, urea formaldehyde foam
insulation, transformers or other equipment that contain dielectric fluid
containing levels of polychlorinated biphenyls, and radon gas; (b) any
chemicals, materials, substances or wastes which are now or hereafter become
defined as or included in the definition of “hazardous substances,” “hazardous
wastes,” “pollutants,” “contaminants,” “solid waste,” “toxic chemical,”
“hazardous chemical,” “hazardous materials,” “extremely hazardous substances,”
“restricted hazardous wastes,” “toxic substances,” “toxic pollutants,” or words
of similar import, under any applicable Environmental Law; and (c) any other
chemical, material, substance, or waste, exposure to which is now or hereafter
prohibited, limited or regulated by any governmental or regulatory authority.

     “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act of 1976,
as amended.

     “Indebtedness” means all obligations of the Business (whether for
principal, interest, premium, fees or otherwise) for or arising under (i) all
indebtedness for borrowed money (including all notes payable and all obligations
evidenced by bonds, debentures, notes or other similar instruments), (ii) unpaid
reimbursement obligations arising in connection with guaranties, or (iii) any
lease obligation that would be required to be capitalized in accordance with
GAAP.

     “Indemnified Person” has the meaning specified in Section 7.2(a).

     “Indemnifying Person” has the meaning specified in Section 7.2(a).

     “Indemnity Claim” has the meaning specified in Section 7.2(a).

     “Intellectual Property” has the meaning specified in Section 1.2(f).

     “Interim SCP Financial Statements” has the meaning specified in Section
4.5.

     “Inventory” has the meaning specified in Section 1.2(c).

     “Knowledge of Seller” or “Knowledge” in relation to the Seller means actual
knowledge after reasonable inquiry of the Treasurer of Parent or the Business
Unit President of the Seller. “Knowledge of Purchaser” means actual knowledge
after reasonable inquiry of the President or Vice President — Finance of SCP
Pool Corporation.

     “Latest Balance Sheet” has the meaning specified in Section 3.5.

     “Licenses and Permits” has the meaning specified in Section 1.2(l).

     A “Lien” means, with respect to any asset of the Business, any title
defect, lien, mortgage, easement, pledge, charge, transfer restriction, right of
first refusal, preemptive right, option, claim, security interest, right of
others or other encumbrance of any nature whatsoever, other than restrictions
imposed by federal or state securities laws.

     “Losses” has the meaning specified in Section 7.1(a).

31.

--------------------------------------------------------------------------------

     A “Material Adverse Effect” means, (i) with respect to the Seller , a
material adverse effect on the results of operations or financial condition of
the Business, (ii) with respect to the Purchaser, a material adverse effect on
the results of operations or financial condition of SCP and its consolidated
subsidiaries, taken as a whole, and (iii) in either case, any material
limitation on the ability of the Parent and Seller, on the one hand, or
Purchaser, on the other hand, to consummate the Acquisition; provided that, the
parties agree that only those acts, events or occurrences that result, or are
reasonably likely to result, individually or in the aggregate, in a quantifiable
loss, cost or expense that equals or exceeds $250,000 shall be deemed to
constitute a Material Adverse Effect.

     “Net Asset Value” means the value of the tangible net assets of the
Business determined in accordance with GAAP applied in a manner consistent with
that used in preparing the Latest Balance Sheet; provided however, that no value
shall be given to any items of Excess Inventory in the calculation of Net Asset
Value.

     “New Facility Additional Rent” has the meaning specified in Section 8.9(b).

     “Note and Security Agreement” has the meaning specified in Section 2.2(b).

     “Owned Premises” has the meaning specified in Section 1.2(a).

     “Permits” has the meaning specified in Section 3.14.

     A “Permitted Lien” means (i) Liens consisting of zoning or planning
restrictions, easements, permits and other restrictions or limitations on the
use of real property that in the aggregate do not materially detract from the
value or interfere with the use of such real property or materially impair the
marketability thereof, (ii) Liens for current taxes or assessments on property
that are accrued but not yet payable, and (iii) mechanic’s, materialman’s and
other liens for goods and services incorporated into or provided with respect to
the property encumbered thereby arising by operation of law in the ordinary
course of business, provided that the obligations secured by such Liens (A) are
not more than 30 days past due, (B) are fully reflected in the Latest Balance
Sheet or the Closing Net Asset Value Statement and (C) do not materially
interfere with the use or enjoyment of any of the Business’ properties or assets
and do not materially impair the marketability thereof.

     “Personal Property” has the meaning specified in Section 1.2(d).

     “Purchase Price” has the meaning specified in Section 1.1(a).

     “Purchaser Indemnitee” has the meaning specified in Section 7.1(a).

     “Real Property Leases” has the meaning specified in Section 1.2(b).

     “Receivables” has the meaning specified in Section 1.2(e).

     “Records” has the meaning specified in Section 1.2(k).

     “Returns” means all returns, declarations, reports, statements and other
documents required to be filed in respect of Taxes, and the term “Return” means
any one of the foregoing.

     “Rules” has the meaning specified in Section 7.2(c).

     “SCP” has the meaning specified in Section 4.5.

32.

--------------------------------------------------------------------------------

     “SCP Financial Statements” has the meaning specified in Section 4.5.

     “Seller Benefit Plans” has the meaning specified in Section 3.17(a).

     “Seller Indemnitees” has the meaning specified in Section 7.1(b).

     “Seller Leases” means the lease or sublease arrangements, as applicable,
with respect to the premises listed on Schedule 3.4(a)(vi), in substantially the
form attached hereto as Exhibit E.

     “Seller Pension Plans” has the meaning specified in Section 3.17(a).

     “Shared Liabilities” has the meaning specified in Section 1.4(c).

     “Taxes” means all federal, state, local and other taxes including, without
limitation, income taxes, estimated taxes, alternative taxes, excise taxes,
sales taxes, use taxes, value added taxes, gross receipts taxes, capital stock
taxes, franchise taxes, employment and payroll related taxes, withholding taxes,
property taxes, whether measured in whole or in part by net income, and all
deficiencies, or other additions to tax, interest, fines and penalties.

     “Technology” has the meaning specified in Section 1.2(g).

     “Transition Services Agreement” means the transition services agreement in
a form to be mutually agreed between the parties.

     “Uncollected Receivables” means any of the Receivables that remain
uncollected 180 days following the Closing Date.

ARTICLE 11
MISCELLANEOUS

11.1      Amendments and Waivers. This Agreement may not be amended except by an
instrument in writing signed on behalf of each of the parties hereto. By an
instrument in writing Purchaser, on the one hand, or Parent and Seller, on the
other hand, may waive compliance by the other parties with any term or provision
of this Agreement that such other party was or is obligated to comply with or
perform.

11.2      Expenses. Except as otherwise provided in this Agreement, each party
hereto shall pay its own expenses incidental to the preparation of this
Agreement, the carrying out of the provisions of this Agreement and the
consummation of the transactions contemplated hereby.

     11.3 Entire Agreement; Amendment. This Agreement sets forth the entire
understanding of the parties hereto with respect to the transactions
contemplated hereby. Any and all previous agreements and understandings between
or among the parties regarding the subject matter hereof, whether written or
oral, are superseded by this Agreement. This Agreement shall not be amended or
modified except by written instrument duly executed by each of the parties
hereto.

11.4      Assignment and Binding Effect. Prior to the Closing, this Agreement
may not be assigned by any party hereto without the prior written consent of the
other party. Subject to the foregoing, all of the terms and provisions of this
Agreement shall be binding upon and inure to the benefit of and be enforceable
by the successors and assigns of Parent and Seller and Purchaser.

33.

--------------------------------------------------------------------------------

11.5      Waiver. Any term or provision of this Agreement may be waived at any
time by the party entitled to the benefit thereof by a written instrument duly
executed by such party.

11.6      Notices. Any notice, request, demand, waiver, consent, approval or
other communication which is required or permitted hereunder shall be in writing
and shall be deemed given only upon of delivery by: (a) personal delivery to the
designated individual; (b) certified or registered mail, postage prepaid, return
receipt requested; (c) a nationally recognized overnight courier service with
confirmation of receipt; or (d) facsimile transmission with confirmation of
receipt. All such notices must be addressed as follows or such other address as
to which any party hereto may have notified the other in writing:

   

If to Purchaser, to:


 

SCP Pool Corporation
109 Northpark Boulevard,
4thFloor
Covington, Louisiana 70433-5001
Attention:  President
Facsimile:  504-892-1657


   

With a copy to:


 

Jones, Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P.
201 St. Charles Avenue, 51st Floor
New Orleans, Louisiana 70170-5100
Attention: Lisa M. Buchanan
Facsimile No: 504-582-8012


   

If to Parent and Seller, to:


 

Hughes Supply, Inc.
20 North Orange Avenue, Suite 200
Orlando, Florida 32802
Attention: Chief Financial Officer
Facsimile: (407) 649-3018


   

With a copy to: General Counsel


11.7      Governing Law. This Agreement shall be governed by and interpreted and
enforced in accordance with the internal laws and not the choice of law rules of
the State of Delaware. Each of Purchaser and Parent and Seller consents to the
exclusive jurisdiction of the state courts and federal courts located in Orange
County, Florida for the enforcement of the obligations evidenced by this
Agreement and any dispute arising out of this Agreement, and expressly waives
any defense based upon venue or forum non conveniens.

11.8      No Benefit to Others. The representations, warranties, covenants and
agreements contained in this Agreement are for the sole benefit of the parties
hereto and, in the case of Article 7 hereof, the other indemnified parties, and
their heirs, executors, administrators, legal representatives, successors and
assigns, and they shall not be construed as conferring any rights on any other
persons.

34.

--------------------------------------------------------------------------------

11.9      Schedules and Exhibits. All Schedules and Exhibits referred to herein
are intended to be and hereby are specifically made a part of this Agreement.

11.10      Severability. If any term or other provision of this Agreement is
invalid, illegal or incapable of being enforced by reason of any rule of law or
public policy, all other conditions and provisions of this Agreement shall
nevertheless remain in full force and effect so long as the economic or legal
substance of the transactions contemplated hereby is not affected in any adverse
manner to either party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that the transactions contemplated hereby are fulfilled to the extent possible,
and in any case such term or provision shall be deemed amended to the extent
necessary to make it no longer invalid, illegal or unenforceable.

11.11      Counterparts. This Agreement may be executed in any number of
counterparts, each of which when executed and delivered shall be deemed to be an
original and all of which counterparts taken together shall constitute but one
and the same instrument.

35.

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement on
the date first written.


           HUGHES SUPPLY, INC.                        SUPERIOR POOL PRODUCTS LLC
By:        /S/ J. STEPHEN ZEPF               By:      /S/MANUEL J. PEREZ DE LA MESA
           ____________________                       _______________________________
           J. Stephen Zepf                            Manuel J. Perez de la Mesa
           Chief Financial Officer                    Vice President


           ALLSTATE POOL SUPPLIES, INC.               SCP DISTRIBUTORS LLC
By:        /S/ J. STEPHEN ZEPF               By:      /S/ MANUEL J. PEREZ DE LA MESA
           ____________________________               _______________________________
           J. Stephen Zepf                            Manuel J. Perez de la Mesa
           Treasurer                                  President

           ALLSTATE POOL BUSINESS, LP                 SCP ACQUISITION CO. LLC
By:        Z&L ACQUISITION CORP.,            By:      SCP DISTRIBUTORS LLC,
           Its Sole General Partner                   Its Sole Member/Manager

By:        /S/ J. STEPHEN ZEPF               By:      /S/ MANUEL J. PEREZ DE LA MESA
           ____________________                       _______________________________
           J. Stephen Zepf                            Manuel J. Perez de la Mesa
           Treasurer                                  President


36.

--------------------------------------------------------------------------------

Exhibit A-1

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

This Bill of Sale, Assignment and Assumption Agreement (“Bill of Sale”) dated as
of January 26, 2001, is by and between Hughes Supply, Inc., a Florida
corporation (“Parent”), Allstate Pool Supplies, Inc. a Delaware corporation and
Allstate Pool Business, LP., a Delaware limited partnership (collectively, the
“Seller”), on the one hand, and SCP Acquisition Co. LLC, a Delaware limited
liability company (“Acquisition”), on the other hand. All terms used and not
otherwise defined herein shall have the meanings ascribed thereto in the Asset
Purchase Agreement, dated January 19, 2001, by and among Parent, Seller and
Acquisition (the “Purchase Agreement”). This Bill of Sale is being executed and
delivered in order to effect the transfer of the Acquired Assets to, and the
assumption of the Assumed Liabilities by, Acquisition, all as provided for in
the Purchase Agreement.

A.      Bill of Sale and Assignment

     KNOW ALL MEN BY THESE PRESENTS, that Parent and Seller, for good and
valuable consideration, the receipt of which is hereby acknowledged, and
pursuant to the Purchase Agreement, do hereby sell, convey, assign, transfer and
deliver to Acquisition the following described properties and assets, but
excluding the Excluded Assets (collectively, the “Acquired Assets”) to the
extent located at the premises listed on Schedule 1:

     The term “Acquired Assets” means all the business, properties, assets,
goodwill and rights of Parent and Seller of whatever kind and nature, real or
personal, tangible or intangible, wherever located and by whomever possessed,
that are owned, leased or licensed by Parent or Seller on the Closing Date and
used, held for use or intended to be used exclusively in the operation or
conduct of the Business, including without limitation, the following:

  (a)

all real property owned by Parent or Seller and listed in Schedule 3.4(a)(i), in
each case together with Seller’s right, title and interest in all buildings,
improvements and fixtures thereon, all other appurtenances thereto and related
easements and rights of way (the “Owned Premises”);


  (b)

all rights and interests of the Parent or Seller under the real property leases
listed on Schedule 3.4(a)(ii)(the “Real Property Leases”);


  (c)

all finished goods, supplies, parts, spare parts and other inventories of the
Business that are undamaged, of merchantable quality and suitable for sale in
the ordinary course of business, including without limitation those listed on
Schedule 1.2(c) (collectively, the “Inventory”); provided, however, that any
items of Excess Inventory may be retained by Seller as an Excluded Asset at its
option;


  (d)

all other tangible personal property and interests therein, including without
limitation all machinery, equipment, furniture, furnishings and vehicles of the
Business including without limitation those listed on Schedule 1.2(d)(the
“Personal Property”);


A-1

--------------------------------------------------------------------------------

  (e)

all accounts receivable and notes receivable of the Business including without
limitation those listed on Schedule 1.2(e) but excluding receivables of the
Business that are in collection by Parent or Seller as of the Closing Date (the
“Receivables”);


  (f)

all service marks, trade names, business names, brand names, copyrights,
designs, design registrations, and all rights to any of the foregoing used in
the Business including without limitation those listed on Schedule 1.2(f)(the
“Intellectual Property”);


  (g)

all trade secrets, confidential information, know-how, procedures, market
surveys and marketing know-how of the Business (the “Technology”);


  (h)

all claims and rights of the Parent or Seller under all agreements, contracts,
leases (other than Real Property Leases), subleases, licenses, indentures,
agreements, commitments and all other legally binding arrangements, whether oral
or written, to which Parent or Seller is a party or by which Parent or Seller is
bound to the extent they relate exclusively to the Business, including without
limitation those listed on Schedule 3.4(a)(iv)and Schedule 3.8(the “Contracts”);


  (i)

all rights in and to products sold or leased (including products returned after
the Closing and rights of rescission, replevin and reclamation) in the operation
or conduct of the Business to the extent owned by Parent or Seller;


  (j)

all credits, rebates or adjustments from suppliers, prepaid expenses, deferred
charges, advance payments, security deposits and prepaid items related to the
Business;


  (k)

all books of account, ledgers, general, financial, accounting and personnel
records, files, invoices, customers’and suppliers’lists, other distribution
lists, billing records, sales and promotional literature, manuals, customer and
supplier correspondence of the Business (in all cases, in any form or medium)
(the “Records”);


  (l)

to the extent transferable, all permits, licenses, franchises, orders,
registrations, certificates, variances, approvals and similar rights obtained
from governments and governmental agencies related to the Business and all data
and records pertaining thereto including, without limitation, those listed on
Schedule 3.14(the “Licenses and Permits”);


  (m)

all claims, refunds, credits, causes of action, rights of recovery and rights of
set-off of every kind and nature related to the Business other than those
arising out of Excluded Assets or the Excluded Liabilities (as defined in
Section 1.3 and 1.4(b), respectively);


  (n)

all rights to receive and retain mail and other communications related to the
Business; and


  (o)

all goodwill generated by or associated with the Business and all other
intangible property of the Parent or Seller associated with the Business.


     TO HAVE AND TO HOLD said Acquired Assets unto Acquisition, its successors
and assigns, to and for Acquisition’s own use forever.

A-2

--------------------------------------------------------------------------------

B.      Assumption of Liabilities by Acquisition

     1.      In consideration of the sale, conveyance, transfer, assignment and
delivery of the Acquired Assets by Parent and Seller to Acquisition, Acquisition
hereby assumes and agrees to pay, honor, perform and discharge in accordance
with the terms thereof the following liabilities, but excluding the Excluded
Liabilities (collectively, the “Assumed Liabilities”):

  (i)

all of Parent’s or Seller’s payment and performance obligations under the
Contracts, Real Property Leases and the Licenses and Permits (but in each case
not including any liability or obligations for breaches thereof arising out of
or related to events or occurrences prior to the Closing);


  (ii)

all of Parent’s or Seller’s current accrued liabilities, to the extent that such
items are properly recorded in accordance with GAAP as current liabilities on
the Closing Net Asset Value Statement prepared by Seller and delivered to
Purchaser in accordance with Section 1.5;


  (iii)

the accounts payable of Parent or Seller listed on the Closing Net Asset Value
Statement, including, without limitation, those listed on Schedule 1.4(a)(iii);
and


  (iv)

all other liabilities, obligations and commitments, whether known or unknown,
express or implied, absolute, contingent or otherwise, arising out of the
operation or conduct of the Business or Acquired Assets after the Closing.


     2.      The following liabilities and obligations relating to the Business
and the Acquired Assets (the “Shared Liabilities”) shall be shared between
Acquisition on the one hand, and Parent and Seller, on the other hand, as
follows:

  (i)

with respect to utility charges that relate to billing periods beginning before
the Closing Date and ending after the Closing Date, the responsibility for
payment shall be prorated between the parties on the basis of measured utility
usage before and after the Closing Date (if meter or other measured service
readings are made at or near such time) or otherwise on the basis of the
proportional number of calendar days in the relevant billing period before and
after the Closing Date, respectively;


  (ii)

with respect to rentals or other amounts payable on the Real Property Leases and
Contracts that relate to lease or contract periods beginning before and ending
after the Closing Date, the responsibility for payment will be allocated between
the parties on the basis of the proportional number of calendar days in the
relevant lease period before and after the Closing Date, respectively; and


  (iii)

with respect to ad valorem property, real estate and similar taxes for the
applicable tax year, the responsibility for payment will be allocated between
the parties on the basis of the proportional number of calendar days in the
relevant tax year before and after the Closing Date, respectively.


     This Bill of Sale shall be governed by, interpreted, and enforced in
accordance with Delaware law without the application of any conflicts of law
provisions. The provisions of this Bill of Sale shall be binding upon and enure
to the benefit of Parent and Seller and Acquisition and their respective
successors and assigns.

A-3

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Parent, Seller and Acquisition have executed this Bill
of Sale effective on the date first above written.


                                                       SELLER:

                                                       HUGHES SUPPLY, INC.

                                                       By:_____________________________
                                                          J. Stephen Zepf
                                                          Chief Financial Officer


                                                       ALLSTATE POOL SUPPLIES, INC.

                                                       By:____________________________
                                                          J. Stephen Zepf
                                                          Treasurer

                                                       ALLSTATE POOL BUSINESS, L.P.

                                                       By:Z&L ACQUISITION CORP.,
                                                          Its Sole General Partner

                                                       By:____________________________
                                                          J. Stephen Zepf
                                                          Treasurer

                                                       PURCHASER:

                                                       SCP ACQUISITION CO. LLC

                                                       By:____________________________
                                                          Manuel J. Perez de la Mesa
                                                          President



A-4

--------------------------------------------------------------------------------

Schedule 1
(Acquisition Co.)

PREMISES


1.       925 S.E. 15th Ave., Cape Coral, FL
2.       816 South Main St., Gainesville, FL
3.       430 NW Enterprise Dr., Port St. Lucie, FL
4.       201 West Oxmoor Rd., Birmingham, AL
5.       1101 Putman Dr., Huntsville, AL
6.       4625 122nd Ave., Clearwater, FL
7.       8201 N.W. 56th St., Miami, FL
8.       13060 and  13070 S.W. 85th Ave., Miami, FL
9.       10335 Ironwood Rd., Palm Beach Gardens, FL
10.      5926 Goshen Springs Rd., Norcross, GA
11.      1352 Sadlier Circle W. Drive, Indianapolis, IN
12.      13070 Middletown Industrial Boulevard, Louisville, KY
13.      32620 Dequindre, Warren, MI
14.      100 Freeway Drive, Unit One, Blackwood, NJ
15.      11 Colonial Drive, Centennial Corporate Park, Piscataway, NJ
16.      2213-D Distribution Center Drive, Charlotte, NC
17.      9910 Charter Park Drive, West Chester, OH
18.      4132 Will Rogers Parkway, Suite 500 and Suite 800, Oklahoma City, OK
19.      449 East Suber Rd., Greer, SC
20.      6807 Pleasant Ridge Rd., Knoxville, TN
21.      3889 Raines Rd. East, Memphis, TN
22.      1931 Airline Drive, Suite D, Nashville, TN
23.      200-B Parker Drive, Suite 560, Austin, TX
24.      8788 Westpark Drive, Houston, TX
25.      10430 Gulfdale Rd., San Antonio, TX
26.      3384 Progress Ave., Naples, FL
27.      526 N. Parramore Ave., Orlando, FL
28.      3351 McLemore Drive, Pensacola, Fl
29.      1600 Old Okeechobee Rd., West Palm Beach, Fl
30.      1212 Woodmont Ave., N.E., Hartville, OH
31.      2300 Eldo Rd., Monroeville, PA


A-5

--------------------------------------------------------------------------------

Exhibit A-2

BILL OF SALE, ASSIGNMENT AND ASSUMPTION AGREEMENT

     This Bill of Sale, Assignment and Assumption Agreement (“Bill of Sale”)
dated as of January 26, 2001, is by and between Hughes Supply, Inc, a Florida
corporation (“Parent”), Allstate Pool Supplies, Inc. a Delaware corporation, and
Allstate Pool Business, L.P. a Delaware limited partnership (collectively, the
“Seller”), on the one hand, and Superior Pool Products LLC and SCP Distributors
LLC, each a Delaware limited liability (collectively, “Purchaser”), on the other
hand. All terms used and not otherwise defined herein shall have the meanings
ascribed thereto in the Asset Purchase Agreement, dated January 19, 2001, by and
among Parent, Seller and Purchaser (the “Purchase Agreement”). This Bill of Sale
is being executed and delivered in order to effect the transfer of the Acquired
Assets to, and the assumption of the Assumed Liabilities by, Purchaser, all as
provided for in the Purchase Agreement.

A.      Bill of Sale and Assignment

     KNOW ALL MEN BY THESE PRESENTS, that Parent and Seller, for good and
valuable consideration, the receipt of which is hereby acknowledged, and
pursuant to the Purchase Agreement, do hereby sell, convey, assign, transfer and
deliver to Purchaser the following described properties and assets, but
excluding the Excluded Assets (collectively, the “Acquired Assets”) to the
extent located at the premises listed on Schedule 1:

  (a)

all finished goods, supplies, parts, spare parts and other inventories of the
Business that are undamaged, of merchantable quality and suitable for sale in
the ordinary course of business, including without limitation those listed on
Schedule 1.2(c)(collectively, the “Inventory”); provided, however, that any
items of Excess Inventory may be retained by Seller as an Excluded Asset at its
option;


  (b)

all other tangible personal property and interests therein, including without
limitation all machinery, equipment, furniture, furnishings and vehicles of the
Business including without limitation those listed on Schedule 1.2(d)(the
“Personal Property”);


  (c)

all accounts receivable and notes receivable of the Business including without
limitation those listed on Schedule 1.2(e)but excluding receivables of the
Business that are in collection by Parent or Seller as of the Closing Date (the
“Receivables”);


  (d)

all service marks, trade names, business names, brand names, copyrights,
designs, design registrations, and all rights to any of the foregoing used in
the Business including without limitation those listed on Schedule 1.2(f)(the
“Intellectual Property”);


  (e)

all rights in and to products sold or leased (including products returned after
the Closing and rights of rescission, replevin and reclamation) in the operation
or conduct of the Business to the extent owned by Parent or Seller;


  (f)

all credits, rebates or adjustments from suppliers, prepaid expenses, deferred
charges, advance payments, security deposits and prepaid items related to the
Business;


A-6

--------------------------------------------------------------------------------

  (g)

all claims, refunds, credits, causes of action, rights of recovery and rights of
set-off of every kind and nature related to the Business other than those
arising out of Excluded Assets or the Excluded Liabilities (as defined in
Section 1.3 and 1.4(b), respectively); and


  (h)

all rights to receive and retain mail and other communications related to the
Business.


     TO HAVE AND TO HOLD said Acquired Assets unto Purchaser, its successors and
assigns, to and for Purchaser’s own use forever.

B.      Assumption of Liabilities by Distributors

     1.      In consideration of the sale, conveyance, transfer, assignment and
delivery of the Acquired Assets by Parent and Seller to Purchaser, Purchaser
hereby assumes and agrees to pay, honor, perform and discharge in accordance
with the terms thereof the following liabilities, but excluding the Excluded
Liabilities (collectively, the “Assumed Liabilities”):

  (i)

all liabilities, obligations and commitments, whether known or unknown, express
or implied, absolute, contingent or otherwise, arising out of the operation or
conduct of the Business or Acquired Assets after the Closing.


     This Bill of Sale shall be governed by, interpreted, and enforced in
accordance with Delaware law without the application of any conflicts of law
provisions. The provisions of this Bill of Sale shall be binding upon and enure
to the benefit of Parent and Seller and Purchaser and their respective
successors and assigns.

A-7

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Parent, Seller and Purchaser have executed this Bill of
Sale effective on the date first above written.



                                                       SELLER:

                                                       HUGHES SUPPLY, INC.

                                                       By:_________________________________
                                                          J. Stephen Zepf
                                                          Chief Financial Officer

                                                       ALLSTATE POOL SUPPLIES, INC.

                                                       By:_________________________________
                                                          J. Stephen Zepf
                                                          Treasurer

                                                       ALLSTATE POOL BUSINESS, L.P.

                                                       By:Z&L ACQUISITION CORP.,
                                                          Its Sole General Partner

                                                       By:_________________________________
                                                          J. Stephen Zepf
                                                          Treasurer

                                                       PURCHASER:

                                                       SUPERIOR POOL PRODUCTS LLC

                                                       By:_________________________________
                                                          Manuel J. Perez de la Mesa
                                                          Vice President

                                                       SCP DISTRIBUTORS LLC

                                                       By:_________________________________
                                                          Manuel J. Perez de la Mesa
                                                          President



A-8

--------------------------------------------------------------------------------

Schedule I
(Superior and Distributor)

PREMISES

Hughes Non-Pool Branches


Daytona, FL
Jacksonville, FL
Sarasota, FL
Lakeland, FL
Brunswick, GA
Bradenton
Sebring
Tallahasee, FL
Ocala, FL
Ft. Myers (Building Materials), FL
Ft. Myers (Plumbing), FL


A-9

--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT AND ASSUMPTION OF LEASE AGREEMENTS

     This Assignment and Assumption of Lease Agreements (the “Agreement”) is
hereby entered into effective as of January 26, 2001 (the “Effective Date”), by
and between ALLSTATE POOL BUSINESS, L.P., a Delaware limited partnership
(“Assignor”), and SCP ACQUISITION CO. LLC, a Delaware limited liability company
(the “Assignee”), who covenant and agree as follows:

     1.      Assignor hereby assigns to Assignee, and Assignee hereby accepts,
all of Assignor’s rights, privileges, benefits, liabilities and obligations
under those certain real property leases described in Exhibit “A” attached
hereto and made a part hereof (the “Leases”).

     2.      Assignee hereby assumes, in the same manner as if Assignee were
identified as the “Tenant” or “Lessee” in the Leases, all of Assignor’s duties
and obligations under the Leases that accrue from and after the Effective Date.

     3.      Assignee hereby agrees to indemnify, save, defend, insure and hold
harmless Assignor from and against any and all claims, damages, lawsuits, costs,
attorneys’ fees, liabilities and losses relating to or arising from any duties
and obligations assumed by Assignee hereunder.

     4.      Assignor and Assignee covenant and agree that while this Agreement
shall conclusively determine the allocation of rights and responsibilities with
respect to the Leases as between Assignor and Assignee regardless of whether
this Agreement is rejected or deemed void or an event of default by any third
party, this Agreement is not intended to and shall not alter the allocation of
rights and responsibilities with respect to the Leases as between Assignor and
the landlords (and lessors) thereunder, except that such landlords (and lessors)
shall have the right to also enforce the Leases against Assignee.


Witnesses:                                  ALLSTATE POOL BUSINESS, L.P.,
                                            a Delaware limited partnership

_____________________________               By: Z & L Acquisition Corp., a Delaware
Printed:_____________________                   corporation, its sole General Partner

_____________________________               By:________________________________________
Printed:_____________________               Printed:___________________________________
                                            Title:_____________________________________


                                            SCP ACQUISITION CO. LLC,
                                            a Delaware limited liability company

_____________________________               By:     SCP DISTRIBUTORS LLC, a
Printed:_____________________                       Delaware limited liability company,
                                                    its sole member manager
_____________________________
Printed:_____________________               By:_________________________________________
                                               Manuel J. Perez de la Mesa
                                               President


B-1

--------------------------------------------------------------------------------

EXHIBIT “A”

     1.     That certain Lease Agreement by and between Shamrock Development,
Inc., an Alabama corporation, as Landlord, and Hughes Supply, Inc., a Florida
corporation, as Tenant, for 201 West Oxmoor Road, Birmingham, Alabama, dated
November 10, 1998.

     2.      That certain Lease Agreement by and between Donna L. Motter and
Carol O’Neal, as Landlord, and Hughes Supply, Inc., a Florida corporation, as
Tenant, for 1101 Putman Drive, Huntsville, Alabama, dated December 30, 1998, as
amended by that certain First Amendment to Lease dated January 31, 1999, and
further amended by that certain Second Amendment to Lease dated June 15, 1999.

     3.      That certain Lease Agreement by and between Alvin L. Edelstein and
Mikki B. Edelstein, husband and wife, as Landlord, and Hughes Supply, Inc., a
Florida corporation, as Tenant, for 4625 122nd Avenue, Clearwater, Florida,
dated February __, 1997, as amended by that certain First Amendment to Lease
dated March 11, 1997.

     4.     That certain Lease Agreement by and between the State of Florida
Department of Transportation, as Lessor, and Hughes Supply, Inc., a Florida
corporation, as Lessee, for part of Section 99002-2896, Parcel 100, Gainesville,
Alachua County, Florida, dated March 11, 1991.

     5.      That certain Lease Agreement by and between CSX Transportation,
Inc., successor to Seaboard Coast Line Railroad Company, as Lessor, and Hughes
Supply, Inc., a Florida corporation, as Lessee, for 0.09 acres located in,
Gainesville, Florida, dated January 20, 1977, as amended by that certain
Supplemental Agreement dated December 12, 1979, and as further amended by that
certain letter agreement dated October 1, 1984, and further amended by that
certain letter agreement dated August 27, 1991, and further amended by that
certain letter agreement dated March 30, 1998.

     6.     That certain Lease Agreement by and between Peter T. Austen, as
Trustee of the First Amendment to the Peter T. Austen Third Amended and Restated
Inter Vivos Trust, as Landlord, and Hughes Supply, Inc., a Florida corporation,
as Tenant, for 8201 N. W. 56th Street, Miami, Florida, dated June 23, 1999.

     7.      That certain Lease Agreement by and between Duncan Limited
Partnership, a Florida limited partnership, as Landlord, and Hughes Supply,
Inc., a Florida corporation, as Tenant, for 13060 & 13070 S.W. 85th Avenue Road,
Miami, Florida, dated January 26, 1999, as amended by that certain letter
agreement dated October 30, 2000.

     8.     That certain Lease Agreement by and between the Estate of George F.
Strauser, as Landlord, and Hughes Supply, Inc., a Florida corporation, as
Tenant, for 10335 Ironwood Road, Palm Beach Gardens, Florida, dated November 30,
1999.

     9.     That certain Commercial Lease Contract by and between Charles H.
Wynn and S. D. Haney, as Landlord, and Hughes Supply, Inc., a Florida
corporation, as Tenant, and Lavista Associates, Inc., as Agent, for 5926 Goshen
Springs Road, Norcross, Georgia, dated December 7, 1990, as amended by that
certain First Amendment to Lease dated March 22, 1996.

B-2

--------------------------------------------------------------------------------

     10.     That certain Lease Agreement by and between First Industrial, L.P.,
a Delaware limited partnership, as Landlord, and Hughes Supply, Inc., a Florida
corporation, as Tenant, for 1352 Sadlier Circle W. Drive, Indianapolis, Indiana,
dated January 28, 1998.

     11.      That certain Lease Agreement by and between L & L Enterprises, a
Kentucky general partnership, as Landlord, and Hughes Supply, Inc., a Florida
corporation, as Tenant, for 13070 Middletown Industrial Boulevard, Louisville,
Kentucky, dated December 26, 1995, as amended by that certain letter agreement
dated January 5, 1996, and further amended by Addendum #1 to Lease Agreement
dated November 25, 1996.

     12.     That certain Lease Agreement by and between R&L Enterprises, a
Michigan partnership, as Landlord, and Hughes Supply, Inc., a Florida
corporation, as Tenant, for 32620 Dequindre, Warren, Michigan, dated November
18, 1999.

     13.      That certain Indenture of Lease by and between Freeland Ltd
Partnership, as Landlord, and Hughes Supply, Inc., a Florida corporation, as
Tenant, for 100 Freeway Drive, Unit One, Blackwood, New Jersey, dated January
20, 1998, as amended by that certain Confirmation of Extension of Lease dated
October 19, 2000, together with that certain Agreement Relating to Sign by and
between Freeland Limited Partnership, as Landlord, and Hughes Supply, Inc., a
Florida corporation, as Tenant, dated February 10, 1999.

     14.     That certain Lease Agreement by and between H. Harding Brown, David
J. Frischman, Douglas Friedrich and Robert K. Brown, Substituted Co-Trustees
under Trust Indenture dated the 25th day of June, 1968, as Landlord, and Hughes
Supply, Inc., a Florida corporation, as Tenant, for 11 Colonial Drive,
Centennial Corporate Park, Piscataway, New Jersey, dated January 19, 2000.

     15.      That certain Lease Agreement by and between SCI North Carolina
Limited Partnership, a Delaware limited partnership, as Landlord, and Hughes
Supply, Inc., a Florida corporation, as Tenant, for 2213-D Distribution Center
Drive, Charlotte, North Carolina, dated January 15, 1998, as amended by that
certain Lease Amendment dated April 22, 1998.

     16.      That certain Lease Agreement by and between Charter Park, L.L.C.,
an Ohio limited liability company, as Landlord, and Hughes Supply, Inc., a
Florida corporation, as Tenant, for 9910 Charter Park Drive, West Chester, Ohio,
dated December 22, 1999, as amended by that certain Amendment to Lease, undated.

     17.      That certain Lease Agreement by and between Crow-Oklahoma #9, as
Landlord, and Hughes Supply, Inc., a Florida corporation, as assigned by L&T of
Delaware, Inc., a Delaware corporation, successor by merger to GPEC, Inc, a
Texas corporation, successor in interest to Gulf Pool Equipment Company, as
Tenant, for 4132 Will Rogers Parkway, Suite 500, Oklahoma City, Oklahoma, dated
October 14, 1983, as amended by those certain Extension Agreements dated
December 1, 1986, January 31, 1989, January 18, 1991, and October 15, 1993, and
further amended by that certain First Amendment to Lease dated October 24, 1996,
and further amended by that certain Second Amendment to Lease dated June 23,
1998.

B-3

--------------------------------------------------------------------------------

     18.      That certain Lease Agreement by and between Crow-Oklahoma #9, as
Landlord, and Hughes Supply, Inc., a Florida corporation, as assigned by L&T of
Delaware, Inc., a Delaware corporation, successor by merger to GPEC, Inc, a
Texas corporation, successor in interest to Gulf Pool Equipment Company, as
Tenant, for 4132 Will Rogers Parkway, Suite 800, Oklahoma City, Oklahoma, dated
May 15, 1997, as amended by that certain First Amendment to Lease dated June 23,
1998.

     19.      That certain Lease Agreement by and between Jerry Runion, as
Landlord, and Hughes Supply, Inc., a Florida corporation, as Tenant, for 449
East Suber Road, Greer, South Carolina, dated September __, 1997, as amended by
that certain letter agreement dated June 30, 2000.

     20.      That certain Lease Agreement by and between Richard C. Johnson and
Judy L. Johnson, husband and wife, as Lessor, and Hughes Supply, Inc., a Florida
corporation, as Lessee, for 6807 Pleasant Ridge Road, Knoxville, Tennessee,
dated February 23, 1996, as amended by that certain letter agreement dated April
30, 1998, and as further amended by that certain letter agreement dated February
7, 2000.

     21.      That certain Lease Agreement by and between The Tomily Investment
Group, Ltd., an Illinois limited partnership, as Lessor, and Hughes Supply,
Inc., a Florida corporation, as Lessee, for 3889 Raines Road East, Memphis,
Tennessee, dated November 14, 1996, as amended by that certain Amendment No. 1
to Lease dated May 16, 1997.

     22.      That certain Standard Commercial Lease by and between First
Industrial, L.P., successor in interest to Metropolitan Life Insurance Company,
as Lessor, and Hughes Supply, Inc., a Florida corporation, as Lessee, for 1931
Air Lane Drive, Suite D, Nashville, Tennessee dated November 21, 1996.

     23.      That certain Lease Agreement by and between ProLogis Trust, f/k/a
Security Capital Industrial Trust, as Landlord, and Southwest Stainless, L.P.,
as assigned by L&T of Delaware, Inc., a Delaware corporation, successor by
merger to GPEC, Inc, a Texas corporation, successor in interest to Gulf Pool
Equipment Company, as Tenant, for 200-B Parker Drive, Suite 560, Austin, Texas,
dated April 2, 1997.

     24.      That certain Lease Agreement by and between Houston
Westpark-Westchase Associates, as Lessor, and Southwest Stainless, L.P., a
Delaware limited partnership, as assigned by L&T of Delaware, Inc., a Delaware
corporation, successor by merger to GPEC, Inc, a Texas corporation, successor in
interest to Gulf Pool Equipment Company, as Lessee, for 8788 Westpark Drive,
Houston, Texas, dated October 28, 1997, as amended by that certain letter
agreement dated January 20, 1998, and further amended by that certain Lease
Amendment dated February 6, 1998.

     25.      That certain Lease Agreement by and between John H. White, Dela
Wright White, John H. White Jr., and Tuleta C. White, Lessors, and later
assigned to John H. White, Jr., Individually and as Trustee and Tuleta C. White,
Trustee, as Lessor, and Southwest Stainless, L.P., a Delaware limited
partnership, as assigned by L&T of Delaware, Inc., a Delaware corporation,
successor by merger to GPEC, Inc, a Texas corporation, successor in interest to
Gulf Pool Equipment Company, as Lessee, for 10430 Gulfdale Road, San Antonio,
Texas, dated November 24, 1987, as amended by that certain Addendum dated
October 7, 1992, and further amended by that certain Addendum dated October 12,
1995, and further amended by that certain Addendum dated May 11, 1998.

B-4

--------------------------------------------------------------------------------

Exhibit C

FORM OF NOTE AND SECURITY AGREEMENT

PROMISSORY NOTE

$25,000,000

January 26, 2001

FOR VALUE RECEIVED, the undersigned SCP Acquisition Co. LLC, a Delaware limited
liability company (the “Maker”), does hereby covenant and promise to pay to the
order of the ALLSTATE POOL SUPPLY, L.P., a Delaware limited partnership
(together with any subsequent holder or holders of this Promissory Note,
collectively the “Holder”), by wire transfer of immediately available funds to a
bank account designated by the Holder in writing at least five (5) days prior to
the date of any payment, or, in the absence of such designation by Holder, by
cashier’s or other official bank check delivered to Holder at 20 North Orange
Avenue, Suite 200, Orlando, Florida 32801, or at such other place as the Holder
may designate to the Maker in writing from time to time, the principal sum of
Twenty Five Million Dollars ($25,000,000), or so much thereof as may be advanced
by the Holder to the Maker pursuant to that certain Asset Purchase Agreement
dated January 26, 2001 (as the same may hereafter be amended, modified,
supplemented, restated or replaced, the “Agreement”), among the Maker, the
Holder, Allstate Pool Supply, Inc., a Delaware corporation, and Hughes Supply,
Inc., a Florida corporation, together with interest on the amount of said
principal sum from time to time unpaid from the date hereof at the interest rate
of 7% per annum (the “Interest Rate”).

During the term of this Promissory Note, principal and interest on this
Promissory Note shall be payable as follows:

  (a)

INTEREST.Any amounts outstanding under this Promissory Note shall bear interest
at the Interest Rate calculated on the basis of a 365 day year for actual days
elapsed from the date hereof to the date of payment; provided, however, that
from and after any principal or interest payment date upon which Maker fails to
make the payment then due, interest shall accrue on the unpaid principal balance
of this Promissory Note at the Default Interest Rate (as hereinafter defined).
Such interest shall continue to accrue until the date of payment in full of all
principal and accrued but unpaid interest of such defaulted payment, if
applicable. Accrued interest only shall be payable monthly, on the first day of
each month, commencing on March 1, 2001. The interest due on any date for
payment under this Promissory Note shall be the interest to the extent accrued
as of midnight on the last day immediately prior to that interest payment date.


  (b)

PRINCIPAL. Principal on this Promissory Note shall be due and payable in four
installments in accordance with the following schedule: (i) the first principal
payment of One Million Dollars ($1,000,000) shall be due on August 1, 2001 (ii)
the second principal payment of Eight Million Dollars ($8,000,000) shall be due
on September 1, 2001, (iii) the third principal payment of Eight Million Dollars
($8,000,000) shall be due on October 1, 2001, and (iv) the final principal
payment of Eight Million Dollars ($8,000,000) shall be due on the Maturity Date,
November 1, 2001.


  (c)

MATURITY DATE. On the Maturity Date the entire unpaid principal balance and all
accrued and unpaid interest thereon shall become due and payable in full.


     All payments shall be applied first to accrued and unpaid interest due
hereunder and the balance to principal.

C-1

--------------------------------------------------------------------------------

     Principal and interest on this Promissory Note shall be payable and paid in
U.S. Dollars. The Maker shall have the right to prepay all or any portion of the
amounts due hereunder, at any time prior to maturity, without penalty or
premium, but any such prepayment shall be applied first to the interest accrued
hereunder.

     If principal or interest shall not be paid when due then, in that event,
the Holder may, at its option, collect a late charge not to exceed five cents
for each one dollar of each payment of principal or interest not paid on such
date (in addition to any interest or principal which may also be due).

     Time is of the essence of this Promissory Note and, upon failure to pay any
sum hereunder on the date such payment is due (each of which is referred to as a
“Due Date”) the Maker shall pay all costs of collection of this Promissory Note,
including but not limited to, reasonable legal fees and court costs, whether or
not suit is brought and whether incurred at trial, retrial, in bankruptcy or on
appeal. This Promissory Note and all sums due hereunder shall bear interest at
the lower of (i) twelve percent (12%) (the “Default Interest Rate”) or (ii) the
highest rate permitted by applicable law from time to time, from the Due Date
until paid.

     In no event shall the amount of interest due and payable hereunder exceed
the maximum rate of interest allowed by applicable law. In the event any such
payment is inadvertently paid by the Maker or inadvertently received by the
Holder, then such excess sum shall be automatically credited against the unpaid
principal balance hereunder as of the date paid and the Maker shall not be
liable to pay any excess interest due or thereafter due upon this Promissory
Note. It is the expressed intent hereof that the Maker not pay and the Holder
not receive, directly or indirectly, in any manner whatsoever, interest in
excess of that which may be lawfully paid by the Maker under applicable law.

     This Promissory Note is made pursuant to the Agreement. This Promissory
Note is secured as set forth in the Security Agreement, dated as of the date
hereof (the “Security Agreement”), between the Maker and the Holder, and
reference should be made to the Security Agreement for description of the
collateral provided for thereunder and the rights of the Maker and the Holder in
respect of such collateral. This Promissory Note is also secured by Guaranty
Agreements, dated as of the date hereof (the “Guaranty Agreements”), which shall
be given by SCP Distributors, LLC, a Delaware limited liability corporation and
Superior Pool Products, LLC, a Delaware limited liability corporation for the
benefit of Holder.

C-2

--------------------------------------------------------------------------------

     The occurrence of any of the following events shall constitute an event of
default under this Promissory Note: (a) if the Maker fails to pay any amount due
under this Promissory Note when the same becomes due; (b) if the Maker is
liquidated or dissolved, or if the existence of the Maker is terminated or its
authorization to transact business is terminated or suspended for any reason,
except where such suspension or termination in any jurisdiction or jurisdictions
would not, individually or in the aggregate, have a material adverse effect on
the financial condition of the Maker; (c) if the Maker (i) makes an assignment
for the benefit of creditors, or enters into an arrangement with creditors, or
files a petition for relief under any chapter of the Federal Bankruptcy Code or
files any insolvency, receivership or other proceeding for the relief of debtors
under state law, or has filed against it any such petition under the Federal
Bankruptcy Code or any such proceeding under state law which is not dismissed
within thirty (30) days after the date filed, (ii) defaults in connection with
any other indebtedness of $10,000,000 or more owed to another creditor, the
effect of which default is to cause such creditor to accelerate the maturity of
such obligation, or (iii) fails to pay or supersede pending appeal any money
judgment or decree for $10,000,000 or more entered against it prior to the date
any execution on such judgment or decree is or may be initiated under applicable
law; or (d) a default under the terms of the Agreement; or (e) a default under
the terms of the Security Agreement; or (f) delisting from the stock exchange
where SCP Pool Corporation is currently listed without being relisted on another
national stock exchange. Upon the occurrence of any one or more of the foregoing
events of default, the Holder shall have the right, at its option, by written
notice to the Maker describing the circumstances giving rise to such default, to
declare the entire unpaid principal sum of this Promissory Note and all accrued
and unpaid interest and other charges thereon to be, and thereupon the same
shall become, due and payable immediately, without requirement of any further
notice to or demand upon the Maker, but following the expiration of any cure
periods addressed in this paragraph. In the event of a default under
subparagraph (a) above the Maker shall have five (5) days to cure any such
default, and for all other defaults the Maker shall be granted thirty (30) days
to cure such default, all to the reasonable satisfaction of Holder.

     This Promissory Note may not be changed orally, but only by an agreement in
writing, signed by the party against whom enforcement of any waiver, change,
modification or discharge is sought.

C-3

--------------------------------------------------------------------------------

     The Maker hereby waives presentment for payment, demand, protest, notice of
protest and notice of dishonor, and expressly agrees to remain and continue
bound for the payment of the principal and interest provided for by the terms of
this Promissory Note, notwithstanding any extension or extensions of the time of
or for the payment of said principal or interest, or any change or changes by
way of release or surrender or substitution of any real property and other
collateral or either, held as security for this Promissory Note, and waives all
and every kind of notice of such extension or extensions, change or changes, and
agree that the same may be made without the joinder of the Maker.

     The provisions of this Promissory Note shall be construed and interpreted
and all rights and obligations of the parties hereunder determined in accordance
with the laws of the State of Delaware. This Promissory Note is being executed
by the Maker in Covington, Louisiana, and delivered by the Maker to the Holder
in Wilmington, Delaware.

     WAIVER OF JURY TRIAL. THE MAKER HEREBY KNOWINGLY, VOLUNTARILY AND
INTENTIONALLY, AFTER CAREFUL CONSIDERATION AND AN OPPORTUNITY TO SEEK LEGAL
ADVICE, WAIVES ITS RIGHT TO HAVE A TRIAL BY JURY IN RESPECT OF ANY LITIGATION
ARISING OUT OF OR IN ANY WAY CONNECTED WITH THE PROVISIONS OF THIS PROMISSORY
NOTE.

     IN WITNESS WHEREOF, the Maker has executed this Promissory Note the date
and year set forth above.


                              MAKER:

                              SCP Acquisition Co. LLC,
                              a Delaware limited liability company

                              By:   SCP Distributors LLC, a Delaware limited
                                    liability company, its sole member manager


                              By:   ________________________________
                                    Manuel J. Perez de la Mesa,
                                    President


C-4

--------------------------------------------------------------------------------

SECURITY AGREEMENT

Between


SCP ACQUISITION CO. LLC


(the “Debtor”)


and


ALLSTATE POOL SUPPLY, L.P.


(the “Secured Creditor”)


As of January 26, 2001

C-5

--------------------------------------------------------------------------------

SECURITY AGREEMENT

THIS SECURITY AGREEMENT (the “Security Agreement”) made and entered into as of
the 26th day of January, 2001 by SCP ACQUISITION CO. LLC, a Delaware limited
liability corporation (the “Debtor”), and ALLSTATE POOL SUPPLY, L.P., a Delaware
limited partnership (the “Secured Creditor”)

W I T N E S S E T H:

     WHEREAS, the Debtor has issued to Secured Creditor its promissory note in
the aggregate principal amount of Twenty Five Million Dollars ($25,000,000) (as
defined herein, the “Note”) in order for Secured Creditor to advance or loan to
it certain money or to otherwise become a creditor of and/or extend financial
accommodations to it as hereinafter set forth and the Secured Creditor is
unwilling to do so unless and until the Debtor has granted to the Secured
Creditor an enforceable and perfected security interest in certain collateral as
hereinafter set forth;

     NOW, THEREFORE, the Debtor agrees with the Secured Creditor as follows:

  1.

DEFINITIONS. As used in this Security Agreement, the following terms and
conditions shall have the meanings set forth below:


     “Account” shall mean (i) the right to payment for goods sold or leased or
for services rendered, and (ii) any Credit Device Account, which, in either
case, is not evidenced by an instrument or chattel paper and, in either case,
whether or not it has been earned by performance.

     “Account Debtor” shall mean any person who is obligated on an Account or
Receivable.

     “Collateral” shall mean the goods and other property described in Section 3
of this Agreement.

     “Credit Device Account” shall mean the right to payment for money due or to
become due under any agreement or plan relating to a credit card, charge card or
similar system pursuant to which access is provided by a card, check,
identification code or other means of identification or access contemplated by
such agreement or plan.

     “Inventory” shall mean all of the Debtor’s (a) inventory, including (i) all
goods held by the Debtor for sale or lease or to be furnished under contracts of
service, (ii) all raw materials and other materials and supplies of every nature
and description used or which might be used in connection with the
manufacturing, processing, packing, shipping, advertising, selling, leasing or
furnishing of such inventory or otherwise used or consumed in the Debtor’s
business, (iii) all work in process, (iv) inventory covered by a warehouse
receipt, bill of lading or other negotiable or non-negotiable document and (v)
returned or repossessed merchandise, and (b) all documents evidencing and
general intangibles relating to any of the foregoing, in each case whether now
or hereafter existing or now owned or hereafter acquired by the Debtor and
wherever located and whether or not the same is subject to Article 9 of the UCC
or constitutes Inventory by reason of any one or more than one of the preceding
clauses.

C-6

--------------------------------------------------------------------------------

     “Liabilities” shall mean all monies (in addition to principal and interest)
due or to become due the Secured Creditor from the Debtor including, but not
limited to, all costs and expenses including attorney’s fees which the Secured
Creditor is entitled or permitted for any reason whatsoever to recover under
this Security Agreement and the Note. As used herein and elsewhere in this
Security Agreement, costs and expenses, including legal fees, shall include
costs and expenses incurred by the Secured Creditor in proceeding against the
Collateral or against the Debtor and shall include costs and expenses, including
legal fees, which the Secured Creditor may incur or become liable for as a
result of enforcing any of its rights and privileges under this Security
Agreement, whether in any initial suit or an appeal therefrom.

     “Note” shall mean that certain Promissory Note, dated as of the date
hereof, in the aggregate principal amount of Twenty Five Million Dollars
($25,000,000) by the Debtor to the Secured Creditor.

     “Permitted Encumbrances” shall mean those encumbrances, liens or security
interests set forth in Exhibit “A” attached hereto.

     “Places of Business” shall mean any location at which either the Debtor or
any Subsidiary conducts its business, including, but not limiting to, the
storage of Inventory, all of which are set forth in Exhibit “B” attached hereto.

     “Proceeds” shall mean all cash and non-cash proceeds received upon the
sale, exchange, collection or other disposition of the Collateral, including but
not limited to insurance payable by reason of loss or damage to Collateral;
provided, however, that nothing in this definition shall in and of itself be
construed to grant the Debtor any authority whatsoever to sell or otherwise
dispose of the Collateral.

     “Receivables” shall mean the Debtor’s rights (i) to payment for goods sold
or leased or services performed by the Debtor, including, but not limited to,
rights evidenced by an Account, note, contract, security, instrument, chattel
paper, or other evidence of indebtedness and (ii) in, to and under any and all
security therefor, including, but not limited to, the Debtor’s rights under any
applicable guarantee or security agreement, and whether now or hereafter
existing or now owned or hereafter acquired by the Debtor and whether or not the
same is subject to Article 9 of the Uniform Commercial Code or constitutes a
Receivable by reason of any one or more than one of the preceding clauses.

     “Subsidiary” shall mean any other corporation whose assets and income are
includable in the financial statements of the Debtor in accordance with GAAP,
and shall include subsidiaries of a subsidiary.

     “UCC” shall mean the Florida Uniform Commercial Code as set forth in
Chapters 671 through 680, Florida Statutes, as the same may be amended from time
to time.

  2.

COLLATERAL.As used in this Security Agreement, the term "Collateral" shall mean
and include any and all of the following:


  (a)

all Inventory;


  (b)

all Receivables;


  (c)

all of the Debtor's right, title and interest in all books, records, ledger
cards, files, correspondence, computer programs, tapes, disks and related data
processing software (owned by the Debtor or in which it has an interest) which
at any time evidence or contain information relating to any of the Collateral or
are otherwise necessary or helpful in the collection thereof or realization
thereupon;


C-7

--------------------------------------------------------------------------------

  (d)

all of the right, title and interest of the Debtor, in and to all goods and
other property, whether or not delivered, (i) the sale, lease or furnishing of
which gives or purports to give rise to any Receivable, including, but not
limited to, all merchandise returned or rejected by or repossessed from
customers, or (ii) securing any Receivable, including, but not limited to, all
of the Debtor’s rights as an unpaid vendor or lienor, including stoppage in
transit, replevin and reclamation with respect to such goods and other property;


  (e)

all documents of title, policies and certificates of insurance, securities,
chattel paper, other documents or instruments, in each case evidencing or
pertaining to any and all items of Collateral; and


  (f)

all products and proceeds of such Collateral in whatever form, including, but
not limited to, all claims to items referred to in the definition of Collateral
and all claims of the Debtor against third parties for (i) loss, destruction or
infringement of, damage to, and (ii) payments due or to become due under leases,
rentals and hires of, any or all of the Collateral.


  3.

GRANT OF SECURITY INTEREST.To secure the payment of all Liabilities to the
Secured Creditor, the Debtor does hereby grant to the Secured Creditor a first
priority purchase money security interest in each and all of the Collateral.


  4.

REPRESENTATIONS, WARRANTIES AND COVENANTS.The Debtor does hereby represent and
warrant to and covenant with the Secured Creditor as follows:


  (a)

That the Debtor is the absolute owner of the Collateral free and clear of all
mortgages, deeds of trust, pledges, liens, conditional sales agreements, leases,
lease-purchase agreements, security interests, restrictions, encumbrances, and
options and security interests (collectively, the “Encumbrances”) whatsoever
except for (i) the security interest granted the Secured Creditor by this
Security Agreement and (ii) the Permitted Encumbrances.


  (b)

That the Collateral will be used solely for business purposes.


  (c)

That, except in connection with the sale of the Collateral in the ordinary
course of business, the Collateral will be kept at the Places of Business and
the Debtor shall not remove the Collateral from said location(s) without prior
written notice to the Secured Creditor.


  (d)

That the Debtor will defend the Collateral against the claims and demands of all
persons at any time claiming the same or any interest therein.


  (e)

That by virtue of this Security Agreement and the perfection of said security
interest in accordance with the provisions of Section 7 hereof, the Secured
Creditor has a valid, enforceable, perfected and first priority purchase money
security interest in the Collateral, subject only to the Permitted Encumbrances.


  (f)

That except for the Permitted Encumbrances, as they presently exist as of the
date of this Security Agreement, the Debtor has not and shall not grant to any
person other than the Secured Creditor a security interest or any other interest
or claim in the Collateral.


C-8

--------------------------------------------------------------------------------

  (g)

That except for financing statements to perfect the Permitted Encumbrances as
filed as of the date of this Security Agreement, there is not now and will not
be filed in the future in any jurisdiction any financing statement listing any
person other than the Secured Creditor as a secured party covering any or all of
the Collateral.


  (h)

That the Debtor will not permit any Encumbrances other than (i) the Permitted
Encumbrances and (ii) the Secured Creditor’s security interest, to attach to any
of the Collateral, permit any of the Collateral to be levied upon under legal
process, permit anything to be done that may impair the value of any of the
Collateral or the security intended to be afforded by this Security Agreement,
or permit the Collateral to be or to become a fixture (and it is expressly
covenanted, warranted and agreed that the Collateral, and any part thereof,
whether affixed to any realty or not, shall be and remain personal property), or
to become an accession to other goods or property.


  (i)

That the Debtor will not sell, transfer, lease or otherwise dispose of any of
the Collateral or any interest therein or offer to do so without the prior
written consent of the Secured Creditor provided, however, that as long as the
Debtor is not in default under this Security Agreement, it may sell its
Inventory in the normal and ordinary course of its business.


  (j)

That the Debtor will not use the Collateral or permit the Collateral to be used
in violation of any statute or ordinance and the Debtor shall further comply
with all statutes, regulations and ordinances applicable to the use or its
ownership of the Collateral and to its business, except where any such violation
and/or non-compliance would not, individually or in the aggregate, have a
material adverse effect on the financial condition of the Debtor.


  (k)

That the Debtor will pay promptly when due all taxes and assessments upon the
Collateral or for its use or operation or upon any note or notes or other
writing evidencing the Liabilities, or any of them, except taxes and assessments
contested in good faith and for which appropriate reserves are maintained in
accordance with generally accepted accounting principles.


  (l)

That during the term of this Security Agreement, the Debtor shall cause to be
maintained on the Collateral insurance in an amount at least equal to the amount
of the Liabilities and shall cause the Secured Creditor to be noted as a loss
payee on said policies. At the request of the Secured Creditor, the Debtor shall
promptly deliver to the Secured Creditor said policies of insurance along with
certificates reflecting the Secured Creditor as a loss payee and providing for
not less than thirty (30) days notice to the Secured Creditor prior to
expiration or cancellation of same, and the Secured Creditor shall be entitled
to retain in its possession said policies or certificates.


  (m)

That at its option, after the occurrence and during the continuance of an event
of default under Section 5(a) below, the Secured Creditor may discharge taxes,
liens or security interests or encumbrances at any time levied upon or placed on
the Collateral, including, but not limited to, any Permitted Encumbrances, may
pay for insurance on the Collateral, and may pay for the maintenance and
preservation of the Collateral provided, however, the Secured Creditor shall be
under no duty or obligation to do so. The Debtor agrees to immediately reimburse
the Secured Creditor on demand for any such payments made or any expenses
incurred by the Secured Creditor together with interest at the highest rate
permitted by law, pursuant to the foregoing authorization.


C-9

--------------------------------------------------------------------------------

  (n)

That the Debtor’s principal place of business is the address specified in
Section 22 below and it will promptly give the Secured Creditor written notice
of any change, provided, however, that said principal place of business may not
be removed from the County where the Debtor is now located without prior written
notice to the Secured Creditor. The Debtor further represents and warrants that
all of its business records, including those pertaining to all its accounts,
shall be kept at the above address. Upon the occurrence and during the
continuance of an event of default under Section 5(a) below, the Secured
Creditor shall have the right at all times to review, examine and make abstracts
from said business records.


  (o)

That the Secured Creditor shall have the right at all times to inspect and
examine the Collateral and to make schedules and listings thereof.


  (p)

That the Debtor shall not be dissolved without the prior written consent of the
Secured Creditor or be consolidated or merged with any other entity without
prior written notice to the Secured Creditor nor shall the Debtor transfer
(other than in the ordinary course of its business as permitted herein) a
substantial part of its assets.


  (q)

That the Debtor will immediately notify the Secured Creditor if the Debtor
suffers or experiences any material adverse financial change.


  (r)

That the Debtor will maintain the Collateral in good condition and repair and
shall undertake and perform such other functions as may be necessary to keep and
maintain the Collateral in good condition and repair.


  (s)

That the Debtor, at the request of the Secured Creditor, shall furnish to the
Secured Creditor such financial statements of and financial information relating
to the Debtor and its business and the Collateral, as the Secured Creditor may
request and in such form as the Secured Creditor may request from time to time.


  (t)

That the Debtor shall at all times pay and keep current all material
indebtedness and shall not default thereunder, but shall not make any
prepayments thereunder.


All of the foregoing representations, warranties and covenants shall be true and
correct throughout the term of this Security Agreement and shall be fulfilled
and maintained by the Debtor throughout the term hereof.

  5.

DEFAULT.The occurrence of one or more of the following events shall constitute a
default in this Security Agreement:


  (a)

The failure or omission of the Debtor to pay when due any Liability, including
but not limited to, the failure to pay when due any payment of interest and/or
principal under the Note.


  (b)

The failure of either the Debtor to keep, observe or perform any term or
condition of this Security Agreement required hereunder to be kept, observed or
performed by the Debtor.


  (c)

The failure of the Debtor to keep, observe or perform any term or condition of
any credit document, including the Note and this Security Agreement, evidencing
or relating to the Liabilities required thereunder to be kept, observed or
performed by the Debtor.


  (d)

The making or furnishing by the Debtor to the Secured Creditor of any
representation, warranty or covenant in connection with this Security Agreement
which is false.


C-10

--------------------------------------------------------------------------------

  (e)

The making of an assignment by the Debtor for the benefit of its creditors.


  (f)

The commencement of proceedings in bankruptcy for reorganization of the Debtor
or for the adjustment of any of its debts under the Bankruptcy Code or under any
law, whether state or federal, now or hereafter existing for the relief of
debtors.


  (g)

The appointment of a receiver or trustee for the Debtor or for any substantial
part of its assets, or the institution of any proceedings for the dissolution,
or the full or partial liquidation of the Debtor.


  (h)

The Debtor becomes insolvent or unable to pay debts as they mature.


A default under this Security Agreement shall constitute a default under the
terms and conditions of the Note executed by the Debtor in favor of the Secured
Creditor and other agreements then existing and which evidence in any way any
Liability to the Secured Creditor including, but not limited to, any other
agreement between the Debtor and the Secured Creditor. In the event of a default
under subparagraph (a) above the Debtor shall have five (5) days to cure any
such default, and for all other defaults the Debtor shall be granted thirty (30)
days to cure such default, all to the reasonable satisfaction of the Secured
Creditor. All such defaults must be described in a notice to the Debtor by the
Secured Creditor which notice must also provide in reasonable detail the
circumstances giving rise thereto.

  6.

RIGHTS UPON DEFAULT.Upon the occurrence of any default under this Security
Agreement and the expiration of any applicable cure period, the Secured Creditor
shall have and may exercise any or all of the following rights:


  (a)

To declare the Liabilities, or any of them (notwithstanding any provision
thereof), immediately due and payable without demand or notice of any kind and
the same thereupon shall immediately become due and payable without demand or
notice, and from and after the date of default the amount due on the Liabilities
shall from and thereafter bear interest at the Default Interest Rate (as defined
in the Note).


  (b)

To exercise from time to time any and all rights and remedies of a secured party
under the UCC and any and all rights and remedies available to it under any
other applicable law.


  (c)

To request the Debtor to assemble at its expense the Collateral and make it
available to the Secured Creditor at a convenient place acceptable to the
Secured Creditor and, upon the making of said request, the Debtor shall promptly
comply with said request.


  (d)

To give notice to and make demand upon all Account Debtors to make payments
directly to the Secured Creditor on all Receivables.


  (e)

To seize and take possession of the Collateral and dispose of same under the UCC
and, in such case, if any notice is required under applicable law the giving of
five (5) days written notice to the Debtor at its address set forth herein shall
constitute reasonable notice to the Debtor provided, however, the Secured
Creditor shall not by virtue of this Security Agreement be obligated to give any
such notice to the Debtor. If the Debtor wishes to change its address at which
said notice is to be given, the burden shall be upon the Debtor to so notify the
Secured Creditor in writing and unless or until said notice is given, all
notices sent to the Debtor at the address set forth herein shall be effective
and valid notice to the Debtor. In the event of default, the Debtor expressly
authorizes the Secured Creditor to enter upon all property owned by the Debtor
for the purpose of taking into custody and seizing any and all of the
Collateral.


C-11

--------------------------------------------------------------------------------

  (f)

To immediately offset against the Liabilities all other monies due or to become
due the Debtor from the Secured Creditor, whether said monies are due or are to
become due under this Security Agreement, or any other relationship whatsoever
between the Debtor and the Secured Creditor.


All proceeds resulting from the disposition of any of the Collateral or the
exercise by the Secured Creditor of any of its rights under this Security
Agreement shall be applied without any marshalling of assets first to the
expenses of retaking and preparing the Collateral for sale including expenses of
sale, next to other costs and attorneys’ fees incurred by the Secured Creditor
in exercising its rights under this Security Agreement, next to the payment of
interest and/or principal due on the Liabilities, as the Secured Creditor may
determine, and finally to any other moneys due the Secured Creditor from the
Debtor. Should any deficiency result after disposition of the Collateral, the
Debtor shall remain liable for any deficiency.

  7.

PERFECTION. In order to perfect the security interest in the Collateral granted
to the Secured Creditor by the Debtor hereunder, the Debtor agrees to execute
and deliver to the Secured Creditor any and all documents which are, in the
opinion of the Secured Creditor or its counsel, necessary so as to perfect said
security interest including, but not limited to, execution of appropriate UCC-1
financing statements to be filed with the Delaware Secretary of State and with
the appropriate filing officer in such other jurisdictions where any of the
Collateral is or may be located.


The Debtor further authorizes the Secured Creditor to file, in jurisdictions
where this authorization will be given effect, financing statements signed only
by the Secured Creditor describing the Collateral in the same manner as it is
described herein, and, from time to time, at the request of the Secured
Creditor, the Debtor will execute one or more financing statements and such
other documents (and pay the cost of filing and recording same in all public
offices deemed necessary or desirable by the Secured Creditor) and do such other
acts and things, all as the Secured Creditor may reasonably request to establish
and maintain a valid, enforceable and perfected security interest in the
Collateral (free of all other liens and claims whatsoever except for the
Permitted Encumbrances) to secure payment of the Liabilities including, without
limitation, the deposit with the Secured Creditor of any certificate of title
applicable to any of the Collateral and notation thereon of the security
interest hereunder along with any necessary documents including notices of
liens. At the request of the Secured Creditor, this Security Agreement executed
by the Debtor, or a photocopy thereof, shall be deemed to be a financing
statement authorized to be filed in such jurisdictions where such filing will be
given effect.

The Debtor shall pay all costs of filing any financing statement and all other
costs of perfecting the security interest granted hereunder.

  8.

OTHER DOCUMENTS. During the term of this Security Agreement, the Debtor agrees
to execute any and all other documents which are, in the opinion of the Secured
Creditor or its counsel, necessary to carry out the terms and conditions of this
Security Agreement including the granting of a perfected, valid and enforceable
security interest in the Collateral to the Secured Creditor.


C-12

--------------------------------------------------------------------------------

  9.

NOTICE. All notices under this Security Agreement shall be in writing and along
with all other documents permitted or required to be given under this Security
Agreement shall be deemed to have been given, (i) in the case of delivery, when
delivered to the address set forth in Section 22 below and addressed to the
party involved, (ii) in the case of mailing, on the third (3rd) business day
after said document has been deposited in the United States Mails, postage
prepaid, and sent by certified or registered mail and addressed to the other
party at the address as set forth in Section 22 below, and (iii) in all other
cases when the same has been actually received by the other party. Either party
hereto may change the address at which said notices are to be sent by the giving
of notice of such change to the other party as set forth herein. In the event
the Secured Creditor is a corporation, all notices sent to the Secured Creditor
shall not be deemed to have been given unless they are given or sent to the
attention of the Treasurer or Secretary of the Secured Creditor.


  10.

POWER OF ATTORNEY. The Debtor does hereby appoint the Secured Creditor as its
attorney-in-fact to execute any and all documents which the Debtor is required
to execute under the Security Agreement including, but not limited to, all
financing statements and other documents which the Debtor is obligated to
execute and deliver under the provisions of Section 8 hereof, and the Debtor
further appoints the Secured Creditor as its attorney-in-fact to endorse in the
Debtor’s name all checks, drafts and other instruments representing or
constituting payments made on the Collateral in which are made or delivered to
the Secured Creditor in accordance with this Security Agreement; provided,
however, that the Secured Creditor shall not be authorized to, and hereby agrees
to refrain from, exercising the power of attorney granted herein except upon the
occurrence and during the continuance of an event of default under Section 5(a)
above. The power of attorney granted herein shall be irrevocable and be deemed
coupled with an interest.


  11.

TERM. This Security Agreement and the rights and privileges granted hereunder to
the Secured Creditor shall continue and remain in full force and effect until
all Liabilities have been paid in full to the Secured Creditor. At such time,
this Security Agreement shall be marked “Cancelled”and returned to the Debtor
and the Secured Creditor shall further execute a termination statement in regard
to any financing statement that solely relates to the Collateral.


  12.

TIME. Time is of the essence for the purposes of this Security Agreement.


  13.

WAIVER. No waiver by the Secured Creditor of any default shall operate as a
waiver of any other default or of the same default on a future occasion. No
delay or omission on the part of the Secured Creditor in exercising any right or
remedy shall operate as a waiver thereof, and no single or partial exercise by
the Secured Creditor of any right or remedy shall include any other or further
exercise thereof or the exercise of any other right or remedy. The Debtor
further waives all notices whatsoever that the Debtor may be entitled to under
any contract or statute including presentment, notice of dishonor, protest or
notice of protest.


  14.

MISCELLANEOUS. The provisions of this Security Agreement are cumulative and are
in addition to the provisions of any note secured by this Security Agreement and
the Secured Creditor shall have all the benefits, rights and remedies on any
note secured hereby. If more than one party shall execute this Security
Agreement, the term “Debtor”will mean all parties signing this Security
Agreement and each of them, and all such parties shall be jointly and severally
obligated and liable hereunder. The singular pronoun, when used herein, shall
include masculine and feminine. All rights of Secured Creditor hereunder shall
inure to the benefits of its successors and assigns and all duties of benefits
of its successors and assigns and all duties of obligations of the Debtor
hereunder shall bind the heirs, executors, administrators, successors and
assigns of the Debtor.


C-13

--------------------------------------------------------------------------------

  15.

GOVERNING LAW. This Security Agreement has been delivered in the State of
Delaware and shall be construed in accordance with and governed by the laws of
the State of Delaware.


  16.

SEVERABILITY. Whenever possible, each provision of this Security Agreement shall
be interpreted in such a manner as to be effective and valid under applicable
law, but if any provision of this Security Agreement shall be prohibited by or
invalid under applicable law, such provision shall be ineffective to the extent
of such prohibition or invalidity, without invalidating the remainder of such
provision or the remaining provisions of this Security Agreement provided,
however, if such invalidity adversely affects the substantial rights of the
Secured Creditor under this Security Agreement, all the Liability shall
immediately become due and payable in full.


  17.

DOCUMENTARY STAMPS. The Debtor shall pay all documentary stamps, intangible tax,
as well as all other taxes and penalties due on any notes evidencing any of the
Liabilities and the Debtor further agrees to indemnify and hold Secured Creditor
harmless from and against any and all such documentary stamps, intangible taxes
and penalties.


  18.

NO THIRD PARTY BENEFICIARIES. It is the intent and understanding of the Debtor
and the Secured Creditor that this Security Agreement is solely for their
benefit and, accordingly, no party other than the Debtor and the Secured
Creditor shall have any rights or privileges under this Security Agreement
either as third party beneficiaries or otherwise.


  19.

COSTS AND ATTORNEYS FEES. In the event of any default under this Security
Agreement, the Debtor shall promptly pay to the Secured Creditor all such costs
and expenses, including attorney’s fees. All costs and expenses incurred by the
Secured Creditor in connection with the exercise of any of its rights hereunder,
including attorney’s fees, shall further be deemed to be within the term
“Liability”and secured by the Collateral. As used in this Security Agreement,
costs and attorney’s fees, shall mean reasonable costs and attorney’s fees
incurred in any suit, including any appeal therefrom.


  20.

COMPLETE AGREEMENT. This Security Agreement constitutes the complete agreement
between the parties in regard to the matters set forth herein and this Security
Agreement may not be altered, amended or otherwise modified except by a writing
signed by the person to be charged by said alteration, amendment or
modification. This requirement that this Security Agreement may not be altered,
amended or modified except by a writing, may not itself be waived except by a
writing.


  21.

WAIVER OF JURY TRIAL. THE DEBTOR AND THE SECURED CREDITOR HEREBY EACH KNOWINGLY,
VOLUNTARILY AND INTENTIONALLY, AFTER CAREFUL CONSIDERATION AND AN OPPORTUNITY TO
SEEK LEGAL ADVICE, WAIVE THEIR RESPECTIVE RIGHTS TO HAVE A TRIAL BY JURY IN
RESPECT OF ANY LITIGATION ARISING OUT OF OR IN ANY WAY CONNECTED WITH ANY OF THE
PROVISIONS OF THIS SECURITY AGREEMENT, THE NOTE, OR ANY OTHER CREDIT DOCUMENTS
EXECUTED IN CONJUNCTION WITH THE NOTE.


  22.

NOTICE. Any notice, request, demand, waiver, consent, approval or other
communication which is required or permitted hereunder shall be in writing and
shall be deemed given only upon of delivery by: (a) personal delivery to the
designated individual; (b) certified or registered mail, postage prepaid, return
receipt requested; (c) a nationally recognized overnight courier service with
confirmation of receipt; or (d) facsimile transmission with confirmation of
receipt. All such notices must be addressed as follows or such other address as
to which any party hereto may have notified the other in writing:


C-14

--------------------------------------------------------------------------------


         If to Debtor, to:

                  SCP Pool Corporation
                  109 Northpark Boulevard,
                  4th  Floor
                  Covington, Louisiana 70433-5001
                  Attention:  President
                  Facsimile:  504-892-1657

         With a copy to:

                  Jones, Walker, Waechter, Poitevent, Carrere & Denegre, L.L.P.
                  201 St. Charles Avenue, 51st Floor
                  New Orleans, Louisiana  70170-5100
                  Attention:  Lisa M. Buchanan
                  Facsimile No: 504-582-8012

         If to Secured Creditor, to:

                  c/o Hughes Supply, Inc.
                  20 North Orange Avenue, Suite 200
                  Orlando, Florida 32802
                  Attention: Chief Financial Officer
                  Facsimile:  (407) 649-3018

With a copy to: General Counsel


C-15

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the Debtor has executed this Security Agreement as of
the date and year first above written.


                                         SCP Acquisition Co. LLC,
                                         a Delaware limited liability company

                                         By:      SCP Distributors LLC, a Delaware limited
                                                  liability company, its sole member manager



                                         By:      ________________________________
                                                  Manuel J. Perez de la Mesa,
                                                  President


C-16

--------------------------------------------------------------------------------

EXHIBIT A

DESCRIPTION OF PERMITTED ENCUMBRANCES

     A second security interest, inferior to the Secured Creditor’s first
priority purchase money security interest granted hereunder, may be recorded in
favor of LaSalle Bank National Association, as Lender and Agent.

C-17

--------------------------------------------------------------------------------

EXHIBIT B

PLACES OF BUSINESS

See Attached Exhibits for places of business

C-18

--------------------------------------------------------------------------------

Exhibit D

FORM OF GUARANTY AGREEMENT

     This GUARANTY AGREEMENT (this “Agreement”) dated as of January 26, 2001, is
made by _________________, a Delaware limited liability company (“Guarantor”),
in favor of ALLSTATE POOL SUPPLIES, INC., a Delaware corporation (“Allstate”),
and ALLSTATE POOL BUSINESS, L.P., a Delaware limited partnership (together with
Allstate, the “Seller”).

RECITALS

     A.      Pursuant to that certain Asset Purchase Agreement dated as of the
date hereof (the “Purchase Agreement”) among _____________, a Delaware limited
liability company (“________”), the Guarantor, and SCP Acquisition Co. LLC, a
Delaware limited liability company (the “Borrower”, and, together with _________
and the Guarantor, the “Purchaser”), as purchasers, and the Seller, as seller,
the Seller has agreed to sell certain assets of Seller to Purchaser, and
Purchaser has agreed to purchase such assets from Seller, all on the terms and
conditions set forth therein;

     B.      The Borrower has executed and delivered to Seller a promissory note
dated as of the date hereof and payable to the order of Seller (the “Note”) in
partial payment of the purchase price under the Purchase Agreement, and, in
order to secure its obligations under the Note, the Borrower has also executed
and delivered to the Seller that certain Security Agreement dated as of the date
hereof in favor of the Seller;

     C.     The Borrower is [a wholly-owned subsidiary/an affiliate of] of
Guarantor;

     D.      In consideration of the direct and indirect benefits that Guarantor
expects to derive from the transactions contemplated under the Purchase
Agreement, and in order to induce the Seller to enter into the Purchase
Agreement, Guarantor is willing to guarantee the obligations of the Borrower
under the Note and the Security Agreement; and

     E.      The Seller has required, as a condition to entering into the
Purchase Agreement, the execution of this Agreement by Guarantor.

     NOW, THEREFORE, for and in consideration of inducing the Seller to enter
into the Purchase Agreement and other good and valuable consideration, the
receipt and sufficiency of which is hereby acknowledged, Guarantor hereby
covenants and agrees with the Seller as follows:

D-1

--------------------------------------------------------------------------------

     Section 1.      Guaranty. Guarantor hereby absolutely, unconditionally and
irrevocably guarantees to the Seller the full and punctual payment, performance,
and satisfaction of all present and future amounts, loans, extensions of credit,
liabilities and all other obligations of the Borrower to the Seller under or
pursuant to the Note and/or the Security Agreement, whether said amounts,
liabilities or obligations are liquidated or unliquidated, secured or unsecured,
contingent or otherwise, whether now existing or hereafter arising, in
principal, interest, deferral and delinquency charges, prepayment premiums (if
any), costs and attorneys’ fees, as therein stipulated, and under and pursuant
to all amendments, supplements, renewals and restatements to any of the
aforedescribed documents (individually and collectively, the “Indebtedness”).
Payments made on the Indebtedness will not discharge or diminish the obligations
and liability of Guarantor under this Agreement for any remaining and succeeding
Indebtedness. The guarantee provided for in this Agreement is an absolute,
unconditional, irrevocable continuing guarantee of payment and not of
collectability and is in no way conditioned upon or limited by: (a) any attempt
to collect from the Borrower; (b) any attempt to collect from, or the exercise
of any rights and remedies against, any person or entity other than the Borrower
who may at any time now or hereafter be primarily or secondarily liable for any
or all of the Indebtedness; (c) or any resort or recourse to or against any
security or collateral now or hereafter pledged, assigned, or granted to the
Seller by any person or entity under the provisions of any instrument or
agreement (including, without limitation, the Security Agreement) or otherwise
assigned or conveyed to it. If the Borrower fails to pay any Indebtedness for
which it is liable, when and as the same shall become due and payable (whether
by acceleration, declaration, extension or otherwise), Guarantor shall within 10
days after demand pay the same to the Seller, in immediately available funds, in
lawful money of the United States of America, at its address specified in or
pursuant to Section 9 of this Agreement.

     Section 2.      Solidary Obligation. Guarantor hereby binds and obligates
itself and its successors and assigns in solido with the Borrower for the full
and punctual payment and performance of the Indebtedness of the Borrower
precisely as if the same had been contracted and were due and owing directly by
Guarantor. It is agreed and understood that Guarantor shall be bound by all the
provisions of this Agreement and for the payment and performance of the
Indebtedness.

     Section 3.      Obligations Absolute. The indebtedness, liabilities and
obligations of Guarantor under this Agreement: (a) are primary, solidary
obligations of Guarantor; (b) are continuing, irrevocable, absolute, and
unconditional; (c) are independent of any other guaranty or guaranties at any
time in effect with respect to all or any part of the Indebtedness; and (d) may
be enforced regardless of the existence of such other guaranty or guaranties.
The indebtedness, liabilities and obligations of Guarantor under this Agreement
shall not be affected, impaired, lessened, modified, waived or released by the
invalidity or unenforceability of the Note and/or the Security Agreement or by
the bankruptcy, reorganization, dissolution, liquidation or similar proceedings
affecting the Borrower or the sale or other disposition of all or substantially
all of the assets of the Borrower. Guarantor hereby solidarily consents that at
any time, and from time to time, the Seller may, without in any manner
affecting, impairing, lessening, modifying, waiving or releasing any or all of
the indebtedness, liabilities and obligations of Guarantor under this Agreement,
and whether or not any of the following actions shall modify or affect the
rights of Guarantor as to subrogation, reimbursement or indemnity against any
other parties, do any one or more of the following, all without notice to, or
further consent of, Guarantor:

  (a)

renew, extend or otherwise change the time or terms for payment of the principal
of, or interest on, any of the Indebtedness or any renewals or extensions
thereof;


  (b)

extend or change the time or terms for performance of any other obligations,
covenants or agreements under the Note and/or the Security Agreement of the
Borrower;


  (c)

amend, compromise, release, terminate, waive, surrender, or otherwise deal with
in any manner satisfactory to the Seller:


  (i)

any or all of the provisions of the Note and/or the Security Agreement,


  (ii)

any or all of the Indebtedness, or


D-2

--------------------------------------------------------------------------------

  (iii)

any or all of the indebtedness, liabilities and obligations of the Borrower
under the Note and/or the Security Agreement (without remission of any part of
the Indebtedness) or any or all property or other security given at any time as
collateral by the Borrower or any other person or entity, without affecting,
impairing, lessening or releasing any or all of the indebtedness, liabilities
and obligations of Guarantor under this Agreement;


  (d)

sell, assign, collect, substitute, exchange or release any or all property or
other security now or hereafter serving as collateral for any or all of the
Indebtedness;


  (e)

receive additional property or other security as collateral for any or all of
the Indebtedness;


  (f)

fail or delay to enforce, assert or exercise any right, power, privilege or
remedy conferred upon the Seller under the provisions of any of the Note and/or
the Security Agreement or under applicable laws;


  (g)

grant consents or indulgences or take action or omit to take action under, or in
respect of, the Note and/or the Security Agreement; and


  (h)

discharge or release any party, including, but not limited to the Borrower, who
is or may be liable for any of the Indebtedness.


     Section 4.      Waivers by Guarantor. Guarantor unconditionally waives, to
the extent permitted by applicable law: (a) notice of the execution and delivery
of the Note and the Security Agreement; (b) notice of the Seller’s acceptance of
and reliance on this Agreement or of the creation of any of the Indebtedness;
(c) except as required by the final sentence of Section 1, presentment, demand,
dishonor, protest, notice of non-payment and notice of dishonor of the
Indebtedness, and any property or other security serving at any time as
collateral under the Security Agreement; and (d) all notices required by
statute.

     Section 5.      Representations and Warranties. Guarantor represents and
warrants to the Seller that:

  (a)

Guarantor is a limited liability company duly and properly organized, validly
existing and in good standing under the laws of its jurisdiction of organization
and has all requisite authority to conduct its business in each jurisdiction in
which its business is conducted;


  (b)

Guarantor has the power and authority and legal right to execute and deliver
this Agreement and to perform its obligations hereunder. The execution and
delivery by Guarantor of this Agreement and the performance of its obligations
hereunder have been duly authorized by proper limited liability company
proceedings;


  (c)

the execution and delivery of this Agreement do not require any consents of any
other person or entity and will not result in any violation of, or be in
conflict with, or constitute a default under any mortgage, indenture, deed of
trust, security agreement, lease, contract, agreement, instrument, obligation,
judgment, decree, order, statute, regulation, or rule applicable to Guarantor;
and


D-3

--------------------------------------------------------------------------------

  (d)

Guarantor has examined or has had an opportunity to examine each of the Note and
the Security Agreement executed and delivered on the date hereof.


     Section 6.      Subrogation. Until such time as the Indebtedness has been
paid and performed in full and the provisions of this Agreement are no longer in
effect, Guarantor shall not exercise any right to subrogation, reimbursement or
contribution against the Borrower resulting from the payment of Indebtedness nor
any right to subrogation, reimbursement and indemnity against any property or
other security serving at any time as collateral for any or all of the
Indebtedness resulting from the payment of Indebtedness, all of which rights of
subrogation, reimbursement, contribution and indemnity Guarantor subordinates to
the full and punctual payment and performance of the Indebtedness.
Notwithstanding any provision of this Agreement to the contrary, if Guarantor is
or becomes at any time an “insider” as defined from time to time in the Federal
Bankruptcy Code with respect to the Borrower or any affiliate thereof, then
Guarantor irrevocably and unconditionally agrees not to seek or obtain, and
shall have no rights of, subrogation, reimbursement, contribution,
indemnification or any similar rights against the Borrower or any affiliate
thereof with respect to this Agreement, whether such rights arise by an express
or implied contract or by operation of law, until the thirteen (13) month
anniversary date following the full payment and performance of the Indebtedness,
it being the intention of the parties that Guarantor shall not be deemed to be a
“creditor” as defined in the Federal Bankruptcy Code of the Borrower or any
affiliate thereof by reason of the existence of this Agreement if the Borrower
becomes a debtor in any proceeding under the Federal Bankruptcy Code. Guarantor
agrees not to execute any indemnity, contribution or other agreement of any kind
which establishes in favor of the Borrower or any affiliate thereof any rights
waived by the preceding sentence so long as any of the Indebtedness remains
outstanding or thereafter until the thirteen (13) month anniversary date
following the full payment and performance of the Indebtedness.

     Section 7.      Remedies. Upon the failure in the payment or performance of
any of the Indebtedness when due (whether by acceleration or otherwise) the
Seller may institute a judicial proceeding for the collection of the sums or the
performance of the Indebtedness so due and unpaid or unperformed, and may
prosecute such proceeding to judgment for final decree, and may enforce the same
against Guarantor and collect the monies adjudged or decreed to be payable in
the manner provided by law out of the property of Guarantor, wherever situated.
In the event of such a failure, the Seller shall have the right to proceed first
and directly against Guarantor under this Agreement without proceeding against
the Borrower or any other person or entity, without exhausting any other
remedies which it may have and without resorting to any other security held by
the Seller.

     Section 8.      Enforcement Expenses. Guarantor hereby agrees to indemnify
and hold harmless the Seller against any loss, liability, or expense, including
reasonable attorneys’ fees and disbursements and any other fees and
disbursements, that may result from any failure of the Borrower to pay any of
the Indebtedness when and as due and payable or that may be incurred by or on
behalf of the Seller in enforcing any obligation of the Borrower to pay any of
the Indebtedness. Guarantor also agrees to indemnify and hold harmless the
Seller against any expense, including reasonable attorneys’ fees and
disbursements and other fees and disbursements that may be incurred by or on
behalf of the Seller, in enforcing any obligation or liability of Guarantor
hereunder.

     Section 9.      Notices. Any notice or demand which, by provision of this
Agreement, is required or permitted to be given or served by the Seller to or on
Guarantor, or by Guarantor to or on the Seller, shall be deemed to have been
sufficiently given and served for all purposes if given or served as provided in
Section 11.6 of the Purchase Agreement.

D-4

--------------------------------------------------------------------------------

     Section 10.      Amendment. Neither this Agreement nor any provisions
hereof may be changed, waived, discharged or terminated orally or in any manner
other than by an instrument in writing signed by the party against whom
enforcement of the change, waiver, discharge or termination is sought.

     Section 11.      Waivers. No course of dealing on the part of the Seller,
its officers, employees, consultants or agents, nor any failure or delay by the
Seller with respect to exercising any of its rights, powers or privileges under
this Agreement shall operate as a waiver thereof.

     Section 12.      Cumulative Rights. The rights and remedies of the Seller
under this Agreement, the Note and the Security Agreement shall be cumulative,
and the exercise or partial exercise of any such right or remedy shall not
preclude the exercise of any other right or remedy.

     Section 13.      Titles of Articles, Sections and Subsections. All titles
or headings to articles, sections, subsections or other divisions of this
Agreement are only for the convenience of the parties and shall not be construed
to have any effect or meaning with respect to the other content of such
articles, sections, subsections or other divisions, such other content being
controlling as to the agreement between the parties hereto.

     Section 14.      Singular and Plural. Words used herein in the singular,
where the context so permits, shall be deemed to include the plural and vice
versa. The definitions of words in the singular herein shall apply to such words
when used in the plural where the context so permits and vice versa.

     Section 15.      Governing Law. This Agreement is a contract made under and
shall be construed in accordance with and governed by the laws of the State of
Delaware. Each of Guarantor and Seller consents to the exclusive jurisdiction of
the state courts and federal courts located in Orange County, Florida for the
enforcement of the obligations evidenced by this Agreement and any dispute
arising out of this Agreement, and expressly waives any defense based upon venue
or forum non conveniens.

     Section 16.      Severability. If any provision of this Agreement is held
to be illegal, invalid or unenforceable under present or future laws effective
during the term hereof, such provision shall be fully severable, this Agreement
shall be construed and enforceable as if the illegal, invalid or unenforceable
provision had never comprised a part of it, and the remaining provisions of this
Agreement shall remain in full force and effect and shall not be affected by the
illegal, invalid, or unenforceable provision or its severance herefrom.
Furthermore, in lieu of such illegal, invalid or unenforceable provision, there
shall be added automatically as a part of this Agreement, a provision as similar
in terms to such illegal, invalid or unenforceable provision as may be possible
and legal, valid, and enforceable.

     Section 17.      Successors and Assigns.  All covenants and agreements
contained by or on behalf of Guarantor in this Agreement shall bind Guarantor’s
successors and assigns and shall inure to the benefit of the Seller and its
successors and assigns.

D-5

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, Guarantor has caused this Agreement to be duly executed
as of the date first written above.


                                                      GUARANTOR:

                                                      _____________________________

                                                      By:__________________________
                                                         Manuel J. Perez de la Mesa

                                                         _________________

                                                      SELLER:

                                                      ALLSTATE POOL SUPPLIES, INC.

                                                      By:__________________________
                                                         J. Stephen Zepf
                                                         Treasurer

                                                      ALLSTATE POOL BUSINESS, L.P.

                                                      By:Z&L ACQUISITION CORP.,
                                                         Its Sole General Partner

                                                      By:___________________________
                                                         J. Stephen Zepf
                                                         Treasurer


D-6

--------------------------------------------------------------------------------

Exhibit E

FORM OF SELLER LEASES

LEASE AGREEMENT

     This Lease Agreement is entered into as of the 26th day of January, 2001,
by and between HUGHES SUPPLY, INC., a Florida corporation (“Landlord”) and SCP
ACQUISITION CO. LLC, a Delaware limited liability company (“Tenant”). Landlord
and Tenant covenant and agrees as follows:

     1.      Leased Premises. Landlord, in consideration of the rents, terms,
covenants, conditions and agreements hereinafter reserved and contained on the
part of Tenant to be kept, paid and performed, has granted, demised, leased and
let, and by these presents does grant, demise, lease and let unto Tenant, and
Tenant does hereby take and hire from Landlord the real property depicted as the
“Leased Premises” in Exhibit “A” attached hereto and made a part hereof together
with the improvements thereon, said improvements having the address set forth in
said exhibit (the “Leased Premises”).

     2.     Term. The initial term of this lease shall be for a period of ______
years and six (6) days, commencing on January 26, 2001, and terminating on
_________________.

     3.      Rent and Late Fees. Tenant agrees to pay to Landlord during the
initial term of this lease the sum of $_________________ (which sum includes
$_____________ in prorated rent for the period January 26-31, 2001) plus
applicable sales tax, said rental to commence on January 26, 2001. Tenant shall
pay to Landlord such rent in equal monthly installments (with the exception of
the prorated amount for the period January 26-31, 2001, which shall be due and
payable on January 26, 2001) of $___________, in advance, without notice, on or
before the first of each and every calendar month of the term of this Lease
commencing February 1, 2001. Rent shall be payable to: Hughes Supply, Inc.,
Attention: SBU 6 Rent Accountant, 20 North Orange Avenue, Suite 200, Orlando,
Florida 32801, or such other place as Landlord may specify in writing to Tenant
from time to time. As to each installment of monthly rent due hereunder which is
not timely paid by Tenant to Landlord, Tenant shall pay Landlord a late fee
equal to 5% of the installment amount. As to all sums due and payable under this
Lease by Tenant to Landlord which are not timely paid, Tenant shall pay to
Landlord interest on such past due amounts at the rate of twelve percent (12%)
per annum until paid in full.

     4.      Landlord’s Lien. All property affixed to the Leased Premises shall
become, at Landlord’s option, the property of Landlord. Landlord shall have a
lien upon all of Tenant’s property located upon the Leased Premises from time to
time to secure all sums due and owing under this Lease; provided, however, that,
upon the request of the lenders under Tenant’s primary credit facility, Landlord
hereby agrees to enter into a commercially reasonable subordination agreement in
favor of such lenders. Except for sales of inventory in the ordinary course of
its business, such property shall not be removed by Tenant from the Leased
Premises at any time during which Tenant is in default under this Lease.

     5.      Limitation of Landlord's Liability. Landlord's liability to Tenant
shall be limited to Landlord's interest in the Leased Premises and Tenant waives
any right Tenant has or may have in the future to recover against any other
asset owned by Landlord.

E-1

--------------------------------------------------------------------------------

     6.      Triple Net Lease. It is understood and agreed between Landlord and
Tenant that the rental payments provided in Section 3 above shall be and
constitute an absolute net income unto Landlord, all expenses relating to the
Leased Premises to be borne by Tenant unless otherwise provided in this Lease.
Accordingly, Tenant shall and will during the term aforesaid, at Tenant’s own
cost and expense, bear, pay and discharge all ad valorem taxes levied upon the
Leased Premises, all charges for water and utilities (including electricity and
gas, if any), all assessments and payments, extraordinary as well as ordinary,
all necessary repairs to the interior or exterior of the Leased Premises, as
shall, during the term hereby demised, be laid, levied, assessed, imposed or
necessary upon or grow due or payable out of or by reason of the Leased
Premises, or any part thereof, which may become payable during the term of this
Lease by virtue of any present or future law or regulation of the Untied States
of America or any bureau or department thereof, or of the State of Florida, or
of any bureau, department, county or municipality thereof, except as hereinafter
provided. Where the Leased Premises are only a portion of a larger property
owned by Tenant and separate assessment or billing for the above items is not
reasonably feasible, the sums due hereunder shall be calculated based upon an
equitable apportionment of such assessment or billing. Notwithstanding the
foregoing, in the event that Tenant shall perform any necessary major structural
or other capital repairs or replacements, Tenant shall only be responsible for a
percentage of the cost equal to the ratio between the remaining term of this
Lease and the useful life of such structural or capital repair or replacement.

     7.      Taxes. All ad valorem, real property and public improvement taxes,
impositions, and assessments relating to the Leased Premises to be paid by
Tenant as herein provided shall be paid by Tenant as and when the same shall
become due and payable, without penalty or interest to the department, official
or bureau charged with the collection thereof, except for taxes, charges and
assessments that are contested in good faith by Tenant through appropriate
proceedings. Tenant shall, from time to time, upon reasonable request, exhibit
receipts of said payments to Landlord. In default of the payment in full of any
taxes, assessments or other charges (other than taxes, assessments and other
charges contested with Landlord’s consent, such consent not to be unreasonably
withheld, conditioned or delayed, by Tenant in good faith through appropriate
proceedings) levied upon the Leased Premises for thirty (30) days after the same
shall first become due and payable, without penalties or interest, Landlord may,
if Tenant shall not have paid the same, pay the same, and the amount so paid,
with interest and penalties thereon, shall or may be added as additional rent to
the next installment of rent becoming due on the next rent day, or any
subsequent rent date fixed by this Lease, and shall, for all purposes
whatsoever, be deemed to be rent due and payable on such rent day, or any
subsequent rent day, as said Landlord may, at its option, elect. It is expressly
covenanted and agreed hereby that the payment by Landlord of any such taxes,
assessments or other charges, shall not be deemed to waive or release the
default in the payment thereof by the said Tenant, or the right of Landlord to
recover possession, at its election, of the Leased Premises, by reason of
default in the payment by Tenant of such tax or assessment as rent fixed, due
and payable under and by virtue of this Lease.

E-2

--------------------------------------------------------------------------------

     8.      Maintenance. All expenses of maintenance of the Leased Premises and
additions thereto shall be borne solely by Tenant; provided, however, that as to
any major structural or other capital repairs or replacements, Tenant shall only
be responsible for a percentage of the cost equal to the ratio between the
remaining term of this lease and the useful life of such capital repair or
replacement. All maintenance and repairs performed by Landlord or Tenant shall
be performed in accordance with all applicable laws. In the event during the
term of this lease Landlord reasonably determines that repairs should, from time
to time be made, and gives notice of such needed repairs to Tenant in writing,
Tenant agrees promptly to make (or commence in the event such repairs cannot
reasonably be completed within thirty (30) days in which event such repairs
shall be completed as quickly as reasonably possible) such repairs within a
period of thirty (30) days after such notification, and should it fail to do so,
Landlord shall have the right to perform such repairs, and any monies expended
therefor shall immediately become due and payable by Tenant to Landlord as
additional rent. Performance by Landlord of said work shall not operate,
however, so as to relieve Tenant of its default in failing to make such repairs.
No mechanics’ liens shall be placed against the Leased Premises on account of
any improvement made, or labor or materials furnished incident thereto as to the
request of Tenant, or any contractor or subcontractor under, or in privity with
Tenant, and all contractors, subcontractors, laborers, mechanics, materialmen
and others are called upon to take due notice of this clause, it being the
intent hereby to expressly prohibit any such lien. As to any repair or
replacement to the Leased Premises that either party is entitled to receive
reimbursement for all or part of the cost thereof from the other party pursuant
to the terms hereof, prior to making such repair or replacement the party making
such repair or replacement shall provide in writing an itemized cost estimate
and scope of work therefor and provide such other party a reasonable opportunity
to review and minimize such cost. Upon the performance of any such repair or
replacement by a party hereto for which such party is entitled to receive
reimbursement for all or part of the cost thereof from the other party hereto,
the party performing such repair or replacement shall provide a written invoice
to the other party, which party shall pay the amount invoiced in full within
fifteen (15) days of the delivery of such invoice.

E-3

--------------------------------------------------------------------------------

     9.      Insurance. From and subsequent to the date when Tenant shall
commence improvements upon the Leased Premises, or from and subsequent to any
earlier date when Tenant shall make any actual use or occupancy of the Leased
Premises, Tenant shall cause to be written a policy or policies of insurance in
a form generally known as Public Liability and/or Owners’, Landlord and Tenant
policies, insuring Landlord and Tenant against any and all claims and demands
made by any person or persons whomsoever for injuries received in connection
with the operation and maintenance of the improvements and building situated on
the Leased Premises, or for any other risk insured against by such policies,
each class of which policy shall be written within limits of not less than
$1,000,000.00 for damages incurred or claimed by any one person, and for not
less than $2,000,000.00 for damages incurred or claimed by more than one person.
All such policies shall name Tenant and Landlord, as their respective interests
may appear, as the insured under such policies, and the original or true copy of
such policy or policies shall be delivered by Tenant to Landlord promptly upon
the writing of said policy or policies, together with adequate evidence that the
premiums therefor have been paid. Tenant hereby covenants and agrees with
Landlord that it will at all times during the term of this lease keep insured
the building and improvements situated upon the Leased Premises, and all
personal property which may be subject to Landlord’s lien hereunder, in good and
reputable insurance companies authorized to do business in the state where the
Leased Premises are located, insuring against all loss or damage by fire,
lightning, water, riot, explosion, breakage, windstorm or other casualty, the
insurance to be maintained upon the improvements to be in no less than the full
replacement value of the Leased Premises, to the extent that such insurance is
available at commercially reasonable costs. All insurance proceeds payable under
the terms of the above-described policy or policies shall be payable to
Landlord. Notwithstanding anything herein to the contrary, Landlord and Tenant
shall cause their respective insurance carriers to waive any and all rights of
recovery, claim, action or causes of action against the other and their
respective trustees, principals, beneficiaries, partners, members, officers,
directors, agents, advisors, shareholders, and employees, for any loss or damage
that may occur to Landlord or Tenant or any party claiming by, through or under
Landlord or Tenant, as the case may be, with respect to Tenant’s property, the
Leased Premises, any additions or improvements to the Leased Premises, or any
contents thereof.

E-4

--------------------------------------------------------------------------------

     10.      Casualty. In the event the Leased Premises shall be destroyed or
so damaged or injured by fire or other casualty covered by insurance during the
term of this Lease, whereby the same shall be rendered untenantable, then
Landlord shall have the right to render the Leased Premises tenantable by
repairs to be completed within one hundred eighty (180) days from the date upon
which Landlord receives all insurance proceeds payable in connection with such
casualty, but in any event such repairs shall be completed in not more than two
hundred seventy (270) days from the date of casualty. Tenant shall not be
required to pay rent during such period as the Leased Premises are untenantable;
provided, however, in the event that the Leased Premises are untenantable only
in part, Tenant shall pay rental for the tenantable portion on a prorated basis
based upon the date of casualty and the square footage of such tenantable
portion as a percentage of the entire Leased Premises. If the Leased Premises
are not rendered tenantable within the above-described period, either party may
terminate this Lease upon written notice to the other party, and in such an
event, rent due hereunder shall be paid only to the date of such casualty.
Tenant covenants and agrees with Landlord that Tenant will pay the premiums for
all of the insurance policies which Tenant is obligated to carry under the terms
of this lease, and will deliver to Landlord evidence of such payments before the
payment of any such premium shall become in default. Tenant covenants and agrees
to cause the renewal of expiring policies required hereunder, and that in the
event Tenant fails to do so, Tenant shall be in default hereunder and Landlord
may procure or renew such insurance and the cost there of shall be immediately
paid by Tenant, together with interest at a rate of twelve percent (12%) per
annum, as additional rent hereunder and Landlord shall be entitled to any and
all other remedies for default provided in this Lease.

     11.      Alterations and Additions. Tenant shall not make any alterations
or additions to the improvements contained within the Leased Premises without
furnishing detailed plans therefor to Landlord and obtaining the prior written
consent of Landlord therefor, which consent may not be unreasonably withheld,
conditioned or delayed. Tenant agrees to have all approved work accomplished in
an expeditious, workmanlike and lien-free manner and in compliance with the
insurance, indemnification and other reasonable requirements of Landlord’s
Facilities Construction Director, which requirements may change from time to
time in Landlord’s discretion.

     12.      Liens. Tenant hereby covenants and agrees with Landlord that
Tenant will not permit nor suffer to be filed or claimed against the interest of
Landlord in the Leased Premises during the continuance of this lease any lien or
liens, or claims of any kind; and if such lien be claimed or filed, it shall be
the duty of Tenant, within thirty (30) days after the said claim or lien shall
have been filed among the Public Records of Orange County, Florida or within
thirty (30) days after such written notice of claim or lien shall have been
transmitted to Landlord by Tenant and Landlord shall have transmitted written
notice of the receipt of such claim unto Tenant (whichever thirty day period
expires earlier) to cause the Leased Premises to be released from such claim,
either by the payment or the posting of bond, or by payment into the registry of
the proper court, of the amount necessary to relieve and release the Leased
Premises from any and all claim or lien, or in any other manner which as a
matter of law will result, within the said thirty (30) days, in releasing the
Leased Premises from such claim or lien; and Tenant does hereby covenant and
agree to, within the said period of thirty (30) days, cause the Leased Premises
to be so released from the legal effect of any such claim.

E-5

--------------------------------------------------------------------------------

     13.      Indemnity. Tenant agrees that it will indemnify, save, insure,
defend and hold harmless Landlord and its parents, subsidiaries, affiliates,
directors, officers, employees, agents, servants, attorneys and representatives
from and against all claims, penalties, damages, loss, expenses, liabilities,
causes of action, judgments, attorneys’ fees or costs arising from any breach of
Tenant’s obligations under this Lease or any injury to person or property of any
nature or kind whatsoever growing out of the use or occupation of the Leased
Premises, as well as the sidewalks, steps, and areaways appurtenant thereto by
Tenant as well as those claiming by through or under Tenant, whether as agents,
employees, customers, clients, invitees, guests, subtenants or assignees,
including the acts or omissions of any one or more of the foregoing. Landlord
agrees that it will indemnify, save, insure, defend and hold harmless Tenant and
its parents, subsidiaries, affiliates, directors, officers, employees, agents,
servants, attorneys and representatives from and against all claims, penalties,
damages, loss, expenses, liabilities, causes of action, judgments, attorneys’
fees or costs arising from any breach of Landlord’s obligations under this Lease
or any injury to person or property of any nature or kind whatsoever growing out
of the acts or omissions of Landlord or Landlord’s agents.

     14.      Use of the Leased Premises. Tenant shall only use the Leased
Premises for storage and sale of spas, hot-tubs and swimming pools and related
supplies and equipment. Tenant agrees not to use the Leased Premises in any
matter that would constitute a nuisance or would be in violation of any
municipal, state or federal law, ordinance, rule or regulation or in violation
of the Lease. Tenant shall not install or maintain on the Leased Premises any
underground tanks. Tenant shall not install or maintain on the Leased Premises
any aboveground tanks without the prior written consent of Landlord. Tenant
shall not use the Leased Premises for fabrication of any kind or for the storage
of waste of any kind. Tenant shall not store or use Hazardous Materials, as
hereinafter defined, or pollutants on the Leased Premises unless permitted to do
so by Landlord in writing; provided, however, Tenant may store chemicals of the
type commonly used in the pool supply industry if the same are kept unopened in
containers sealed and labeled by the manufacturer thereof. Tenant shall maintain
the Leased Premises in clean condition and shall not allow any garbage or refuse
to be left thereon. Tenant shall not erect any sign upon the Leased Premises
without the prior written consent of Landlord, which consent may not be
unreasonably withheld, conditioned or delayed.

     15.      Subordination. This Lease shall be subject and subordinate to any
and all present and future mortgages which may by placed by Landlord on the
Leased Premises or any part thereof. Tenant covenants and agrees to execute upon
demand of Landlord all estoppel certificates and instruments subordinating this
lease to the lien of any mortgage or mortgages that shall be required by
Landlord, provided that such instruments provide that Tenant’s right of
possession of the Leased Premises and rights hereunder shall not be disturbed so
long as Tenant is not in default hereunder. Tenant hereby irrevocably appoints
Landlord as attorney in fact of Tenant, with power to execute and deliver,
without subjecting Landlord to liability of any kind, such instrument or
instruments or and in the name of Tenant, in the event Tenant shall fail to
execute such instrument or instruments within fifteen (15) days after notice to
do so is given to Tenant. In no event shall Tenant be entitled to place any
mortgage or encumbrance of any kind whatsoever upon the Leased Premises or its
interest as Tenant, whether by operation of law or otherwise, except with the
prior written consent of Landlord first obtained. Landlord shall be free to sell
the Leased Premises and Tenant shall, upon receipt of notice of sale and the
identity of the new owner of the Leased Premises form Landlord, recognize and
attorn to such new owner as the new “Landlord” hereunder; provided, however,
that any such sale by Landlord shall be subject to the rights of Tenant set
forth herein.

E-6

--------------------------------------------------------------------------------

     16.      Condemnation. It is further understood and agreed that if at any
time during the continuance of this lease of the Leased Premises, or
improvements or buildings situated thereon, or any portion thereof, be taken or
appropriated or condemned by reason of eminent domain, or taken under threat of
eminent domain, all condemnation proceeds shall be the sole property of
Landlord, rent due hereunder from Tenant shall be equitably abated in proportion
to the reduction in size and value of the Leased Premises as a result of such
condemnation and, in the event of a taking of more than thirty percent (30%) of
the Leased Premises, this Lease shall terminate as of the date upon which Tenant
is required to forfeit possession of the Leased Premises.

     17.      Default. Tenant shall be in default hereunder if Tenant fails to
timely perform any of its obligations under this Lease, violates any term of
this Lease or in the event bankruptcy or receivership proceedings are initiated
by or against Tenant. In the event of a monetary default of Tenant, Landlord
shall be entitled to any and all of the default remedies set forth herein only
in the event Landlord has provided Tenant with written notice of such default
and such default has not been cured within five (5) days following Landlord’s
delivery of such notice to Tenant. In the event of a non-monetary default of
Tenant, Landlord shall be entitled to all of the default remedies set forth
herein only in the event Landlord has provided Tenant with written notice of
such default and such default has not been cured within thirty (30) days
following Landlord’s delivery of such notice to Tenant. Subject to the
foregoing, Landlord shall have the following remedies in the event of a default
by Tenant under this Lease: (i) Landlord may terminate this Lease, in which
event Tenant will immediately surrender the Leased Premises to Landlord and
Tenant shall indemnify Landlord for all loss and damage which Landlord may
suffer by reason of such termination, whether through inability to relet the
Leased Premises, or through decrease in rent, or otherwise; (ii) Landlord, as
Tenant’s agent, without terminating this Lease, may terminate Tenant’s right of
possession, and, at Landlord’s option, enter upon and rent the Leased Premises
and for any term Landlord deems proper, in which event Tenant will be liable to
Landlord for the deficiency, if any, between Tenant’s rent hereunder and the
price obtained by Landlord on reletting; (iii) Landlord shall be entitled to
recover from Tenant damages equal to all past due sums hereunder and all future
rents; or (iv) Landlord shall be entitled to any other remedy available at law
or in equity. Any notice in this provision may be given by Landlord or its
attorney. No termination of this Lease prior to the normal ending thereof, by
lapse of time otherwise, will affect Landlord’s right to collect rent for the
period prior to the termination thereof or the indemnification obligations of
Landlord hereunder which shall survive any such termination.

     18.      Right of Entry. Upon reasonable notice to Tenant, Landlord and its
agents shall have the right to enter upon the Leased Premises at all reasonable
times to examine the condition and use thereof, provided only that such right
shall be exercised in such manner so as to unreasonably interfere with Tenant or
its agents in the conduct of the business of Tenant on said Leased Premises, and
if the Leased Premises are damaged by fire, windstorm or by any other casualty
which shall cause the Leased Premises to be exposed to the elements, then
Landlord may enter upon the Leased Premises to make emergency repairs, but if
Landlord shall exercise this option to make emergency repairs, such act or acts
shall not be deemed to excuse Tenant from its obligation to keep the Leased
Premises in repair, and Tenant shall, upon thirty (30) days written demand by
Landlord, reimburse Landlord for the reasonable costs and expenses of such
emergency repair. Landlord may card the Leased Premises “For Rent” or “For Sale”
one hundred eighty (180) days before the termination of this Lease. Upon
reasonable notice to Tenant, Landlord may enter the Leased Premises at
reasonable hours during the term of this Lease to exhibit the same to
prospective purchasers and to make repairs as permitted hereunder.

E-7

--------------------------------------------------------------------------------

     19.      Compliance with Laws. Tenant shall be solely responsible for
ensuring that the Leased Premises and Tenant’s occupancy and use thereof are in
compliance with all applicable laws, ordinances, rules, orders, regulations and
requirements of all governmental authorities with jurisdiction over the Leased
Premises or the operations of Tenant, including without limitation all
environmental, accessibility, zoning and land use laws.

     20.     Environmental Requirements.

  (a)

Definition of “Hazardous Material”. “Hazardous Material”means any flammable
items, explosives, radioactive materials, oil, hazardous or toxic substances,
material or waste or related materials, including any substances defined as or
included in the definition of “hazardous substances”, “hazardous wastes”,
“hazardous materials”or “toxic substances”now or hereafter regulated under any
applicable legal requirements, including without limitation petroleum-based
products, paints, solvents, lead, cyanide, DDT, printing inks, acids,
pesticides, ammonia compounds and other chemical products, asbestos, PCBs and
similar compounds, and including any different products and materials which are
found to have adverse effects on the environment or the health and safety of
persons; provided, however, “Hazardous Material”does not include any de minimis
quantities of office or other cleaning supplies commonly used in accordance with
applicable legal requirements.


  (b)

If Tenant’s transportation, storage, use or disposal of Hazardous Materials
results in the contamination of the soil or surface or ground water, release of
a Hazardous Material or loss or damage to person(s) or property or the violation
of any law, statute, ordinance, code, rule, regulation, order or the like
(collectively, the “Legal Requirements”), then Tenant agrees to: (x) notify
Landlord immediately of any contamination, claim of contamination, release, loss
or damage, (y) after consultation with Landlord, clean up the contamination in
full compliance with the Legal Requirements and (z) indemnify, defend and hold
Landlord harmless from and against any claims, suits, causes of action, costs
and fees, including, without limitation, attorney’s fees and costs, arising from
or connected with any such contamination, claim of contamination, release, loss
or damage. Tenant will fully cooperate with Landlord and provide such documents,
affidavits and information as may be requested by Landlord (A) to comply with
any Legal Requirements, (B) to comply with the request of any lender, purchaser
or tenant, and/or (C) as otherwise deemed reasonably necessary by Landlord in
its discretion. Tenant will notify Landlord promptly in the event of any spill
or other release of any Hazardous Material at, in, on, under or about the Leased
Premises which is required to be reported to a governmental authority under any
Legal Requirements, will promptly forward to Landlord copies of any notices
received by Tenant relating to alleged violations of any Legal Requirements,
will promptly pay when due any fine or assessment against Landlord, Tenant or
the Leased Premises and remove or bond any lien filed against the Leased
Premises relating to any violation of Tenant’s obligations with respect to
Hazardous Material. Landlord shall indemnify Tenant from and against any and all
losses arising from the environmental condition of the Leased Premises existing
prior to Tenant’s occupancy.


  (c)

Landlord’s Rights. After reasonable notice to and consultation with Tenant,
Landlord will have the right, but not the obligation, without in any way
limiting Landlord’s other rights and remedies under this Lease, to enter upon
the Leased Premises, or to take such other actions as it deems necessary or
advisable, to investigate, clean up, remove or remediate any Hazardous Material
or contamination by Hazardous Material present on, in, at, under or emanating
from the Leased Premises in violation of Tenant’s obligations under this Lease
or under any laws regulating Hazardous Material or that Tenant is liable under
this Lease to clean up, remove or remediate. Landlord will, with reasonable
notice to and consultation with Tenant, have the right, at its election, in its
own name or as Tenant’s agent, to negotiate, defend, approve and appeal, at
Tenant’s expense, any action taken or order issued by any governmental agency or
authority against Tenant, Landlord or the Leased Premises relating to any
Hazardous Material or under any related law or the occurrence of any event or
existence of any condition that would cause a breach of any of the covenants set
forth in this Paragraph 21.


E-8

--------------------------------------------------------------------------------

If Landlord determines in good faith that a release or other environmental
condition may have occurred during the term of this Lease, at Tenant’s cost,
Landlord may require an environmental audit of the Leased Premises by a
qualified environmental consultant. Tenant will, at it sole cost and expense,
take all actions recommended in such audit to remediate any environmental
conditions for which it is responsible hereunder.

     21.     Attorneys' Fees. The prevailing party in any litigation arising in
connection with this Lease or the enforcement thereof shall be entitled to
recover its reasonable attorneys' fees and costs from the non-prevailing party.

     22.      Acceptance, Quiet Enjoyment and Return of Leased Premises. Tenant
has inspected the Leased Premises and accepts them “as is” except as may
otherwise be provided by separate agreement between the parties. So long as
Tenant is not in default of the terms of this Lease, Landlord shall not
interfere with Tenant’s occupancy of the Leased Premises and Tenant shall have
quiet and peaceful possession of the Leased Premises. Upon termination of the
Lease, Tenant shall return the Leased Premises to Landlord in the same condition
as existed upon the commencement of this Lease, reasonable wear and tear,
condemnation and casualty excepted.

     23.      Assignment and Subletting. Tenant shall not assign this Lease, nor
sublet the Leased Premises, or any part thereof, without the written consent of
Landlord; provided, however, that Tenant may, with prior written notice to
Landlord, assign its rights hereunder or sublet the Leased Premises to any
parent entity of Tenant or any wholly-owned affiliate of such parent or Tenant.
Any such assignment or subletting by Tenant other than as permitted hereunder
shall constitute a default hereunder. Notwithstanding any such assignment or
subletting of the Leased Premises or any part thereof, Tenant shall remain
liable for all sums due under this Lease and for the performance of all
obligations under this Lease.

     24.      Holding Over. If Tenant remains in possession of the Leased
Premises after expiration of the term hereof, with Landlord’s acquiescence and
without any express agreement of the parties, Tenant will be a tenant-at-will at
125% of the rental rate in effect at end of the Lease term and there will be no
renewal of this Lease by operation of law.

     25.      Notices. Any notice given pursuant to this Lease will be in
writing and sent by certified mail or via overnight mail with a reputable
national carrier using a tracking system to:


         (a)      Landlord:         Hughes Supply, Inc.
                                    20 North Orange Avenue, Suite 200
                                    Orlando, Florida 32801
                                    Attention: Mark Scimeca, Esquire,
                                    Associate General Counsel
                                    Phone No.: (407) 841-4755 / Fax No.: (407) 649-3018


or to such other address as Landlord may hereafter designate in writing to
Tenant.

E-9

--------------------------------------------------------------------------------


         (b)      Tenant:           SCP Acquisition Co. LLC
                                    5926 Goshen Springs Road
                                    Norcross, Georgia 30071
                                    Attention: Scotty Frantz
                                    Phone No. (770) 729-1106 / Fax No. (770) 729-8947

                                    With a copy to:

                                    SCP Acquisition Co. LLC
                                    109 Northpark Boulevard, 4th Floor
                                    Covington, Louisiana 70433-5001
                                    Attention: Mark Alvarez
                                    Phone No.: (504) 892-5521 / Fax No.: (504) 892-2438


or to such other address as Tenant may hereafter designate in writing to
Landlord.

     26.     Memorandum of Lease. This Lease will not be recorded, nor any
memorandum thereof.

     27.     Construction of Lease Terms. The terms of this Lease will not be
construed more strongly against any party, regardless of which party was
responsible for the preparation and drafting of this Lease.

     28.      Waiver of Rights. No failure of Landlord to exercise any power
given Landlord hereunder, or to insist upon strict compliance by Tenant with its
obligations hereunder, and no custom or practice of the parties at variance with
the terms hereof will constitute a waiver of Landlord’s right to demand exact
compliance with the terms hereof.

     29.     Rights Cumulative. All rights, powers and privileges conferred
hereunder upon the parties hereto will be cumulative but not restrictive to
those given by law.

     30.     Time of Essence. Time is of the essence of this Agreement.

     31.      Definitions. “Landlord” as used in this Lease will include first
party, its heirs, representatives, assigns, and successors in title to the
Leased Premises. “Tenant” will include second party, its heirs and
representatives, assigns and successors, and if this Lease will be validly
assigned, or sublet, will include also Tenant’s assignees or sub-Tenants, as to
the Leased Premises covered by such assignment or sub-lease. “Landlord” and
“Tenant” include male and female, singular and plural, corporation, partnership
or individual, as may fit the particular parties.

     32.     Entire Agreement. This Lease contains the entire agreement of the
parties hereto, and no representations, inducements, promises or agreements,
oral or otherwise, between the parties, not embodied herein, will be of any
force or effect.

     33.      Severability and Governing Law. If any term, covenant or condition
of this Lease or the application thereof to any person, entity or circumstance
will, to any extent, be invalid or unenforceable, the remainder of this Lease,
or the application of such term, covenant, or condition to persons, entities or
circumstances other than those which or to which sued may be held invalid or
unenforceable, will not be affected thereby, and each term, covenant or
condition of this Lease will be valid and enforceable to the fullest extent
permitted by law. This Lease shall be governed by and construed in accordance
with the law of the state in which the Leased Premises are located.

E-10

--------------------------------------------------------------------------------

     34.      Brokerage. Each of Landlord and Tenant warrants to the other that
no commissions are payable or due to any other broker or finder in connection
with this Lease and each of Landlord and Tenant agrees to indemnify, defend and
hold the other harmless from and against any commissions or fees or claims for
commissions or fees arising under the indemnifying party, which indemnification
will expressly survive the termination of this Lease.

     35.      Radon Gas. If the Leased Premises are located in the State of
Florida, the following notice is hereby provided: RADON GAS: Radon is a
naturally occurring radioactive gas that, when it has accumulated in a building
in sufficient quantities, may present health risks to persons who are exposed to
it over time. Levels of radon that exceed federal and state guidelines have been
found in buildings in Florida. Additional information regarding radon and radon
testing may be obtained from your county public health unit.

     IN WITNESS WHEREOF, the parties herein have executed this Lease as of the
date first written above.


Witnesses:                                              HUGHES SUPPLY, INC., a Florida corporation


____________________________________                    By:________________________________________
Printed:____________________________                    Printed:___________________________________
                                                        Title:_____________________________________

____________________________________
Printed:____________________________

                                                        SCP ACQUISITION CO. LLC,
                                                        a Delaware limited liability company

____________________________________                    By: SCP DISTRIBUTORS LLC,
Printed:____________________________                        a Delaware limited liability company,
                                                            its sole member manager

____________________________________
Printed:____________________________                    By:_________________________________________
                                                           Manuel J. Perez de la Mesa
                                                           President



E-11

--------------------------------------------------------------------------------

SUBLEASE AGREEMENT

     This Sublease Agreement is entered into as of the 26th day of January,
2001, by and between HUGHES SUPPLY, INC., a Florida corporation (“Sublessor”),
and SCP ACQUISITION CO. LLC, a Delaware limited liability company (“Sublessee”).
In consideration of the mutual rights and obligations set out in this Agreement,
Sublessor and Sublessee agree as follows:

  1.

Subleased Premises. Sublessor is the tenant or lessee under the terms of the
lease attached hereto as Exhibit “A”(the “Lease”). Sublessee desires to sublease
from Sublessor, and Sublessor hereby agrees to sublease to Sublessee, subject to
the provisions of this Agreement, certain portions of the premises covered by
the Lease as more particularly set forth in Exhibit “B”attached hereto, which
portions are collectively referred to herein as the “Subleased
Premises.”Exhibits “A”and “B”are made a part hereof. Sublessee shall have the
right to non-exclusively use the driveways and walkways serving the Subleased
Premises whether or not such driveways and walkways are located within the
Subleased Premises. Sublessor shall be permitted to non-exclusively use the
driveways and walkways that may be located within the Subleased Premises serving
the portions of the premises covered by the Lease that Sublessor retains
possession of; provided that such use by the Sublessor does not substantially
interfere with Sublessee’s access to or use of the Subleased Premises.


  2.

Sublessee’s Obligations Under the Lease. The Lease is incorporated into this
Agreement by reference. Sublessee warrants and represents that it has read and
is familiar with the terms and conditions of the Lease and agrees to assume and
be bound by the responsibilities and rights of the “Tenant”or “Lessee”under the
Lease as said responsibilities and rights relate to the Subleased Premises,
except as otherwise provided herein. Sublessee’s failure to perform all of the
functions of the “Tenant”or “Lessee”under the Lease as such obligations relate
to the Subleased Premises shall be a breach of this Agreement. Any time the
Lease requires Landlord’s consent for an action proposed by Sublessee, Sublessee
shall be required to also obtain Sublessor’s prior written consent to such
proposed action. Sublessee shall fully indemnify Sublessor and the “Landlord”or
“Lessor”under the Lease (the “Landlord”) and hold Sublessor and the Landlord
harmless from and against all actions, claims and demands brought or made
against Sublessor under the Lease due to breach thereof by Sublessee.


  3.

Term. Sublessee shall have the right to occupy and use the Subleased Premises in
accordance with the terms of the Lease and this Sublease Agreement for the
remainder of the unexpired terms of the Lease; provided, however, that Sublessor
shall not be obligated to renew the Lease beyond its current unexpired term.


  4.

Communications with Landlord. Sublessee may communicate with Landlord provided
that Sublessee simultaneously copies Sublessor on all such communications with
Landlord.


E-12

--------------------------------------------------------------------------------

  5.

Rental. Sublessee shall pay to Sublessor as rental under this Sublease that
portion of the base rent, additional rent, common area maintenance charges, real
property taxes, and sales taxes (currently 6% of base rent), as all of the same
may change from time to time, due under the Lease applicable to the Subleased
Premises based upon the square footage ratio of the Subleased Premises in
relation to the entire Premises covered by the Lease, which ratio the parties
hereby stipulate to be ____% for Sublessor and ____% for Sublessee (the “Cost
Split Ratio”). The rental hereunder will be due and payable from Sublessee to
Sublessor ten (10) days prior to when such rent is due and payable from
Sublessor to Landlord under the Lease; provided, however, that rents due
hereunder for the period January 26, 2001, through February 28, 2001, shall be
due and payable from Sublessee to Sublessor on January 26, 2001. If Sublessee
fails to pay rent by the date it is due, Sublessee shall pay to Sublessor a late
fee equal to 5% of the rent that is past due. All payments hereunder shall be
made directly to Sublessor at Hughes Supply, Inc., Attention: SBU 6 Rent
Accountant, 20 North Orange Avenue, Suite 200, Orlando, Florida 32801, unless
Sublessor instructs in writing that payment is to be made elsewhere. Sublessor
may require that Sublessee make rental payments directly to Landlord.


  6.

Utilities. Sublessee shall, not later than fifteen (15) days after receipt of an
invoice from Sublessor, reimburse Sublessor for a prorated the portion of the
cost of any utility services serving the Subleased Premises, which are not
separately metered, based upon the Cost Split Ratio.


  7.

Use. Sublessee shall only use the Premises for storage and sale of spas,
hot-tubs and swimming pools and related supplies and equipment. Sublessee agrees
not to use the Premises in any matter that would constitute a nuisance or would
be in violation of any municipal, state or federal law, ordinance, rule or
regulation or in violation of the Lease. Sublessee shall not install or maintain
on the Subleased Premises any underground tanks. Sublessee shall not install or
maintain on the Subleased Premises any aboveground tanks without the prior
written consent of Sublessor. Sublessee shall not use the Subleased Premises for
fabrication of any kind or for the storage of waste of any kind. Sublessee shall
not store or use hazardous materials or pollutants on the Subleased Premises
unless permitted to do so both under the Lease and by Sublessor in writing;
provided, however, Sublessee may store chemicals of the type commonly used in
the pool supply industry if the same are kept unopened in containers sealed and
labeled by the manufacturer thereof. Sublessee shall maintain the Subleased
Premises in clean condition and shall not allow any garbage or refuse to be left
thereon for any unreasonable period of time.


  8.

Assignment. This Agreement and Sublessee’s rights hereunder shall not be
assigned nor shall the Subleased Premises or any portion thereof be further
sublet by Sublessee without first obtaining the written consent of Sublessor and
Landlord; provided, however, that Sublessee may, with prior written notice to
Sublessor, assign its rights hereunder or sublet the Subleased Premises to any
parent entity of Sublessee or any wholly-owned affiliate of such parent or
Sublessee. Any such assignment or subletting by Sublessee other than as
permitted hereunder shall constitute a default hereunder.


  9.

Insurance. Sublessee shall provide, as to the Subleased Premises, all liability
insurance coverage as required under the terms of the Lease, and Landlord and
Sublessor shall be named as loss payees, as their interest may appear. Sublessee
shall furnish appropriate certificate of insurance to Sublessor and Landlord. In
the event Sublessee fails or refuses to carry such insurance, Sublessor shall be
entitled to purchase such insurance on Sublessee’s behalf, the cost of which
shall be paid to Sublessor with the next monthly rent payment due. Each
insurance policy shall contain a clause prohibiting it from being terminated or
amended without providing at least thirty (30) days’prior written notice of same
to Sublessor.


E-13

--------------------------------------------------------------------------------

  10.

Vacation. Upon termination of this Agreement, whether because of default or
otherwise, Sublessee shall immediately vacate the Subleased Premises, leaving
same in the condition they were in when Sublessee took possession, ordinary wear
and tear excepted.


  11.

Quiet Enjoyment. So long as Sublessee is not in default of the terms of this
Agreement, Sublessor shall not interfere with Sublessee's occupancy of the
Subleased Premises and Sublessee shall have quiet and peaceful possession of the
Subleased Premises.


  12.

Acceptance. Sublessee has inspected the Subleased Premises and accepts them "as
is" except as may otherwise be provided by separate agreement between the
parties.


  13.

Attorneys' Fees. If any legal action is instituted to enforce this Agreement,
the prevailing party shall be entitled to recover reasonable attorneys' fees and
court costs from the other party, including the cost of any appellate
proceedings.


  14.

Default of Sublessee. It is mutually agreed that in the event: (a) the rent
herein reserved is not paid at the time and place when and where due; or (b)
Sublessee fails to comply with any term, provision, condition, or covenant of
this Agreement or of the Lease as it relates to the Subleased Premises, other
than the payment of rent, and will not cure such failure within thirty (30) days
after notice to Sublessee of such failure to comply; or (c) Sublessee causes any
lien to be placed against the Premises and does not cure the same within fifteen
(15) business days after notice from Sublessor to Sublessee demanding cure, then
in any of such events, Sublessor will have the option to do any of the
following, in addition to, and not in limitation of any other remedy permitted
by law or by this Lease: (i) Sublessor may terminate this Agreement, in which
event Sublessee will immediately surrender the Subleased Premises to Sublessor.
Sublessee agrees to indemnify Sublessor for all loss and damage which Sublessor
may suffer by reason of such termination, whether through inability to relet the
Subleased Premises, or through decrease in rent, or otherwise; (ii) Sublessor,
as Sublessee’s agent, without terminating this Agreement, may terminate
Sublessee’s right of possession, and, at Sublessor’s option, enter upon and rent
the Subleased Premises at the best price obtainable by reasonable effort for any
term Sublessor deems proper. Sublessee will be liable to Sublessor for the
deficiency, if any, between Sublessee’s rent hereunder and the price obtained by
Sublessor on reletting; or (iii) Sublessee may remain in possession, with
Sublessee liable for one hundred twenty-five percent (125%) of the rental rate
herein. Pursuit of any of the foregoing remedies will not preclude pursuit of
any of the other remedies herein provided or any other remedies provided by law.
Any notice in this provision may be given by Sublessor or its attorney. No
termination of this Agreement prior to the normal ending thereof, by lapse of
time otherwise, will affect Sublessor’s right to collect rent for the period
prior to the termination thereof.


  15.

Landlord’s and Sublessor’s Right to Inspect. Upon prior notice to Sublessee,
Landlord or Sublessor may enter upon the Subleased Premises at any reasonable
time to inspect the Subleased Premises to assure that Sublessee is complying
with all the terms of this Agreement and of the Lease.


  16.

Governmental Orders. Sublessee agrees, at its own expense, to promptly comply
with all requirements of any legally constituted public authority made necessary
by reason of Sublessee's use of said Subleased Premises.


E-14

--------------------------------------------------------------------------------

  17.

Indemnity. Sublessee shall be in exclusive control of the Subleased Premises
subject to the provisions of this Agreement and of the Lease. Sublessee shall
indemnify, defend and hold Landlord and Sublessor harmless from and against all
claims, losses, damages, injuries to persons or property and liabilities arising
from Sublessee’s breach of this Agreement, Sublessee’s breach of the Lease, and
Sublessee’s possession and use of the Subleased Premises and the driveways and
walkways serving the same, whether or not located on the Subleased Premises, or
the use thereof by Sublessee’s agents, employees, guests and invitees. Such
indemnification obligation shall survive the expiration or early termination of
this Sublease. Sublessee shall be liable to Sublessor and Landlord for any
damage to the Subleased Premises beyond ordinary wear and tear.


  18.

Rights of Sublessor and Sublessee. In addition to the rights expressly granted
the parties in this Agreement, as to each other, Sublessor shall have all rights
afforded the Landlord in the Lease, and Sublessee shall have all rights afforded
the “Tenant”or “Lessee”in the Lease unless another provision of this Agreement
states otherwise.


  19.

Modification. Any modification of the Lease shall automatically modify this
Agreement. Otherwise, this Agreement shall not be modified except in writing
signed by both Sublessor and Sublessee. Sublessor shall not modify the Lease in
any manner that affects the Subleased Premises without the prior written consent
of Sublessee.


  20.

Notices. Any notice given pursuant to this Sublease will be in writing and sent
by certified mail or via overnight mail with a reputable national carrier using
a tracking system to:



         (a)      Sublessor:        Hughes Supply, Inc.
                                    20 North Orange Avenue, Suite 200
                                    Orlando, Florida 32801
                                    Attention: Mark Scimeca, Esquire,
                                    Associate General Counsel
                                    Phone No.: (407) 841-4755 / Fax No.: (407) 649-3018

or to such other address as Sublessor may hereafter designate in writing to Sublessee.

         (b)      Sublessee:        SCP Acquisition Co. LLC
                                    5926 Goshen Springs Road
                                    Norcross, Georgia 30071
                                    Attention: Scotty Frantz
                                    Phone No. (770) 729-1106 / Fax No. (770) 729-8947

                                    With a copy to:

                                    SCP Acquisition Co. LLC
                                    109 Northpark Boulevard, 4th Floor
                                    Covington, Louisiana 70433-5001
                                    Attention: Lease Administrator
                                    Phone No.: (504) 892-5521 / Fax No.: (504) 892-2438

or to such other address as Sublessee may hereafter designate in writing to Sublessor.


  21.

Construction of Lease Terms. The terms of this Sublease will not be construed
more strongly against any party, regardless of which party was responsible for
the preparation and drafting of this Sublease.


E-15

--------------------------------------------------------------------------------

  22.

Waiver of Rights. No failure of Sublessor to exercise any power given Sublessor
hereunder, or to insist upon strict compliance by Sublessee with its obligations
hereunder, and no custom or practice of the parties at variance with the terms
hereof will constitute a waiver of Sublessor’s right to demand exact compliance
with the terms hereof.


  23.

Rights Cumulative. All rights, powers and privileges conferred hereunder upon
the parties hereto will be cumulative but not restrictive to those given by law.


  24.

Time of Essence. Time is of the essence of this Agreement.


  25.

Entire Agreement. This Sublease contains the entire agreement of the parties
hereto, and no representations, inducements, promises or agreements, oral or
otherwise, between the parties, not embodied herein, will be of any force or
effect.


  26.

Severability and Governing Law. If any term, covenant or condition of this
Sublease or the application thereof to any person, entity or circumstance will,
to any extent, be invalid or unenforceable, the remainder of this Sublease, or
the application of such term, covenant, or condition to persons, entities or
circumstances other than those which or to which sued may be held invalid or
unenforceable, will not be affected thereby, and each term, covenant or
condition of this Sublease will be valid and enforceable to the fullest extent
permitted by law. This Sublease shall be governed by and construed in accordance
with the law of the state in which the Subleased Premises are located.


  27.

Brokerage. Each of Sublessor and Sublessee warrants to the other that no
commissions are payable or due to any other broker or finder in connection with
this Sublease and each of Sublessor and Sublessee agrees to indemnify, defend
and hold the other harmless from and against any commissions or fees or claims
for commissions or fees arising under the indemnifying party, which
indemnification will expressly survive the termination of this Sublease.


  28.

Radon Gas. If the Subleased Premises are located in the State of Florida, the
following notice is hereby provided: RADON GAS: Radon is a naturally occurring
radioactive gas that, when it has accumulated in a building in sufficient
quantities, may present health risks to persons who are exposed to it over time.
Levels of radon that exceed federal and state guidelines have been found in
buildings in Florida. Additional information regarding radon and radon testing
may be obtained from your county public health unit.


E-16

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties have executed this Agreement on the dates
shown under their respective signature.


Witnesses:                                    HUGHES SUPPLY, INC., a Florida corporation

______________________________________        By:_______________________________________
Printed:______________________________        Printed:__________________________________
                                              Title:____________________________________

______________________________________
Printed:______________________________

                                              SCP ACQUISITION CO. LLC,
                                              a Delaware limited liability company
______________________________________        By:  SCP DISTRIBUTORS LLC, a
Printed:______________________________             Delaware limited liability company,
                                                   its sole member manager
______________________________________
Printed:______________________________        By:________________________________________
                                                 Manuel J. Perez de la Mesa
                                                 President


E-17

--------------------------------------------------------------------------------

Exhibit F

FORM OF SELLER’S COUNSEL OPINION

  1.

Each of Parent and Seller is a corporation, limited liability company or
partnership, as applicable, duly organized, validly existing and in good
standing under the laws of the state of its formation and has all requisite
corporate power and authority to carry on its business as now being conducted;


  2.

Each of Parent and Seller has the requisite corporate or partnership, as
applicable, power to effect the Acquisition as contemplated by the Agreement;


  3.

The execution and delivery of the Agreement did not, and the consummation of the
Acquisition will not, violate any provision of each of Parent and Seller's
charter or formation or organizational documents, each as amended to date; and


  4.

The Agreement has been duly and validly authorized, executed and delivered by
each of Parent and Seller, and is a valid and binding agreement of each of
Parent and Seller enforceable in accordance with its terms.


These opinions will be subject to customary exceptions, qualifications and
assumptions.

F-1

--------------------------------------------------------------------------------

Exhibit G

FORM OF PURCHASER’S COUNSEL OPINION

  1.

Each Purchaser is a limited liability company duly organized, validly existing
and in good standing under the laws of the State of Delaware and has all
requisite corporate power and authority to carry on its business as now being
conducted;


  2.

Each Purchaser has the requisite corporate power to effect the Acquisition as
contemplated by the Agreement;


  3.

The execution and delivery of the Agreement did not, and the consummation of the
Acquisition will not, violate any provisions of each Purchaser's formation or
organizational documents, each as amended to date;


  4.

The Agreement has been duly and validly authorized, executed and delivered by
each Purchaser, and is valid and binding agreements of each Purchaser
enforceable in accordance with their respective terms; and


     These opinions will be subject to customary exceptions, qualifications and
assumptions.

G-1